 

 

Exhibit 10.2

 

 

Execution Version

 

SEVENTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT

Dated as of October 30, 2018

among

LIFE STORAGE, INC. and
LIFE STORAGE LP,

as Borrowers

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION §19.2,

as Lenders

and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,
                                                                          as
Administrative Agent

 

WELLS FARGO SECURITIES, LLC,

MANUFACTURERS AND TRADERS TRUST COMPANY

and

CITIBANK, N.A.,

                                                                             as
Joint Lead Arrangers  

                                                                           and
Joint Bookrunners


WELLS FARGO BANK, NATIONAL ASSOCIATION

and

CITIBANK, N.A.,
                                                                          as
Syndication Agents

 

U.S. BANK NATIONAL ASSOCIATION,

HSBC BANK USA, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION

and

SUNTRUST BANK,

                                                                              as
Documentation Agents

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

§1. 

DEFINITIONS AND RULES OF INTERPRETATION

2 

 

§1.1. 

Definitions

2 

 

§1.2. 

Rules of Interpretation

28 

 

§1.3. 

Reallocations on Restatement Date

30 

§2. 

THE REVOLVING CREDIT FACILITY

31 

 

§2.1. 

Revolving Credit Loans.

31 

 

§2.2. 

The Revolving Credit Notes

31 

 

§2.3. 

Interest on Revolving Credit Loans.

32 

 

§2.4. 

Requests for Revolving Credit Loans.

32 

 

§2.5. 

Conversion Options

34 

 

§2.6. 

Funds for Revolving Credit Loans

35 

 

§2.7. 

Repayment of the Revolving Credit Loans at Maturity.

36 

 

§2.8. 

Optional Repayments of Revolving Credit Loans.

36 

 

§2.9. 

Mandatory Repayments of Revolving Credit Loans and Other Obligations.

36 

 

§2.10. 

Extension Options.

37 

 

§2.11. 

Increase of Total Revolving Credit Commitment

38 

 

§2.12. 

Swingline Loans

39 

§3. 

THE TERM LOAN FACILITY.

42 

 

§3.1. 

Term Loans.

42 

 

§3.2. 

The Term Notes

42 

 

§3.3. 

Interest on Term Loan

42 

 

§3.4. 

Conversion Options

43 

 

§3.5. 

Repayment of the Term Loans at Maturity.

43 

 

§3.6. 

Optional Repayments of Term Loans.

43 

 

§3.7. 

Additional Term Loans.

43 

§4. 

CERTAIN GENERAL PROVISIONS.

44 

 

§4.1 

Fees.

44 

 

§4.2. 

Funds for Payments

44 

 

§4.3. 

Computations.

47 

 

§4.4. 

Inability to Determine LIBOR Rate.

47 

 

§4.5. 

Illegality.

47 

 

§4.6. 

Additional Costs, Etc.

48 

 

§4.7. 

Capital Adequacy.

50 

 

§4.8. 

Certificate

50 

 

§4.9. 

Indemnity.

50 

 

§4.10. 

Interest During Event of Default; Late Charges.

51 

 

§4.11. 

Concerning Joint and Several Liability of the Borrowers

51 

 

§4.12 

Interest Limitation

52 

 

§4.13. 

Reasonable Efforts to Mitigate.

53 

(ii)

 

--------------------------------------------------------------------------------

§Page

 

 

§4.14. 

Replacement of Lenders

53 

 

§4.15. 

Defaulting Lender.

54 

 

§4.16. 

Pro Rata Treatment.

57 

§5. 

LETTERS OF CREDIT

57 

 

§5.1. 

Commitment to Issue Letters of Credit

57 

 

§5.2 

Letter of Credit Applications.

58 

 

§5.3 

Terms of Letters of Credit

58 

 

§5.4 

Reimbursement Obligations of Lenders

59 

 

§5.5 

Participations of Lenders.

59 

 

§5.6 

Reimbursement Obligation of the Borrowers.

59 

 

§5.7 

Letter of Credit Payments.

60 

 

§5.8 

Obligations Absolute

61 

 

§5.9 

Reliance by Issuer.

61 

 

§5.10 

Letter of Credit Fees

61 

 

§5.11 

Cash Collateral.

62 

 

§5.12 

Extended Letters of Credit.

63 

§6. 

GUARANTIES.

63 

§7. 

REPRESENTATIONS AND WARRANTIES

63 

 

§7.1. 

Authority; Etc

63 

 

§7.2. 

Governmental Approvals.

65 

 

§7.3. 

Title to Properties; Leases

67 

 

§7.4. 

Financial Statements.

67 

 

§7.5 

Fiscal Year.

67 

 

§7.6. 

Licenses, Permits, Franchises, Patents, Copyrights, Etc

67 

 

§7.7. 

Litigation.

67 

 

§7.8. 

No Materially Adverse Contracts, Etc.

67 

 

§7.9. 

Compliance With Other Instruments, Laws, Etc.

68 

 

§7.10. 

Tax Status

68 

 

§7.11. 

No Event of Default; No Materially Adverse Changes.

69 

 

§7.12. 

Investment Company Act

69 

 

§7.13. 

Absence of UCC Financing Statements, Etc.

69 

 

§7.14. 

Absence of Liens

70 

 

§7.15. 

Certain Transactions

70 

 

§7.16. 

Employee Benefit Plans.

70 

 

 

§7.16.1. 

In General.

70 

 

 

§7.16.2. 

Terminability of Welfare Plans.

70 

 

 

§7.16.3. 

Guaranteed Pension Plans.

70 

 

 

§7.16.4. 

Multiemployer Plans.

70 

 

§7.17. 

Regulations U and X.

71 

 

§7.18. 

Environmental Compliance

71 

 

§7.19. 

Subsidiaries.

73 

 

§7.20. 

Loan Documents

72 

 

§7.21. 

REIT Status.

72 

(iii)

 

--------------------------------------------------------------------------------

§Page

 

 

§7.22. 

Solvency

73 

 

§7.23. 

Trading Status.

74 

 

§7.24. 

Existing Indebtedness; Liens

74 

 

§7.25. 

Sanctions.

75 

 

 

 

§8. 

AFFIRMATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS.

75 

 

§8.1. 

Punctual Payment

75 

 

§8.2. 

Maintenance of Office

76 

 

§8.3. 

Records and Accounts

76 

 

§8.4. 

Financial Statements, Certificates and Information.

76 

 

§8.5. 

Notices

79 

 

§8.6.  

Existence of LSLP, Holdings and Subsidiary Guarantors; Maintenance of
Properties.

81 

 

§8.7. 

Existence of LSI; Maintenance of REIT Status of LSI; Maintenance of Properties

81 

 

§8.8. 

Insurance

82 

 

§8.9. 

Taxes

82 

 

§8.10. 

Inspection of Properties and Books; Confidentiality

83 

 

§8.11. 

Compliance with Laws, Contracts, Licenses, and Permits

83 

 

§8.12.  

Use of Proceeds

84 

 

§8.13. 

Acquisition of Unencumbered Properties

84 

 

§8.14. 

Additional Guarantors

84 

 

§8.15.  

Further Assurances

86 

 

§8.16. 

Intentionally Omitted

86 

 

§8.17. 

Environmental Indemnification

86 

 

§8.18.  

Response Actions

86 

 

§8.19.  

Environmental Assessments

87 

 

§8.20.  

Employee Benefit Plans

87 

 

§8.21.  

No Amendments to Certain Documents

87 

 

§8.22. 

Anti-Corruption Laws

88 

 

§8.23.  

Management

88 

 

§8.24.  

Financial Covenants under Note Purchase Agreement

88 

 

 

 

§9. 

CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS

89

 

§9.1.  

Restrictions on Indebtedness

89 

 

§9.2.  

Restrictions on Liens, Etc

90 

 

§9.3.  

Restrictions on Investments

91 

 

§9.4. 

Merger, Consolidation and Disposition of Assets

93 

 

§9.5. 

Sale and Leaseback

94 

 

§9.6. 

Compliance with Environmental Laws

94 

 

§9.7. 

Distributions

95 

 

§9.8. 

Employee Benefit Plans

95 

 

§9.9. 

Fiscal Year; Nature of Business

95 

 

§9.10. 

Negative Pledge

96 

(iv)

 

--------------------------------------------------------------------------------

§Page

 

 

§9.11. 

Transactions with Affiliates

96 

 

§9.12. 

Terrorism Sanctions Regulations

96 

 

§9.13. 

Restrictions on Intercompany Transfers

96 

§10. 

FINANCIAL COVENANTS OF THE BORROWERS

96 

 

§10.1. 

Leverage Ratio

97 

 

§10.2. 

Maximum Secured Indebtedness

97 

 

§10.3. 

[reserved]

97 

 

§10.4. 

Fixed Charge Coverage

97 

 

§10.5. 

[reserved]

97 

 

§10.6. 

[reserved]

97 

 

§10.7. 

[reserved]

97 

 

§10.8. 

[reserved]

97 

 

§10.9. 

[reserved

97 

 

§10.10. 

[reserved]

97 

 

§10.11. 

Unsecured Indebtedness

97 

 

§10.12. 

Unencumbered Property Debt Service Coverage

98 

 

§10.13. 

Covenant Calculations

98 

§11. 

CONDITIONS TO THE RESTATEMENT DATE

99 

 

§11.1. 

Loan Documents

99 

 

§11.2. 

Certified Copies of Organization Documents

99 

 

§11.3. 

Resolutions

99 

 

§11.4. 

Incumbency Certificate; Authorized Signers

100 

 

§11.5. 

Note Purchase Agreements

100 

 

§11.6. 

Certificates of Insurance

100 

 

§11.7. 

Intentionally Omitted

100 

 

§11.8. 

Opinion of Counsel Concerning Organization and Loan Documents

100 

 

§11.9. 

Tax and Securities Law Compliance

100 

 

§11.10. 

Guaranties

100 

 

§11.11. 

Certifications from Government Officials

100 

 

§11.12. 

Proceedings and Documents

101 

 

§11.13. 

Fees

101 

 

§11.14. 

Compliance Certificate

101 

 

§11.15. 

Existing Indebtedness

101 

 

§11.16. 

Subsequent Guarantors

101 

 

§11.17. 

No Material Adverse Effect

101 

 

§11.18. 

KYC

101 

 

§11.19. 

Beneficial Ownership Certification

101 

 

§11.20. 

Other Information

102 

§12. 

CONDITIONS TO ALL BORROWINGS

102 

 

§12.1. 

Representations True; No Event of Default; Compliance Certificate

102 

 

§12.2. 

No Legal Impediment

102 

 

§12.3. 

Governmental Regulation

102 

 

 

 

(v)

 

--------------------------------------------------------------------------------

§Page

 

§13. 

EVENTS OF DEFAULT; ACCELERATION; ETC

102 

 

§13.1. 

Events of Default and Acceleration

102 

 

§13.2. 

Termination of Commitments

105 

 

§13.3. 

Remedies

106 

 

§13.4. 

Distribution of Proceeds

106 

 

§13.5. 

Letter of Credit Collateral Account

107 

§14. 

SET OFF

109 

§15. 

THE AGENTS

110 

 

§15.1. 

Authorization

110 

 

§15.2. 

Employees and Agents

110 

 

§15.3. 

No Liability

110 

 

§15.4. 

No Representations

110 

 

§15.5. 

Payments

111 

 

§15.6. 

Holders of Notes

111 

 

§15.7. 

Indemnity

111 

 

§15.8. 

Agents as Lenders

112 

 

§15.9. 

Notification of Defaults and Events of Default

112 

 

§15.10. 

Duties in the Case of Enforcement

112 

 

§15.11. 

Successor Agents

112 

 

§15.12. 

Notices

113 

 

§15.13. 

Administrative Agent May File Proofs of Claim

113 

§16. 

EXPENSES

114 

§17. 

INDEMNIFICATION

115 

§18. 

SURVIVAL OF COVENANTS, ETC

116 

§19. 

ASSIGNMENT; PARTICIPATIONS; ETC

116 

 

§19.1. 

Successors and Assigns Generally

116 

 

§19.2. 

Assignments by Lenders

116 

 

§19.3. 

Register

119 

 

§19.1. 

Participations

119 

 

§19.1. 

Limitation upon Participant Rights

119 

 

§19.6. 

Certain Pledges

119 

 

§19.7. 

No Registration

120 

 

§19.8. 

Disclosure

120 

 

§19.9. 

Syndication

120 

(vi)

 

--------------------------------------------------------------------------------

§Page

 

§20. 

NOTICES, ETC

120 

§21. 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

121 

§22. 

HEADINGS

121 

§23. 

COUNTERPARTS.

121 

§24. 

ENTIRE AGREEMENT, ETC.

121 

§25. 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

121 

§26. 

CONSENTS, AMENDMENTS, WAIVERS, ETC

122 

§27. 

INDEPENDENCE OF COVENANTS

124 

§28. 

SEVERABILITY

124 

§29. 

USA PATRIOT ACT NOTICE

124 

§30. 

TRANSITIONAL ARRANGEMENTS

124 

 

§30.1. 

Existing Credit Agreement Superseded

124 

 

§30.2. 

Return and Cancellation of Notes

124 

 

§30.3. 

No Novation

124 

 

 

 

§31. 

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL

INSTITUTIONS

125

§32. 

NO FIDUCIARY DUTIES

126 

 

 

 

 

(vii)

 

--------------------------------------------------------------------------------

 

 

Schedules to Revolving Credit Agreement

 

SCHEDULE 1.1(A)

Lenders’ Commitments

SCHEDULE 1.1(B)

Existing Letters of Credit

SCHEDULE 7.1(b)

Capitalization

SCHEDULE 7.3(a)

Unencumbered Properties

SCHEDULE 7.3(c)

Partially Owned Real Estate Companies

SCHEDULE 7.7

Litigation

SCHEDULE7.15

Certain Transactions

SCHEDULE 7.18

Environmental Matters

SCHEDULE 7.19

SCHEDULE 7.24

SCHEDULE 9.2(vi)

Subsidiaries

Existing Indebtedness

Existing Liens

SCHEDULE 9.3(d)

Existing Investments

 

 

 

EXHIBITS

 

A-1

Form of Revolving Credit Note

A-2

Form of Term Loan Note

B

Form of Guaranty

C

Form of Revolving Credit Loan Request

D-1

Form of Compliance Certificate (Loan Request)

D-2

Form of Compliance Certificate (LSI Financial Statements)

D-3

Form of Compliance Certificate (LSLP Financial Statements)

D-4

Form of Compliance Certificate (Incurrence of Indebtedness)

D-5

Form of Compliance Certificate (Merger, Consolidation or Reorganization)

D-6

Form of Compliance Certificate (Disposition of Unencumbered Property)

D-7

Form of Compliance Certificate (Closing Condition)

E

Form of Assignment and Assumption Agreement

F

Form of Notice of Continuation/Conversion

G

Form of Notice of Swingline Borrowing

H

Form of Swingline Note

 

 

 

 

 

(viii)

 

--------------------------------------------------------------------------------

 

SEVENTH AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

 

This SEVENTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT is
made as of the 30th day of October, 2018, by and among LIFE STORAGE, INC., a
Maryland corporation (“LSI”) and LIFE STORAGE LP, a Delaware limited partnership
(“LSLP”, and together with LSI, collectively referred to herein as the
“Borrowers” and individually as a “Borrower”), each with a principal place of
business at 6467 Main Street, Williamsville, New York 14221, WELLS FARGO BANK,
NATIONAL ASSOCIATION (together with is successors and assigns, “Wells Fargo
Bank”), MANUFACTURERS AND TRADERS TRUST COMPANY (together with its successors
and assigns, “M&T Bank”) and each of the other lending institutions listed on
Schedule 1.1(A) hereto or which may become parties hereto pursuant to §19
(individually, a “Lender” and collectively, the “Lenders”), MANUFACTURERS AND
TRADERS TRUST COMPANY, as administrative agent for itself and the other Lenders
(in such capacity, together with its successors and assigns, the “Administrative
Agent”), with WELLS FARGO SECURITIES, LLC, MANUFACTURERS AND TRADERS TRUST
COMPANY and CITIBANK, N.A., as the joint lead arrangers and joint bookrunners,
(in such capacities, the “Joint Lead Arrangers”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION and CITIBANK, N.A., as syndication agents (each in such capacity,
the “Syndication Agent”), and each of U.S. BANK NATIONAL ASSOCIATION, HSBC BANK
USA, NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and SUNTRUST BANK, as
co-documentation agents (collectively, the “Documentation Agents”).

PREAMBLE

A.The Borrowers are primarily engaged in the business of owning, purchasing,
developing, constructing, renovating and operating self-storage facilities in
the United States (for purposes hereof, operation of self-storage facilities
shall include owning and renting vehicles which are rented by customers in
connection with moving their property to and from storage units).

B.LSI is a limited partner of LSLP, holds in excess of 96% of the partnership
interests in LSLP, conducts all or substantially all of its business through
LSLP, and is qualified to elect REIT status for income tax purposes.  Life
Storage Holdings, Inc., a Delaware corporation (“Holdings”), is a wholly-owned
Subsidiary of LSI and the sole general partner of LSLP and has agreed to
guaranty the obligations of the Borrowers hereunder.

C.Pursuant to that certain Sixth Amended and Restated Revolving Credit and Term
Loan Agreement, by and among the Borrowers, the Administrative Agent, the
certain lenders party thereto and other parties thereto, dated as of December
10, 2014 (as amended and in effect immediately prior to the Restatement Date,
the “Existing Credit Agreement”), such lenders extended to the Borrowers a
revolving credit facility in an aggregate principal amount not to exceed
$500,000,000 and a term loan facility in the aggregate principal amount of
$225,000,000.  The Borrowers have requested that the Lenders amend and restate
such revolving credit and term loan facilities, with (i) a revolving credit
facility in an aggregate initial principal amount not to exceed $500,000,000,
with a sublimit for letters of credit of $15,000,000 and a sublimit for

 

 

--------------------------------------------------------------------------------

- 2 -

swingline loans in an aggregate principal amount of $25,000,000 and (ii) a term
loan facility in an aggregate principal amount of $100,000,000, which was
previously funded under the Existing Credit Agreement.  The Lenders are
agreeable to providing such an amended and restated revolving credit facility
and term loan facility to the Borrowers, with such facilities to be on the terms
and conditions set forth in this Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that on the Restatement Date, the Existing
Credit Agreement shall be amended and restated as follows:

§1.DEFINITIONS AND RULES OF INTERPRETATION.

§1.1.Definitions.  The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Credit Agreement referred to below:

Accountants.  In each case, nationally-recognized, independent certified public
accountants reasonably acceptable to the Administrative Agent.  The
Administrative Agent hereby acknowledges that the Accountants may include Ernst
& Young, LLP.

Additional Term Loan. See §3.7.

Adjusted Unencumbered Property NOI.  With respect to any fiscal period for any
Unencumbered Property, the net income of such Unencumbered Property during such
period, as determined in accordance with GAAP, excluding (but only to the extent
included in determining net income for such fiscal period) (a) gains (or losses)
from debt restructurings or other extraordinary items (provided such exclusions
shall not include extraordinary items that include liquidated damages,
compensatory damages or other obligations arising out of a Borrower’s default
under an agreement to purchase or lease Real Estate) relating to such
Unencumbered Property and (b) income taxes relating to such Unencumbered
Property; plus (x) interest expense relating to such Unencumbered Property and
(y) depreciation and amortization relating to such Unencumbered Property; minus
a recurring capital expense reserve equal to ten cents ($0.10) per annum per net
rentable square foot multiplied by the total net rentable square feet of such
Unencumbered Property.

Administration Fee.  See §4.1.

Administrative Agent.  M&T Bank acting as administrative agent for the Lenders,
or any successor agent, as permitted by §15.

Administrative Agent’s Head Office.  The Agent’s office located at One Fountain
Plaza, Buffalo, New York, 14203, or at such other location as the Agent may
designate from time to time pursuant to §20 hereof, or the office of any
successor Agent permitted under §15 hereof.

Affiliate.  With reference to any Person, (i) any director or executive officer
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common control of that Person, (iii) any other Person directly or
indirectly holding 10% or more of any class of the capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) of that Person and (iv) any other Person 10% or more of any class of
whose capital

 

 

--------------------------------------------------------------------------------

- 3 -

stock or other equity interests (including options, warrants, convertible
securities and similar rights) is held directly or indirectly by that Person.

Agents.  Collectively, the Administrative Agent, each Documentation Agent and
the Syndication Agent.

Anti-Corruption Laws.   All laws, rules, and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977 and the rules and regulations
thereunder and the U.K. Bribery Act 2010 and the rules and regulations
thereunder.

 

Anti-Money Laundering Laws.  All laws, statutes, regulations or obligatory
government orders, decrees, ordinances or rules applicable to a Loan Party, its
Subsidiaries or Affiliates related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

Applicable Margin.  With respect to each Loan, the respective percentages per
annum determined based on the level (each a “Level”) into which LSLP’s Credit
Rating then falls, in accordance with the following table.  As of the
Restatement Date, the Applicable Margin is determined based on Level 4.  LSLP
shall notify the Administrative Agent in writing promptly after becoming aware
of any change in any of its Credit Ratings.  The Applicable Margin shall be
determined based on the lower of the highest two Credit Ratings; provided, that
if the highest two Credit Ratings are from S&P and Moody’s, then the Applicable
Margin shall be determined based on the highest of such two Credit
Ratings.  During any period for which LSLP has received a Credit Rating from
only one Rating Agency, then the Applicable Margin shall be determined based on
such Credit Rating so long as such Credit Rating is from either S&P or
Moody’s.  During any period that LSLP has (a) not received a Credit Rating from
any Rating Agency or (b) received a Credit Rating from only one Rating Agency
that is neither S&P nor Moody’s, the Applicable Margin shall be determined based
on Level 6.  Any change in LSLP’s Credit Rating which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following such change.

 

 

 

Level

 

 

 

Credit Rating

Applicable Margin for Revolving Credit Loans which are LIBOR Rate Loans

Applicable Margin for Revolving Credit Loans which are Base Rate Loans

Applicable Margin for Term Loans which are LIBOR Rate Loans

Applicable Margin for Term Loans which are Base Rate Loans

 

 

 

 

 

 

6

No rating or less than BBB-/Baa3 or equivalent

 

 

1.450%

 

0.450%

 

1.65%

 

0.65%

5

BBB-/Baa3 or equivalent

 

1.100%

 

 

0.100%

 

1.25%

 

0.25%

4

BBB/Baa2 or equivalent

 

0.950%

 

0.000%

 

1.00%

 

0.00%

3

BBB+/Baa1 or equivalent

 

0.825%

 

0.000%

 

0.90%

 

0.00%

 

 

--------------------------------------------------------------------------------

- 4 -

2

A-/A3 or equivalent

 

0.775%

 

0.000%

 

0.85%

 

0.00%

1

A/A2 or higher

 

0.750%

 

0.000%

 

0.80%

 

0.00%

 

Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Assignment and Assumption.  An Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §19.2), and accepted by the Administrative Agent, substantially in
the form of Exhibit E or any other form approved by the Administrative Agent.

Availability Period.  The period from and including the Restatement Date to but
excluding the earlier of the Revolving Credit Loan Maturity Date and the date of
termination of the Revolving Credit Commitments.

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Base Rate.  The highest of (a) the variable annual rate of interest designated
from time to time by M&T Bank at its head office in Buffalo, New York or any
successor Agent at its principal office, as its “prime rate” (which is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer) (b) one half of one percent (.50%) above the overnight
federal funds effective rate as published by the Board of Governors of the
Federal Reserve System, as in effect from time to time or (c) LIBOR Rate for a
30 day Interest Period, determined on a daily basis, plus one percent
(1.00%).  Any change in the Base Rate during an Interest Period shall result in
a corresponding change on the same day in the rate of interest accruing from and
after such day on the unpaid balance of principal of the Base Rate Loans, if
any, applicable to such Interest Period, effective on the day of such change in
the Base Rate.  If the Base Rate determined as provided above would be less than
zero, the Base Rate shall be deemed to be zero.

Base Rate Loans.  Those Loans bearing interest calculated by reference to the
Base Rate.  

Beneficial Ownership Certification. A certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

Beneficial Ownership Regulation.  31 CFR § 1010.230.

 

 

--------------------------------------------------------------------------------

- 5 -

Borrower Representative.  LSI, acting on behalf of all of the Borrowers.  The
Agents and the Lenders shall be entitled to rely, and all of the Borrowers
hereby agree that the Agents and the Lenders may so rely, on any notice given or
received or action taken or not taken by LSI as being authorized by each of the
Borrowers.

Borrowers.  As defined in the preamble hereto.

Budgeted Project Costs.  With respect to Construction-In-Process, the total
budgeted project cost of such Construction-In-Process shown on schedules
submitted by the Borrower Representative to the Administrative Agent from time
to time; provided that for Construction-In-Process owned by any unconsolidated
Partially-Owned Entity, the Budgeted Project Cost of such
Construction-In-Process shall be the applicable Borrower’s pro-rata share of the
total budgeted project cost of such Construction-In-Process (based on the
greater of (x) such Borrower’s percentage equity interest in such unconsolidated
Partially-Owned Entity or (y) the Borrower’s obligation to provide, or liability
for providing, funds to such unconsolidated Partially-Owned Entity).

Building.  Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate and intended for income
production.

Business Day.  Any day on which banking institutions in New York, New York are
open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a LIBOR Business Day.

Capitalization Rate.  A rate equal to six and three-quarters of one percent
(6.75%).

Capitalized Leases.  Leases under which any Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental payment obligations under which are required to be capitalized on the
balance sheet of the lessee or obligor in accordance with GAAP.

Capitalized Unencumbered Property Value.  As of any date of determination with
respect to an Unencumbered Property, an amount equal to Adjusted Unencumbered
Property NOI for such Unencumbered Property for the most recent two (2) complete
fiscal quarters multiplied by two (2), with the product being divided by the
Capitalization Rate.  The calculation of Capitalized Unencumbered Property Value
shall be adjusted as set forth in §10.13 hereof.

Cash and Cash Equivalents.  Collectively, unrestricted (i) cash, (ii) marketable
direct obligations issued or unconditionally guaranteed by the United States
government and backed by the full faith and credit of the United States
government; and (iii) domestic and Eurodollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-1 (or better) by S&P, P-1 (or better) by Moody’s or F1
(or better) by Fitch provided that the maturities of such Cash and Cash
Equivalents shall not exceed one year.

 

 

--------------------------------------------------------------------------------

- 6 -

Cash Collateralize.  The Borrowers’ pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of itself and the Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
of L/C Obligations, cash or deposit account balances or, if the Administrative
Agent shall agree in its sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent.  Cash Collateral shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

CERCLA.  See §7.18.

Code.  The Internal Revenue Code of 1986, as amended and in effect from time to
time.

Commitment.  With respect to each Lender, its Revolving Credit Commitment or
Term Commitment, as applicable.  “Commitments” shall refer, collectively, with
respect to each Lender, to such Lender’s Revolving Credit Commitment and/or Term
Commitment, as applicable.

Commitment Percentage.  With respect to each Lender, its Revolving Credit
Commitment Percentage or Term Commitment Percentage, as applicable.  “Commitment
Percentages” shall refer collectively, with respect to each Lender, to such
Lender’s Revolving Credit Commitment Percentage and/or Term Commitment
Percentage, as applicable.

Completed Revolving Credit Loan Request.  A loan request accompanied by all
information required to be supplied under the applicable provisions of §2.4.

Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term applied to the accounts of LSI and its Subsidiaries (including
the Guarantors) or LSLP and its Subsidiaries, as the case may be, consolidated
in accordance with GAAP.

Consolidated Adjusted EBITDA.  For any period, an amount equal to the
consolidated net income of the Borrowers and their respective Subsidiaries for
such period, as determined in accordance with GAAP, excluding (but only to the
extent included in determining net income for such fiscal period) (a) gains (or
losses) from the sale of real property or interests therein, debt restructurings
and other extraordinary items (provided such exclusions shall not include
extraordinary items that include liquidated damages, compensatory damages or
other obligations arising out of a Borrower’s default under an agreement to
purchase or lease Real Estate), (b) minority interest attributable to a Borrower
or a Guarantor and (c) income taxes; plus (x) interest expense and (y)
depreciation and amortization, minus a recurring capital expense reserve in an
amount equal to ten cents ($0.10) per net rentable square foot multiplied by the
total net rentable square feet of all Real Estate; all after adjustments for
unconsolidated partnerships, joint ventures and other entities.  The calculation
of Consolidated Adjusted EBITDA shall be further adjusted as set forth in §10.13
hereof.

Consolidated Capitalized Value.  As of any date of determination, an amount
equal to Revised Consolidated Adjusted EBITDA for the most recent two (2)
completed fiscal quarters multiplied by two (2), with the product being divided
by the Capitalization Rate.  The calculation of Consolidated Capitalized Value
shall be adjusted as set forth in §10.13 hereof.

 

 

--------------------------------------------------------------------------------

- 7 -

Consolidated Fixed Charges.  With respect to the Borrowers and their respective
Subsidiaries and for any period, the sum, without duplication, of (a)
Consolidated Total Interest Expense for such period plus (b) any and all
scheduled repayments of principal (excluding balloon payments of principal due
upon the stated maturity of an Indebtedness) during such period in respect of
Indebtedness that becomes due and payable or that are to become due and payable
during such period pursuant to any agreement or instrument to which the
Borrowers or any of their respective Subsidiaries is a party relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) in respect of any Synthetic
Leases or any Capitalized Leases, (iv) in respect of any reimbursement
obligations in respect of letters of credit due and payable during such period,
and (v) Indebtedness of the type referred to above of another Person guaranteed
by the Borrowers or any of their respective Subsidiaries, plus (c) Preferred
Dividends for such period.  Demand obligations shall be deemed to be due and
payable during any fiscal period during which such obligations are outstanding.
The calculation of Consolidated Fixed Charges shall be further adjusted as set
forth in §10.13 hereof.

Consolidated Secured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrowers and their
respective Subsidiaries for borrowed money or in respect of reimbursement
obligations for letters of credit, guaranty obligations or Capitalized Leases,
whether direct or contingent, which is outstanding at such date and which is
secured by a Lien on properties or other assets of such Persons, without regard
to Recourse.  The calculation of Consolidated Secured Indebtedness shall be
further adjusted as set forth in §10.13 hereof (including, without limitation,
the inclusion of a pro-rata share of Indebtedness of unconsolidated
Partially-Owned Entities pursuant to §10.13(a)(ii)).

Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by the Borrowers and their respective
Subsidiaries during such period on all Indebtedness of the Borrowers and their
respective Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
Capitalized Lease or any Synthetic Lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money; provided that such fees paid in
connection with the borrowing of money may be amortized over the period of the
applicable loan.  The calculation of Consolidated Total Interest Expense shall
be further adjusted as set forth in §10.13 hereof.

Consolidated Total Liabilities.  As of any date of determination, all
liabilities of the Borrowers and their respective Subsidiaries determined on a
consolidated basis in accordance with GAAP and classified as such on the
consolidated balance sheet of the Borrowers and their respective Subsidiaries,
and all Indebtedness of the Borrowers and their respective Subsidiaries, whether
or not so classified.  The calculation of Consolidated Total Liabilities shall
be adjusted as set forth in §10.13 hereof.

Consolidated Unsecured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Unsecured Indebtedness of the Borrowers and
their respective Subsidiaries for borrowed money or in respect of reimbursement
obligations for letters of credit, guaranty obligations or Capitalized Leases,
whether direct or contingent, which is outstanding at

 

 

--------------------------------------------------------------------------------

- 8 -

such date, including without limitation the aggregate principal amount of all
the Obligations under this Credit Agreement as of such date determined on a
consolidated basis in accordance with GAAP, without regard to Recourse.  The
calculation of Consolidated Unsecured Indebtedness shall be further adjusted as
set forth in §10.13 hereof.

Construction-In-Process.  Any Real Estate for which any Borrower, any Guarantor,
any of the Borrowers’ Subsidiaries or any Partially-Owned Entity is actively
pursuing construction, renovation, or expansion of Buildings, all pursuant to
such Person’s ordinary course of business.

Conversion Request.  A notice given by the Borrower Representative to the
Administrative Agent of its election to convert or continue a Loan in accordance
with §2.5 or §3.4, as applicable.

Credit Agreement.  This Seventh Amended and Restated Revolving Credit and Term
Loan Agreement, including the Schedules and Exhibits hereto, as the same may be
from time to time amended and in effect.

Credit Rating.  The long-term unsecured, non-credit enhanced debt ratings
assigned by a Rating Agency to LSLP.

Debtor Relief Laws. The Bankruptcy Code of the United States of America, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

default.  When used with reference to this Credit Agreement or any other Loan
Document, any of the events or conditions specified in §13.1, whether or not any
requirement for the giving of notice, the lapse of time or both, has been
satisfied.

Default.  As of the relevant time of determination, an event or occurrence
which:

(i)requires notice and time to cure to become an Event of Default and as to
which notice has been given to the Borrowers by the Administrative Agent; or

(ii)has occurred and will become an Event of Default (without notice) if such
event remains uncured after any grace period specified in §13.1 or, in the case
of matters referred to in §13.1(k), in the other applicable Loan Document(s).

Defaulting Lender.   Any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower Representative in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days

 

 

--------------------------------------------------------------------------------

- 9 -

of the date when due, (b) has notified the Borrower Representative, the
Swingline Lender or the Administrative Agent in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower Representative, to confirm in writing to the
Administrative Agent and the Borrower Representative that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower
Representative), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower Representative, the Swingline Lender and each
Lender.

Disqualifying Building Event.  Any structural or repair and maintenance matter
(other than a Release) as to any Building or any Real Estate that in the
Administrative Agent’s reasonable opinion will require the expenditure of
$250,000 or more to remedy or complete such matter and the remediation or
completion of which is required by prudent real estate ownership or operation.

Disqualifying Environmental Event.  Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to a Real Estate that causes (y) the occupancy
or rent of such Real Estate to be adversely affected, as compared to what
otherwise would have been the occupancy or rent of such Real Estate in the
absence of such environmental event or (z) such Real Estate to no longer be
financeable on a secured, long-term debt basis under the then generally accepted
underwriting standards of national institutional lenders.

Disqualifying Legal Event.  Any violation or non-compliance with any applicable
law, statute, rule or regulation (other than an Environmental Law) with respect
to any Real Estate, which requires cure or compliance for prudent real estate
ownership or operation.

Distribution.  With respect to:

 

 

--------------------------------------------------------------------------------

- 10 -

(i)LSLP, any distribution of cash or other cash equivalent, directly or
indirectly, to the partners or other equity interest holders of LSLP; or any
other distribution on or in respect of any partnership interests of LSLP; and

(ii)LSI, the declaration or payment of any dividend or any other distribution on
or in respect of any shares of any class of capital stock of LSI, other than
dividends payable solely in shares of common stock by LSI.

Documentation Agent.  As defined in the preamble.

Dollars or $.  Dollars in lawful currency of the United States of America.

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with §2.5 or
§3.4.

EEA Financial Institution.  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Assignee.  Means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless a Default or Event of Default
shall exist, the Borrowers (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries.

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Laws.  See §7.18(a).

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate.  Any Person which is treated as a single employer with any
Borrower under §414 of the Code.

 

 

--------------------------------------------------------------------------------

- 11 -

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate Loan, the
weighted average of the rates (expressed as a decimal) at which all of the
Lenders subject thereto would be required to maintain reserves under Regulation
D of the Board of Governors of the Federal Reserve System (or any successor or
similar regulations relating to such reserve requirements) against “Eurocurrency
Liabilities” (as that term is used in Regulation D), if such liabilities were
outstanding.  The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.

Event of Default.  See §13.1.

Excluded Subsidiaries.  (a) A Subsidiary that  (i) has Indebtedness outstanding
secured by a Lien on its Real Estate, which Indebtedness was incurred (or
assumed) in connection with such Subsidiary’s acquisition or improvement of such
Real Estate (referred to hereinafter as “Mortgage Debt”) and (ii) is prohibited
pursuant to the loan or other financing documents evidencing such Mortgage Debt
from guaranteeing Indebtedness of other Persons (other than the Indebtedness of
another Subsidiary that is an Excluded Subsidiary by virtue of this clause (a));
provided that the principal amount of such Mortgage Debt may not be increased
and the original scheduled maturity date thereof may not be extended (including,
in each case, in connection with an amendment or modification or refinancing of
such Mortgage Debt), and if there is any such increase in principal amount or
extension of maturity, then such Subsidiary shall no longer be considered an
Excluded Subsidiary, (b) a Subsidiary if the only property or asset owned by
such entity is the HQ Land, Iskalo Land Holdings LLC and (c) a Subsidiary that
is a controlled foreign corporation (as that term is defined in the Code) if
providing a Guaranty by such Subsidiary with respect to the Obligations would
result in adverse tax consequences to the Borrowers and their Subsidiaries.
Notwithstanding the foregoing, any Subsidiary that either (i) provides a
Guaranty or otherwise becomes obligated in respect of any Indebtedness
(including, without limitation, Indebtedness under the Note Purchase Agreements)
of any Borrower or any Subsidiary of the Borrowers or (ii) at any time owns an
Unencumbered Property, shall not, or, if previously an Excluded Subsidiary,
shall immediately cease to, be an “Excluded Subsidiary” hereunder.  

Existing Credit Agreement.  As defined in the preamble.

Existing Letters of Credit.  The letters of credit described on Schedule 1.1(B).

Extended Letter of Credit.  See §5.3.

Facility Fee.  The facility fee payable by the Borrowers jointly and severally
to the Administrative Agent for the account of the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages, which
facility fee shall be equal to the

 

 

--------------------------------------------------------------------------------

- 12 -

aggregate Revolving Credit Commitments multiplied by the respective percentages
per annum corresponding to the Level at which the “Applicable Margin” is
determined in accordance with the definition thereof:

Level

Facility Fee

(% per annum)

6

 

0.300%

5

 

0.250%

4

 

0.150%

3

 

0.150%

 

2

 

0.125%

1

 

0.100%

 

The Facility Fee shall be payable quarterly, in arrears, on the first Business
Day of each January, April, July and October, calculated for the immediately
preceding calendar quarter (or portion thereof) commencing on the first such day
after the Restatement Date.

FASB ASC.  The Accounting Standards Codification of the Financial Accounting
Standards Board.

FATCA.  Sections 1471-1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

Fee Letter.  See §4.1.

Fitch.  Fitch, Inc., or any successor thereto.

Foreign Lender.  Any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrowers are a resident for tax purposes.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single jurisdiction

Fronting Exposure.  At any time there is a Defaulting Lender who is a Revolving
Credit Lender, (a) with respect to the Administrative Agent, such Defaulting
Lender’s Revolving Credit Commitment Percentage of the outstanding L/C
Obligations with respect to Letters of Credit issued by the Administrative Agent
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Credit Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders.

 

 

--------------------------------------------------------------------------------

- 13 -

Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP.  Generally accepted accounting principles, consistently applied.

Gross Asset Value.  The sum of: (a) unrestricted Cash and Cash Equivalents; (b)
Consolidated Capitalized Value; (c) for Real Estate owned in fee simple by a
Borrower or any of its Subsidiaries or leased under a Ground Lease by any
Borrower or any of its Subsidiaries for less than one fiscal quarter, 100% of
the acquisition cost of such Real Estate; (d) for Real Estate owned in fee
simple by an unconsolidated Partially-Owned Entity for less than one fiscal
quarter or leased under a Ground Lease by an unconsolidated Partially-Owned
Entity for less than one fiscal quarter, the Borrowers’ pro rata share of the
acquisition cost of such Real Estate; (e) 100% of the book value of any
Construction- in-Process of the Borrowers and their Subsidiaries; (f) the
Borrowers’ pro rata share of the book value of any Construction-in-Process of
any unconsolidated Partially-Owned Entity; (g) 100% of the book value of all
other non-Real Estate  assets of the Borrowers and their Subsidiaries, (h) the
Borrowers’ pro rata share of the book value all other non-Real Estate assets of
unconsolidated Partially-Owned Entities, exclusive, in the case of clauses (g)
and (h) of any (i) goodwill and other  intangible assets, (ii) related-party
receivables, (iii) Other Assets (as appearing in LSLP’s financial statements)
and Investments made pursuant to §9.3(k), (iv) prepaid expenses and (v)
Management Fee Value. Notwithstanding the foregoing, (i) Real Estate subject to
a Ground Lease shall not exceed 10% of Gross Asset Value and (ii) to the extent
the amount of Gross Asset Value attributable to (A) the book value of Unimproved
Land would exceed 10.0% of Gross Asset Value, (B) aggregate Budgeted Project
Costs of all Construction-in-Process would exceed 10.0% of Gross Asset Value,
(C) the book value of Promissory Notes would exceed 10.0% of Gross Asset Value,
(D) Consolidated Capitalized Value attributable to Management Fee Value would
exceed 5.0% of Gross Asset Value, (E) the book value of Unimproved Land, the
aggregate Budgeted Projected Costs of all Construction-in-Process, the book
value of Promissory Notes and Consolidated Capitalized Value attributable to
Management Fee Value collectively would exceed 25.0% of Gross Asset Value, or
(F) Partially-Owned Entities would exceed 20.0% of Gross Asset Value, in each
case, such excess shall be excluded.

Ground Lease.  A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of 40
years or more from the Restatement Date; (b) the right of the lessee to mortgage
and encumber its interest in the leased property without the consent of the
lessor; (c) the obligation of the lessor to give the holder of any mortgage Lien
on such leased property written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by any Borrower or any Guarantor,
as the case may be, or any ERISA Affiliate of any of them the benefits of which
are guaranteed on termination in full or in part by the PBGC pursuant to Title
IV of ERISA, other than a Multiemployer Plan.

 

 

--------------------------------------------------------------------------------

- 14 -

Guaranties.  Collectively, all guaranties of the Obligations made by Holdings
and any other Affiliate of a Borrower in favor of the Administrative Agent and
the Lenders.

Guarantors.  Collectively, Holdings and any other Affiliate of a Borrower
executing a Guaranty, provided, however, when the context so requires, Guarantor
shall refer to Holdings or such Affiliate, as appropriate.  Any Guarantor that
is the owner of an Unencumbered Property shall be a wholly-owned Subsidiary.

Guaranty.  The Guaranty Agreement and with respect to any Person, any obligation
(except the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any Indebtedness, dividend or other obligation of any other Person
in any manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:

(a)to purchase such Indebtedness or obligation or any property constituting
security therefore primarily for the purpose of assuring the owner of such
Indebtedness or obligation of the ability of any other Person to make payment of
the Indebtedness or obligation;

(b)to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or

(d)otherwise to assure the owner of such Indebtedness or obligation against loss
in respect thereof.

In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor, provided
that the amount of such Indebtedness outstanding for purposes of this Credit
Agreement shall not be deemed to exceed the maximum amount of Indebtedness that
is the subject of such Guaranty.

Guaranty Agreement.  The form of Guaranty to be entered into by Holdings and
each Subsidiary Guarantor required to be a party thereto pursuant to Section
§8.14 substantially in the form of Exhibit B hereto.

Hazardous Substances.  See §7.18(b).

Hedge Agreement.  An interest rate swap, cap or collar agreement or any
arrangement similar to any of the foregoing between any Borrower and any Lender
relating to indebtedness under this Credit Agreement, each as providing for the
transfer or mitigation of interest rate risk either generally or under specific
contingencies.

 

 

--------------------------------------------------------------------------------

- 15 -

Holdings.  As defined in the preamble hereto.

HQ Land.  Ten acres of vacant Real Estate near the LSI headquarter offices in
Buffalo, New York.

Indebtedness.  With respect to any Person, all obligations, contingent and
otherwise, that in accordance with GAAP should be classified upon such Person’s
balance sheet as liabilities, including, without limitation:  (a) all
obligations for borrowed money and similar monetary obligations, whether direct
or indirect; (b) all liabilities secured by any mortgage, pledge, negative
pledge, security interest, lien, charge, or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all obligations (i) under any Capitalized
Lease or (ii) under any Synthetic Lease or (iii) in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder); (d) all obligations
to purchase, redeem, retire, or otherwise acquire for value any shares of
capital stock of any class issued by such Person or any rights to acquire such
shares; (e) net obligations under any Hedge Agreement, forward contract, futures
contract, swap, option or other financing arrangement, the value of which is
dependent upon interest rates, currency exchange rates, commodities, any such
Person’s present or future beneficial interest, shares or security trading
value, or other indices (for purposes of this definition, collectively each a
“Derivatives Contract”) in each case  in an amount equal to the Derivatives
Termination Value as defined immediately below; (f) the amount of payments
received by such person in any forward equity transaction by which such payments
are received by such Person in consideration for the sale of stock or
partnership units in such Person when the delivery and/or the determination of
the amount of the stock or units so sold occurs later than one (1) month after
such Person receives such payment, but only to the extent that the obligation to
deliver such stock or units is not payable solely in the stock or units of such
Person; (g) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, and the reimbursement
obligations in respect of any letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person; (h) all obligations evidenced
by bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses;
(i) all obligations issued or assumed as the deferred purchase price of property
or services (including securities repurchase agreements but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business which are not overdue or which are being contested in good faith); (j)
all sales of (i) accounts or general intangibles for money due or to become due,
(ii) chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables (collectively “receivables”),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation to pay any discount, interest,
fees, indemnities, penalties, recourse, expenses or other amounts in connection
therewith; and (k) all obligations in respect of Indebtedness of any other
entity (including any partnership in which

 

 

--------------------------------------------------------------------------------

- 16 -

such Person is a general partner) to the extent that such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor and such terms are
enforceable under applicable law.  The calculation of Indebtedness of any Person
shall be adjusted as set forth in §10.13; provided that, or purposes of clause
(e) hereof, “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contract, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Derivatives Contracts have been terminated or closed out,
the termination amount or value determined in accordance therewith, (b) other
than with respect to a Derivatives Contract entered into as a hedge against
existing Indebtedness, for any date prior to the date such Derivatives Contracts
have been terminated or closed out, the then-current mark-to-market value for
such Derivatives Contracts, determined based upon one or more mid-market
quotations or estimates provided by any recognized dealer in Derivatives
Contracts (which may include the Administrative Agent, any Lender or any
Affiliate of any thereof) regardless of §10.13(d) and (c) with respect to a
Derivatives Contract entered into as a hedge against existing Indebtedness, in
accordance with GAAP as modified by §10.13(d).

Indebtedness Lien.  See §9.4(b).

Indemnified Lender’s(s’) Group.  See §17.

Intercreditor Agreement.  The Second Amended and Restated Intercreditor
agreement dated as of August 5, 2011 among the Administrative Agent on behalf of
the Lenders and the Noteholders (as defined therein), as amended, restated,
supplemented or otherwise modified from time to time.

Interest Payment Date.  (i) As to any Base Rate Loan, the last day of each
calendar month, including the month in which the Drawdown Date occurs; and (ii)
as to any LIBOR Rate Loan in respect of which the Interest Period is (A) 3
months or less, the last day of such Interest Period and (B) more than 3 months,
the date that is 3 months from the first day of such Interest Period, each date
that is 3 months thereafter, and, in addition, the last day of such Interest
Period.

Interest Period.  With respect to each Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the following periods (as selected by the Borrowers in a Completed Revolving
Credit Loan Request or as otherwise in accordance with the terms of this Credit
Agreement):  (i) for any Base Rate Loan, the last day of the calendar month, and
(ii) for any LIBOR Rate Loan, 1, 2, 3, or 6 months (provided that the Interest
Period for LIBOR Rate Loans may be shorter than 1 month (x) for the period from
the Restatement Date to December 1, 2018, or (y) in order to consolidate 2 or
more LIBOR Rate Loans); and (b) thereafter, each period commencing at the end of
the last day of the immediately preceding Interest Period applicable to such
Loan and ending on the last day of the applicable period set forth in (a) above
as selected by the Borrowers in a Conversion Request or as otherwise

 

 

--------------------------------------------------------------------------------

- 17 -

expressly permitted in accordance with this Credit Agreement; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

(A)if any Interest Period with respect to a Base Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

(B)if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(C)if the Borrowers shall fail to give notice of conversion or continuation as
provided in §2.5 or §3.4, the Borrowers shall be deemed to have requested a
conversion of the affected LIBOR Rate Loan into a Base Rate Loan on the last day
of the then current Interest Period with respect thereto;

(D)any Interest Period relating to any LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to subparagraph (E) below, end on the last Business Day of a
calendar month; and

(E)any Interest Period that would otherwise extend beyond the applicable
Maturity Date shall end on such Maturity Date.

Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise, but without double-counting):  (i) for the acquisition of stock,
partnership or other equity interests or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, any Person; and
(ii) for the acquisition of any other obligations of any Person.  In determining
the aggregate amount of Investments outstanding at any particular time:  (a)
there shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

Joint Lead Arrangers.  As defined in the preamble hereto.

L/C Obligations.  As at any date of determination, the Maximum Drawing Amount
plus the aggregate of all Unpaid Reimbursement Obligations.  For all purposes of
this Credit Agreement, (a) if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be

 

 

--------------------------------------------------------------------------------

- 18 -

drawn, and (b) a Revolving Credit Lender (other than the Revolving Credit Lender
then acting as the Administrative Agent) shall be deemed to hold an L/C
Obligation in an amount equal to its participation interest under §5.5 in the
related Letter of Credit, and the Revolving Credit Lender then acting as
Administrative Agent shall be deemed to hold an L/C Obligation in an amount
equal to its interest in such Letter of Credit after giving effect to the
acquisition by the Revolving Credit Lenders of their participation interests
under §5.5.

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Buildings or on the Real Estate by
Persons other than the Borrowers, their Subsidiaries or any Partially-Owned
Entity.

Lenders.  Collectively the lending institutions listed on Schedule 1.1(A) hereto
and, as the context requires, the Swingline Lender and any other lenders
(including Term Loan Lenders and Revolving Credit Lenders) which may provide
additional commitments and become parties to this Credit Agreement, and any
other Person who becomes an assignee of any rights of a Lender pursuant to §19
or a Person who acquires all or substantially all of the stock or assets of a
Lender.

Letter of Credit.  See §5.1.

Letter of Credit Application.  See §5.1.

Letter of Credit Collateral Account.  See §13.5.

Letter of Credit Fee.  See §5.10.

Letter of Credit Participation.  See §5.4.

Leverage Ratio.  As at the end of any fiscal quarter and at all other times, the
ratio, of Consolidated Total Liabilities to Gross Asset Value, expressed in
percentage terms by using Gross Asset Value as the denominator and Consolidated
Total Liabilities as the numerator.

LIBOR Breakage Costs.  With respect to any LIBOR Rate Loan to be prepaid or not
drawn after elected or converted prior to the last day of the applicable
Interest Period, a prepayment “breakage” fee in an amount determined by the
Administrative Agent in the following manner:

(i)First, the Administrative Agent shall determine the amount by which (a) the
total amount of interest which would have otherwise accrued hereunder on each
installment of principal prepaid or not so drawn, during the period beginning on
the date of such prepayment or failure to draw and ending on the last day of the
applicable LIBOR Rate Loan Interest Period (the “Reemployment Period”), exceeds
(b) the total amount of interest which would accrue, during the Reemployment
Period, on any readily marketable bond or other obligation of the United States
of America designated by the Administrative Agent in its sole discretion at or
about the time of such payment, such bond or other obligation of the United
States of America to be in an amount equal (as nearly as may be) to the amount
of principal so paid or not drawn after elected and to have

 

 

--------------------------------------------------------------------------------

- 19 -

maturity at the end of the Reemployment Period, and the interest to accrue
thereon to take account of amortization of any discount from par or accretion of
premium above par at which the same is selling at the time of designation.  Each
such amount is hereinafter referred to as an “Installment Amount”.

(ii)Second, each Installment Amount shall be treated as payable on the last day
of the LIBOR Rate Loan Interest Period which would have been applicable had such
principal installment not been prepaid or not borrowed.

(iii)Third, the amount to be paid on each such breakage date shall be the
present value of the Installment Amount determined by discounting the amount
thereof from the date on which such Installment Amount is to be treated as
payable, at the same yield to maturity as that payable upon the bond or other
obligation of the United States of America designated as aforesaid by the
Administrative Agent.

If by reason of an Event of Default the Administrative Agent elects to declare a
LIBOR Rate Loan to be immediately due and payable, then any breakage fee with
respect to such LIBOR Rate Loan shall become due and payable in the same manner
as though the Borrowers had exercised such right of prepayment.

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.

LIBOR Rate.  Subject to implementation of a replacement rate in accordance with
§4.5(b), for any Interest Period with respect to a LIBOR Rate Loan, the rate of
interest equal to (i) the rate determined by the Administrative Agent at which
Dollar deposits for such Interest Period are offered based on information
presented on Reuters Screen LIBOR01 Page (or any successor thereto or substitute
therefore providing rate quotations comparable to those currently provided on
such services or if such page or services ceases to display such information
from such other services or method, as the Administrative Agent may select) with
a term equivalent to such Interest Period, as of 11:00 a.m. London time on the
second LIBOR Business Day prior to the first day of such Interest Period;
provided that if such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Credit Agreement, divided by (ii) a
number equal to 1.00 minus the Eurocurrency Reserve Rate.  In the event that the
Administrative Agent is unable to obtain any such quotation as provided above,
it will be considered that the LIBOR Rate pursuant to a LIBOR Rate Loan cannot
be determined.

LIBOR Rate Loan(s).  Those Loans bearing interest calculated by reference to the
LIBOR Rate.

Lien.  See §9.2.

 

 

--------------------------------------------------------------------------------

- 20 -

Loan Documents.  Collectively, this Credit Agreement, the Notes, the Letter of
Credit Applications, the Letters of Credit, the Guaranties, the Intercreditor
Agreement, the Fee Letter and any and all other agreements, instruments or
documents now or hereafter evidencing or otherwise relating to the Loans and
executed or delivered by or on behalf of any Borrower or its Subsidiaries or any
Guarantor or its Subsidiaries in connection with the Loans, or referred to
herein or therein and delivered to the Administrative Agent or the Lenders by or
on behalf of any Borrower, any Guarantor or any of their respective
Subsidiaries, and all schedules, exhibits and annexes hereto or thereto, as the
same may from time to time be amended and in effect, and any other document
identified thereon as a “Loan Document” under this Credit Agreement.

Loans.  The Revolving Credit Loans, the Term Loans, and as the context requires,
the Swingline Loans.

LSI.  As defined in the preamble hereto.

LSI Treasury Stock.   LSI capital stock repurchased and held by LSI as treasury
stock.

LSLP.  As defined in the preamble hereto.

M&T Bank.  As defined in the preamble hereto.

Management Fee Value.  Management fee revenue received by the Borrowers and
their Subsidiaries during any applicable period minus operating expenses
incurred in connection with management services provided by the Borrowers and
their Subsidiaries during such period.

Material Acquisition. Any acquisition (whether by direct purchase, merger or
otherwise and whether in one or more related transactions) by a Borrower or any
Subsidiary of a Borrower in which the purchase price of the assets acquired
exceeds 10.0% of the consolidated total assets of LSI and its Subsidiaries
(including, without limitation, LSLP) determined under GAAP as of the last day
of the most recently ending fiscal quarter of LSI for which financial statements
are publicly available.

Material Adverse Effect.  A materially adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrowers
and their Subsidiaries taken as a whole, (b) the ability of the Borrowers to
perform their respective obligations under this Credit Agreement and any of the
Loan Documents, (c) the ability of any Guarantor to perform its obligations
under the Guaranty Agreement, or (d) the validity or enforceability of this
Credit Agreement, the Guaranties or any of the other Loan Documents.

Maturity Date.  The Revolving Credit Loan Maturity Date or the Term Maturity
Date, as applicable.

Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.

Minimum Collateral Amount.  See §5.11.

 

 

--------------------------------------------------------------------------------

- 21 -

Moody’s.  Moody’s Investors Service, Inc., and its successors.

Multiemployer Plan.  Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by any Borrower or any Guarantor as the
case may be or any ERISA Affiliate.

Net Cash Proceeds.  The net cash proceeds received by any Person in respect of
any asset sale, equity issuance or debt issuance less (i) all reasonable
out-of-pocket fees, commissions and other expenses incurred in connection with
such sale or issuance, including the amount (estimated in good faith by such
Person) of income, franchise, sales and other applicable taxes required to be
paid by such Person in connection with such sale or issuance, (ii) repayment of
Indebtedness that is required to be repaid in connection with such asset sale to
the extent permitted under this Credit Agreement; (iii) required amounts to be
provided by the Borrowers or any Subsidiary, as the case may be, as a reserve,
in accordance with generally accepted accounting principles, against any
liabilities associated with such asset sale including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with any such asset sale and consented to by the Lenders or otherwise
permitted hereunder.

Non-Defaulting Lender.  At any time, each Lender that is not a Defaulting Lender
at such time.

Note Purchase Agreement.  Collectively or individually, as the context may
require, (i)(a) that certain Note Purchase Agreement dated as of August 5, 2011,
(b) that certain Note Purchase Agreement dated as of April 8, 2014 and (c) that
certain Note Purchase Agreement dated as of July 21, 2016, in each case, by and
among the Borrowers and the note purchasers thereunder or any successors thereto
and (ii) that certain Indenture dated as of June 20, 2016, by and among the
Borrowers and Wells Fargo Bank, as Trustee, as each such agreement described in
clauses (i) and (ii) hereof may be amended, renewed, restated, modified
replaced, refunded, or refinanced from time to time and any successor note
purchase agreements, supplemental indentures or successor indentures.

Notes.  Collectively or individually, as applicable, the Revolving Credit Notes,
the Term Notes and the Swingline Note.

Notice of Swingline Borrowing.  A notice substantially in the form of Exhibit G
to be delivered to the Swingline Lender pursuant to §2.12(b), evidencing the
Borrower Representative’s request for a Swingline Loan.

Obligations.  All indebtedness, obligations and liabilities of the Borrowers and
their Subsidiaries to any of the Lenders and the Administrative Agent,
individually or collectively, under this Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans made or the Reimbursement
Obligations incurred, or any of the Notes, Letter of Credit Applications,
Letters of Credit, or other instruments at any time evidencing any thereof,
whether existing on the date of this Credit Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

 

 

--------------------------------------------------------------------------------

- 22 -

Operating Subsidiaries.  Any Subsidiaries of a Borrower that, at any time of
reference, provide management, construction, design or other services (excluding
any such Subsidiary which may provide any such services which are only
incidental to that Subsidiary’s ownership of one or more Real Estate).

Partially-Owned Entity(ies).  Any of the partnerships, joint ventures and other
entities owning real estate assets in which LSLP and/or LSI collectively,
directly or indirectly through its full or partial ownership of another entity,
does not own a majority of the equity interests, whether or not such entity is
required in accordance with GAAP to be consolidated with LSI for financial
reporting purposes.

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

Permits.  All governmental permits, licenses, and approvals necessary or useful
for the lawful operation and maintenance of the Real Estate.

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§9.2.

Person.  Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government (or any
governmental agency or political subdivision thereof).

Preferred Dividends.  Any dividend, distribution, redemption, or payment upon
liquidation paid to one class of stockholders of the capital stock of any Person
in priority to that to be paid to any other class of stockholders of the capital
stock of such Person, including any such dividends paid on preferred operating
partnership units.

RCRA.  See §7.18.

Rating Agency.  Moody’s, S&P, Fitch or another nationally-recognized rating
agency reasonably satisfactory to the Administrative Agent.

Real Estate.  The fixed and tangible properties consisting of land, buildings
and/or other improvements owned in fee simple or leased under a ground lease by
any Borrower, by any Guarantor or by any other entity in which a Borrower is the
holder of an equity interest at the relevant time of reference thereto,
including, without limitation, (i) the Unencumbered Properties at such time of
reference, and (ii) the real estate assets owned by each of the Partially-Owned
Entities at such time of reference.

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.

Recourse.  With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly.  For purposes hereof, a Person shall not be deemed to be
“indirectly” liable for the liabilities or obligations of an obligor

 

 

--------------------------------------------------------------------------------

- 23 -

solely by reason of the fact that such Person has an ownership interest in such
obligor, provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor’s liabilities or obligations (e.g., by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person’s being a general partner of such obligor).

Reimbursement Obligation.  The Borrowers’ joint and several obligation to
reimburse the Administrative Agent and the Lenders on account of any drawing
under any Letter of Credit as provided in §5.6.

REIT.  A “real estate investment trust”, as such term is defined in Section 856
of the Code.

Release.  See §7.18(c)(iii).

Required Lenders.  As of any date, one or more Lenders holding more than fifty
percent (50%) of the sum of (a) the outstanding principal amount of the Term
Loans plus (b) the amount of the Total Revolving Credit Commitments (or if the
Revolving Credit Commitments have been terminated, then the outstanding
principal of the Revolving Credit Loans plus the outstanding L/C Obligations
plus the outstanding principal amount of the Swingline Loans); provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) if no principal
amount of any Loan is outstanding, “Required Lenders” shall mean one or more
Lenders whose aggregate Revolving Credit Commitments constitute more than fifty
percent (50%) of the Total Revolving Credit Commitment.  For purposes of this
definition, a Lender shall be deemed to hold a Swingline Loan or L/C Obligations
to the extent such Lender has acquired a participation therein under the terms
of this Credit Agreement and has not failed to perform its obligations in
respect of such participation, and the Swingline Lender and the Revolving Credit
Lender then acting as Administrative Agent shall hold a Swingline Loan or L/C
Obligation, respectively, in an amount equal to its interest in the Swingline
Loan or the related Letters of Credit, after giving effect to the acquisition by
the Revolving Credit Lenders of their participation interests therein.

Required Revolving Credit Lenders.  As of any date, one or more Lenders holding
more than fifty percent (50%) of the aggregate amount of the Total Revolving
Credit Commitments (or if the Revolving Credit Commitments have been terminated,
then the outstanding principal of the Revolving Credit Loans plus the
outstanding principal of the Swingline Loans plus the outstanding L/C
Obligations); provided that in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded.  For
purposes of this definition, a Revolving Credit Lender shall be deemed to hold a
Swingline Loan or L/C Obligations to the extent such Revolving Credit Lender has
acquired a participation therein under the terms of this Credit Agreement and
has not failed to perform its obligations in respect of such participation, and
the Revolving Credit Lender then acting as the Swingline Lender and/or
Administrative Agent shall hold a Swingline Loan or L/C Obligation,
respectively, in an amount equal to its interest in the Swingline Loan or the
related Letters of Credit, after giving effect to the acquisition by the
Revolving Credit Lenders of their participation interests therein.

 

 

--------------------------------------------------------------------------------

- 24 -

Required Term Loan Lenders.  As of any date, one or more Lenders holding more
than fifty percent (50%) of the aggregate outstanding principal amount of the
Term Loans; provided that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded.

Restatement Date.  The date on which all of the conditions set forth in §11 have
been satisfied or waived in accordance with the terms of this Credit Agreement.

Revised Consolidated Adjusted EBITDA.  For any period, Consolidated Adjusted
EBITDA for such period solely with respect to Real Estate owned in fee simple or
subject to a Ground Lease by one or more of the Borrowers or one or more of
their Subsidiaries for one fiscal quarter or more and Management Fee Value; plus
actual general and administrative expenses of the Borrowers and their
Subsidiaries for such period to the extent included in Consolidated Adjusted
EBITDA (but excluding operating expenses incurred in connection with management
services provided by the Borrowers and their Subsidiaries during such period
deducted in determining Management Fee Value), minus an implied, management fee
in an amount equal to five percent (5%) of consolidated total revenues from Real
Estate.

Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1(A) attached hereto, or as set forth in any
applicable Assignment and Assumption, as the case may be, as the amount of such
Lender’s commitment to make a portion of the Revolving Credit Loans to the
Borrowers and to participate in the issuance, extension and renewal of Letters
of Credit and to participate in Swingline Loans, as the same may be increased or
reduced from time to time pursuant to the terms hereof; or if such commitment is
terminated pursuant to the provisions hereof, zero.

Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1(A) hereto as such Lender’s
percentage of the Total Revolving Credit Commitment (or, if the Revolving Credit
Commitments have terminated or been reduced to zero, the “Revolving Credit
Commitment Percentage” in effect immediately prior to such termination or
reduction) and any changes thereto from time to time.

Revolving Credit Exposure.  As to any Revolving Credit Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Credit
Loans and such Lender’s participation in L/C Obligations and Swingline Loans at
such time.

Revolving Credit Lender.  A Lender having a Revolving Credit Commitment, holding
any Revolving Credit Loans or Revolving Credit Exposure.

Revolving Credit Loan Maturity Date.  March 10, 2023 or such later date to which
the Revolving Credit Loan Maturity Date may be extended pursuant to §2.10(a).

Revolving Credit Loan(s).  Each and every revolving credit loan made or to be
made by the Lenders to the Borrowers pursuant to §2.  

Revolving Credit Note Record.  A Record with respect to the Revolving Credit
Notes.

 

 

--------------------------------------------------------------------------------

- 25 -

Revolving Credit Notes.  Collectively, the separate promissory notes of the
Borrowers in favor of each Revolving Credit Lender in substantially the form of
Exhibit A-1 hereto, in the aggregate principal amount of the Total Revolving
Credit Commitment, dated as of the date hereof or as of such later date as any
Person becomes a Revolving Credit Lender under this Credit Agreement, and
completed with appropriate insertions, as each of such notes may be amended
and/or restated from time to time.

S&P.  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, or any successor.  

Sanctioned Country.  At any time, a country, territory or region which is, or
whose government is, the subject or target of any Sanctions.

Sanctioned Person.  At any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC (including, without limitation,
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in clauses (a) and (b), including Persons that are a target of
Sanctions due to their ownership or control by any Sanctioned Persons.

Sanctions.  Economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority with jurisdiction over any Lender in each
case applicable to activities of the Borrowers or any of their respective
Subsidiaries or Affiliates.

SARA.  See §7.18.

SEC.  The United States Security and Exchange Commission.

Sell or Sale.  See §9.4(b).

subsidiary.  Any entity required to be consolidated with its direct or indirect
parent in accordance with GAAP.

Subsidiary.  Any corporation, association, partnership, trust, or other business
entity of which the designated parent shall at any time own directly or
indirectly through a Subsidiary or Subsidiaries at least a majority (by number
of votes or controlling interests) of the outstanding voting interests or at
least a majority of the economic interests (including, in any case, the
Operating Subsidiaries and any entity required to be consolidated with its
designated parent in accordance with GAAP).  Unless the context otherwise
clearly requires, any reference to “Subsidiary” is a reference to the
Subsidiaries of the Borrowers.

Subsidiary Guarantor.  Any Guarantor other than Holdings.

 

 

--------------------------------------------------------------------------------

- 26 -

Swingline Commitment.  The Swingline Lender’s obligation to make Swingline Loans
pursuant to §2.12(a) in an amount up to, but not exceeding, the amount set forth
in the first sentence of §2.12(a), as such amount may be reduced in accordance
with the terms hereof.

Swingline Lender.  M&T Bank, together with its respective successors and
assigns.

Swingline Loan.  A loan made by the Swingline Lender to the Borrowers pursuant
to §2.12.

Swingline Maturity Date.  The date that is 7 Business Days prior to the
Revolving Credit Loan Maturity Date.

Swingline Note.  The promissory note of the Borrowers in favor of the Swingline
Lender in substantially the form of Exhibit H hereto, payable to the Swingline
Lender in the principal amount of the Swingline Commitment as originally in
effect and otherwise duly completed, as amended and/or restated from time to
time.

Syndication Agent.  Collectively, Wells Fargo Bank, National Association and
Citibank, N.A., acting as syndication agents for the Lenders, or any successor
agents.

Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

Term Commitment.  With respect to each Term Loan Lender, the amount set forth on
Schedule 1.1(A) attached hereto as the amount of such Lender’s commitment to
make a Term Loan to the Borrowers.

Term Commitment Percentage.  With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1(A) hereto as such Lender’s percentage of
the Total Term Loan Commitment (or, if the Term Commitments have terminated or
reduced to zero, the percentage of the aggregate amount of Term Loans) and any
changes thereto from time to time.

Term Loan.  Each of the term loans held by the Term Loan Lenders on the
Restatement Date pursuant to §3.1 or made by any Term Loan Lender pursuant to
§3.7.

Term Loan Lender.  A Lender having a Term Commitment or holding a Term Loan.

Term Maturity Date.  June 4, 2020 or such later date to which the Term Maturity
Date may be extended pursuant to §2.10(b).

Term Note Record.  A Record with respect to a Term Note.

Term Notes.  Collectively, the separate promissory notes of the Borrowers in
favor of each of the Term Loan Lenders with respect to the Term Loans in
substantially the form of Exhibit A-2 hereto,  in the aggregate principal amount
of the Term Loans dated as of the date hereof, dated as of the applicable
Drawdown Date or, in each case, as of such later date as any

 

 

--------------------------------------------------------------------------------

- 27 -

Person becomes a Term Loan Lender under this Credit Agreement, and completed
with appropriate insertions, as each of such notes may be amended and/or
restated from time to time.

Total Term Loan Commitment.  As of any date, the sum of the then-current Term
Commitments of the Lenders to provide Term Loans.  The Total Term Loan
Commitment in effect on the Restatement Date is $0.  In accordance with §3.1,
upon completion of the reallocation described in §1.3, the Total Term Loan
Commitment shall terminate.

Total Revolving Credit Commitment.  As of any date, the sum of the then-current
Revolving Credit Commitments of the Lenders to provide Revolving Credit
Loans.  The Total Revolving Credit Commitment in effect on the Restatement Date
is $500,000,000.

Tower Lease.  A Lease with a communication carrier or a tower development firm
pursuant to which such carrier or firm will occupy a portion of a self-storage
property for the purpose of using and/or constructing a monopole or tower or
other structure thereon to which will be attached communications equipment and
antennae, provided that any such Lease shall contain a relocation clause
permitting relocation of the demised premises on the Real Estate site where the
demised premises are located to allow re-use or re-development of such Real
Estate site, and further provided that such relocation clause shall not be
required (i) in any Tower Lease in existence as of the Restatement Date, or (ii)
in any pre-existing Tower Lease on Real Estate acquired after the Restatement
Date.

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unanimous Lender Approval.  The written consent of each Lender that is a party
to this Credit Agreement at the time of reference.

Unencumbered Property.  Any Real Estate owned in fee simple or subject to a
Ground Lease located in the contiguous United States that on any date of
determination:  (a) is not subject to any Liens (including any such Lien imposed
by the organizational documents of the owner of such asset, but excluding
certain Permitted Liens as set forth in §9.2), as certified by an officer of the
Borrower Representative on the Restatement Date or such later date on which such
Real Estate becomes an Unencumbered Property, (b) is not the subject of any
matter that could reasonably be expected to have a Material Adverse Effect on
the value of such Real Estate, (c) is not the subject of a Disqualifying
Environmental Event, a Disqualifying Building Event or a Disqualifying Legal
Event, in each case as certified by an officer of the Borrower Representative on
the Restatement Date or such later date on which such Real Estate becomes an
Unencumbered Property, (d) has been improved with a Building or Buildings which
(1) have been issued a certificate of occupancy (where available) or is
otherwise lawfully occupied for its intended use and (2) are fully operational,
(e) is wholly owned by a Borrower or a wholly-owned Subsidiary and (f) has not
been designated by the Borrowers in writing to the Administrative Agent as Real
Estate that is not an Unencumbered Property because of a Disqualifying
Environmental Event, a Disqualifying Building Event or a Disqualifying Legal
Event or the Borrower’s intention to subject such Unencumbered Property to an
Indebtedness Lien or to Sell such Unencumbered Property, which designation shall
not be permitted during the continuance of a Default (other than if such
designation during a Default is made in conjunction with such Real Estate’s
being the subject of a

 

 

--------------------------------------------------------------------------------

- 28 -

Sale or Indebtedness Lien under §9.4(b)(ii) and in compliance therewith) or an
Event of Default and shall be accompanied by a compliance certificate in the
form of Exhibit D-6 attached hereto.  

Uniform Customs.  See §5.3.

Unimproved Land.  Any Real Estate consisting of raw land which is not improved
by Buildings.

Unpaid Reimbursement Obligations.  Any Reimbursement Obligation for which the
Borrowers have not reimbursed the Administrative Agent and the Lenders on the
date specified in, and in accordance with, §5.6.

Unsecured Indebtedness.  All Indebtedness of any Person that is not secured by a
Lien on any asset of such Person.

Wells Fargo Bank.  As defined in the preamble hereto.

wholly-owned Subsidiary.  Any Subsidiary of which LSI and/or LSLP shall at any
time own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes or controlling interests) of the outstanding voting
interests and one hundred percent (100%) of the economic interests, of which at
least ninety-nine percent (99%) of the economic interests shall be owned by
LSLP.

Without Recourse or without recourse.  With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate or
other specifically identified asset only (which asset is not interests in
another Person), subject to such limited exceptions to the non-recourse nature
of such obligation or liability, such as fraud, misappropriation, misapplication
and environmental indemnities, as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such obligation
or liability.

Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2.Rules of Interpretation.

 

(a)

     General Rules of Interpretation.

(i)A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Credit Agreement.

(ii)The singular includes the plural and the plural includes the singular.

 

 

--------------------------------------------------------------------------------

- 29 -

(iii)A reference to any law includes any amendment or modification to such law.

(iv)A reference to any Person includes its permitted successors and permitted
assigns.

(v)Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.  Except as otherwise specifically provided herein, (i) all
computations made pursuant to this Credit Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.

(vi)The words “include”, “includes” and “including” are not limiting.

(vii)All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in New York, have the
meanings assigned to them therein.

(viii)Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.

(ix)The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.

(x)Any provision granting any right to any Borrower or any Subsidiary of a
Borrower during the continuance of (a) an Event of Default shall not modify,
limit, waive or estopp the rights of the Lenders during the continuance of such
Event of Default, including the rights of the Lenders to accelerate the Loans
under §13.1 and the rights of the Lenders under §§13.2 or 13.3, or (b) a
Default, shall not extend the time for curing same or modify any otherwise
applicable notice regarding same.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Credit
Agreement, and either the Borrower Representative or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

 

--------------------------------------------------------------------------------

- 30 -

§1.3.Reallocations on Restatement Date.Prior to the Restatement Date, certain
loans described in the preamble that were previously made to the Borrowers under
the Existing Credit Agreement remain outstanding as of the date of this Credit
Agreement.  The Administrative Agent, the Borrowers and each Lender agree that
upon the effectiveness of this Credit Agreement, the amount of each of the
Commitments of such Lender is as set forth on Schedule 1.1(A) attached
hereto.  Subject to the terms and conditions set forth in this Credit Agreement,
the Borrowers and each of the Lenders agree that on the Restatement Date, but
subject to the satisfaction or waiver of the conditions precedent set forth in
§11 and the reallocation and other transactions described in this §1.3: (i) all
outstanding “Revolving Credit Loans” (as such term is defined in the Existing
Credit Agreement) shall be deemed to be Revolving Credit Loans outstanding
hereunder, and all outstanding “Term Loans” (as such term is defined in the
Existing Credit Agreement) shall be deemed to be Term Loans outstanding
hereunder, (ii) the “Revolving Credit Commitments” (as defined in the Existing
Credit Agreement) and “Revolving Credit Loans” (as defined in the Existing
Credit Agreement) of each of the existing “Revolving Credit Lenders” (as defined
in the Existing Credit Agreement) and the outstanding amount of all “Revolving
Credit Loans” (as defined in the Existing Credit Agreement) shall be reallocated
among the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (determined in accordance with the aggregate
amount of their respective Revolving Credit Commitments as set forth opposite
such Revolving Credit Lender’s name on Schedule 1.1(A) attached hereto), and in
order to effect such reallocations, all requisite assignments shall be deemed to
be made in amounts from each existing “Revolving Credit Lender” (as defined in
the Existing Credit Agreement) to each Revolving Credit Lender, with the same
force and effect as if such assignments were evidenced by the applicable
Assignments and Assumptions (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement but without the payment of any related assignment
fee, and no other documents or instruments shall be, or shall be required to be,
executed in connection with such assignments (all of which such requirements are
hereby waived), (iii) the “Term Loans” (as defined in the Existing Credit
Agreement) of each of the existing “Term Loan Lenders” (as defined in the
Existing Credit Agreement) shall be reallocated among the Term Loan Lenders in
accordance with their respective Term Commitment Percentages (determined in
accordance with the aggregate amount of their respective Term Loans as set forth
opposite such Term Loan Lender’s name on Schedule 1.1(A) attached hereto), and
in order to effect such reallocations, all requisite assignments shall be deemed
to be made in amounts from each existing “Term Loan Lender” (as defined in the
Existing Credit Agreement) to each Term Loan Lender, with the same force and
effect as if such assignments were evidenced by the applicable Assignments and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement but without the payment of any related assignment fee, and no
other documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which such requirements are hereby
waived) and (iv) each assignee Lender shall make full cash settlement with each
corresponding assignor Lender, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to any netting effected by
the Administrative Agent) with respect to all such assignments and
reallocations.  On the Restatement Date, the Revolving Credit Commitments of
KeyBank National Association (the “Exiting Lender”) shall be terminated, all
outstanding “Revolving Credit Loans” and “Term Loans” (as each such term is
defined in the Existing Credit Agreement) held by the Exiting Lender and all
other amounts due and owing to the Exiting Lender on the Restatement Date shall
be paid in full; the Exiting Lender shall not remain a Lender under this Credit
Agreement, and the Administrative Agent shall make a portion of the cash
settlements referenced in this Section above available to the Exiting Lender as
is necessary to pay in full all outstanding amounts under the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) that are due and owing to the Exiting Lender.

§2.THE REVOLVING CREDIT FACILITY.

§2.1.Revolving Credit Loans.

(a)Commitment to Lend Revolving Credit Loans.  Subject to the provisions of §2.4
and the other terms and conditions set forth in this Credit Agreement, each of
the Revolving Credit Lenders severally agrees to lend to the Borrowers and the
Borrowers may borrow, repay, and reborrow from each Revolving Credit Lender from
time to time during the Availability Period upon notice by the Borrower
Representative to the Administrative Agent given in accordance with §2.4 hereof,
such sums as are requested by the Borrower Representative up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) at any one time equal to such Lender’s Revolving Credit Commitment
minus such Lender’s Revolving Credit Commitment Percentage of the sum of (i) L/C
Obligations and (ii) outstanding Swingline Loans; provided that the sum of (x)
the outstanding amount of the Revolving Credit Loans, (after giving effect to
all amounts requested) plus (y) all outstanding Swingline Loans plus (z) all L/C
Obligations, shall not at any time exceed the Total Revolving Credit Commitment
in effect at such time.

(b)The Revolving Credit Loans shall be made pro rata in accordance with each
Revolving Credit Lender’s Revolving Credit Commitment Percentage.  Each request
for a Revolving Credit Loan made pursuant to §2.4 hereof, shall constitute a
representation and warranty by the Borrowers that the conditions set forth in
§11 have been satisfied as of the Restatement Date, and that the conditions set
forth in §12 have been satisfied on the date of such request and will be
satisfied on the proposed Drawdown Date of the requested Revolving Credit Loan,
provided that the making of such representation and warranty by the Borrowers
shall not limit the right of any Lender not to lend if such conditions have not
been met.  No Revolving Credit Loan shall be required to be made by any Lender
unless all of the conditions contained in §11 have been satisfied as of the
Restatement Date, and all of the conditions set forth in §12 have been met at
the time of any request for a Revolving Credit Loan.

§2.2.The Revolving Credit Notes. The Revolving Credit Loans shall be evidenced
by the Revolving Credit Notes.  A Revolving Credit Note shall be payable to the
order of each Revolving Credit Lender in an aggregate principal amount equal to
such Lender’s Revolving Credit Commitment.  The Borrowers irrevocably authorize
each Revolving Credit Lender to make or cause to be made, at or about the time
of the Drawdown Date of any Revolving Credit Loan or at the time of receipt of
any payment of principal on such Lender’s Revolving Credit Notes, an appropriate
notation on such Lender’s Revolving Credit Note Record reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Revolving Credit Loans set forth on such
Lender’s Revolving Credit Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such

 

 

--------------------------------------------------------------------------------

- 31 -

Lender’s Revolving Credit Note Record shall not limit or otherwise affect the
obligations of the Borrowers hereunder or under any Revolving Credit Note to
make payments of principal of or interest on any Revolving Credit Note when
due.  Upon receipt of an affidavit of an officer of any Revolving Credit Lender
as to the loss, theft, destruction or mutilation of any Revolving Credit Note or
any other security document which is not of public record, and, in the case of
any such loss, theft, destruction or mutilation, upon surrender and cancellation
of such Revolving Credit Note or other security document, the Borrowers will
issue, in lieu thereof, a replacement Revolving Credit Note or other security
document in the same principal amount thereof and otherwise of like tenor.

§2.3.Interest on Revolving Credit Loans.

(a)Interest on Base Rate Loans.  Except as otherwise provided in §4.10, each
Revolving Credit Loan that is a Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto (unless earlier paid in accordance with
§2.8) at a rate equal to the Base Rate plus the Applicable Margin for Revolving
Credit Loans which are Base Rate Loans.

(b)Interest on LIBOR Rate Loans.  Except as otherwise provided in §4.10, each
Revolving Credit Loan that is a LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto (unless earlier paid in accordance with
§2.8) at a rate equal to the LIBOR Rate determined for such Interest Period plus
the Applicable Margin for Revolving Credit Loans which are LIBOR Rate Loans.

(c)Interest Payments.  The Borrowers jointly and severally unconditionally
promise to pay interest on each Revolving Credit Loan in arrears on each
Interest Payment Date with respect thereto.

§2.4.Requests for Revolving Credit Loans.

The following provisions shall apply to each request by the Borrowers for a
Revolving Credit Loan:

(a)The Borrower Representative shall submit a Completed Revolving Credit Loan
Request to the Administrative Agent as provided in this §2.4.  Except as
otherwise provided herein, each Completed Revolving Credit Loan Request shall be
in a minimum amount of $2,000,000 or an integral multiple of $100,000 in excess
thereof.  Each Completed Revolving Credit Loan Request shall be irrevocable and
binding on the Borrowers and shall obligate the Borrowers to accept the
Revolving Credit Loans requested from the Revolving Credit Lenders on the
proposed Drawdown Date, unless such Completed Revolving Credit Loan Request is
withdrawn (x) in the case of a request for a Revolving Credit Loan that is a
LIBOR Rate Loan, at least three (3) Business Days prior to the proposed Drawdown
Date for such Revolving Credit Loan, and (y) in the case of a request for a
Revolving Credit Loan that is a Base Rate Loan, at least one (1) Business Day
prior to the proposed Drawdown Date for such Revolving Credit Loan.

(b)Each Completed Revolving Credit Loan Request shall be delivered by the
Borrower Representative to the Administrative Agent by 10:00 a.m. (New York City
time)

 

 

--------------------------------------------------------------------------------

- 32 -

on any Business Day, and at least one (1) Business Day prior to the proposed
Drawdown Date of any Base Rate Loan, and at least three (3) Business Days prior
to the proposed Drawdown Date of any LIBOR Rate Loan.

(c)Each Completed Revolving Credit Loan Request shall include a completed
writing in the form of Exhibit C hereto specifying:  (1) the principal amount of
the Revolving Credit Loan requested, (2) the proposed Drawdown Date of such
Revolving Credit Loan, (3) the Interest Period applicable to such Revolving
Credit Loan, and (4) the Type of such Revolving Credit Loan being requested.

(d)No Lender shall be obligated to fund any Revolving Credit Loan unless:

(i)a Completed Revolving Credit Loan Request has been timely received by the
Administrative Agent as provided in subsection (i) above; and

(ii)both before and after giving effect to the Revolving Credit Loan to be made
pursuant to the Completed Revolving Credit Loan Request, all of the conditions
contained in §11 shall have been satisfied as of the Restatement Date, and all
of the conditions set forth in §12 shall have been met, including, without
limitation, the condition under §12.1 that there be no Default or Event of
Default under this Credit Agreement; and

(iii)the Administrative Agent shall have received a certificate in the form of
Exhibit D-1 hereto signed by the chief financial officer or treasurer of the
Borrower Representative setting forth computations evidencing compliance with
the covenants contained in §§10.1, 10.2, 10.4 and 10.11 on a pro forma basis
after giving effect to such requested Revolving Credit Loan, and, certifying
that, both before and after giving effect to such requested Revolving Credit
Loan, no Default or Event of Default exists or will exist under this Credit
Agreement or any other Loan Document, and that after taking into account such
requested Revolving Credit Loan, no default will exist as of the Drawdown Date
or thereafter.

(e)The Administrative Agent will use good faith efforts to cause the Completed
Revolving Credit Loan Request to be delivered to each Revolving Credit Lender in
accordance with §15.12 and in any event on the same day or the Business Day
following the day a Completed Revolving Credit Loan Request is received by the
Administrative Agent.

§2.5.Conversion Options.

(a)The Borrowers may elect from time to time by written notice in the form of
Exhibit F to convert any outstanding Revolving Credit Loan to a Revolving Credit
Loan of another Type, provided that (i) with respect to any such conversion of a
LIBOR Rate Loan to a Base Rate Loan, the Borrower Representative shall give the
Administrative Agent at least three (3) Business Days prior written notice of
such election; (ii) with respect to any such conversion of a Base Rate Loan to a
LIBOR Rate Loan, the Borrower Representative shall give the

 

 

--------------------------------------------------------------------------------

- 33 -

Administrative Agent at least three (3) LIBOR Business Days prior written notice
of such election; (iii) with respect to any such conversion of a LIBOR Rate Loan
into a Base Rate Loan, such conversion shall only be made on the last day of the
Interest Period with respect thereto unless the Borrowers pay the related LIBOR
Breakage Costs at the time of such conversion and (iv) no Revolving Credit Loan
may be converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  All or any part of outstanding Revolving Credit
Loans of any Type may be converted into a Revolving Credit Loan of another Type
as provided herein, provided that any partial conversion shall be in an
aggregate principal amount of $2,000,000 or an integral multiple of $100,000 in
excess thereof.  Each Conversion Request relating to the conversion of a Base
Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrowers.

(b)Any Revolving Credit Loan of any Type may be continued as such upon the
expiration of the Interest Period with respect thereto (i) in the case of Base
Rate Loans, automatically and (ii) in the case of LIBOR Rate Loans by compliance
by the Borrower Representative with the notice provisions contained in §2.5(a);
provided that no LIBOR Rate Loan may be continued as such when any Default or
Event of Default has occurred and is continuing but shall be automatically
converted to a Base Rate Loan on the last day of the first Interest Period
relating thereto ending during the continuance of any Default or Event of
Default.  The Administrative Agent shall notify the Revolving Credit Lenders
promptly when any such automatic conversion contemplated by this §2.5(b) is
scheduled to occur.

(c)In the event that the Borrower Representative does not notify the
Administrative Agent of its election hereunder with respect to the continuation
of any Revolving Credit Loan which is a LIBOR Rate Loan as such, the affected
LIBOR Rate Loan shall automatically be converted to a Base Rate Loan at the end
of the applicable Interest Period.

(d)The Borrowers may not request or elect a LIBOR Rate Loan pursuant to §2.4,
elect to convert a Base Rate Loan to a LIBOR Rate Loan pursuant to §2.5(a), or
elect to continue a LIBOR Rate Loan pursuant to §2.5(b) if, after giving effect
thereto, there would be greater than eight (8) LIBOR Rate Loans then outstanding
(including both Revolving Credit Loans and Term Loans).  Any Completed Revolving
Credit Loan Request for a LIBOR Rate Loan that would create greater than eight
(8) LIBOR Rate Loans outstanding shall be deemed to be a Completed Revolving
Credit Loan Request for a Base Rate Loan.

(e)The Administrative Agent will use good faith efforts to cause any notice of
continuation or conversion delivered under this §2.5 to be delivered to each
Revolving Credit Lender in accordance with §15.12 and in any event on the same
day or the Business Day following the day such notice is received by the
Administrative Agent.

§2.6.Funds for Revolving Credit Loans.

(a)Subject to the other provisions of this §2, not later than 12:00 p.m. (New
York City time) on the proposed Drawdown Date of any Revolving Credit Loan, each
of the Revolving Credit Lenders will make available to the Administrative Agent,
at the Administrative Agent’s Head Office, in immediately available funds, the
amount of such Lender’s Revolving Credit Commitment Percentage of the amount of
the requested Revolving Credit Loan; provided that each Revolving Credit Lender
shall provide notice to the Administrative Agent of its intent

 

 

--------------------------------------------------------------------------------

- 34 -

not to make available its Revolving Credit Commitment Percentage of any
requested Revolving Credit Loan as soon as possible after receipt of any
Completed Revolving Credit Loan Request, and in any event not later than 4:00
p.m. (New York City time) on (x) the Business Day prior to the Drawdown Date of
any requested Revolving Credit Loan that is a Base Rate Loan and (y) the third
Business Day prior to the Drawdown Date of any requested Revolving Credit Loan
that is a LIBOR Rate Loan.  Upon receipt from each Revolving Credit Lender of
such amount, the Administrative Agent will make available to the Borrowers in
the Borrower Representative’s account with the Administrative Agent the
aggregate amount of such Revolving Credit Loan made available to the
Administrative Agent by the Lenders.  All such funds received by the
Administrative Agent by 12:00 p.m. (New York City time) on any Business Day will
be made available to the Borrowers not later than 2:00 p.m. on the same Business
Day.  Funds received after such time will be made available by not later than
12:00 p.m. on the next Business Day.  The failure or refusal of any Revolving
Credit Lender to make available to the Administrative Agent at the aforesaid
time and place on any Drawdown Date the amount of its Revolving Credit
Commitment Percentage of the requested Revolving Credit Loan shall not relieve
any other Lender from its several obligation hereunder to make available to the
Administrative Agent the amount of its Revolving Credit Commitment Percentage of
any requested Revolving Credit Loan but in no event shall the Administrative
Agent (in its capacity as Administrative Agent) have any obligation to make any
funding or shall any Lender be obligated to fund more than its Revolving Credit
Commitment Percentage of the requested Revolving Credit Loan or to increase its
Revolving Credit Commitment Percentage on account of such failure or otherwise.

(b)The Administrative Agent may, unless notified to the contrary by any
Revolving Credit Lender prior to a Drawdown Date, assume that such Revolving
Credit Lender has made available to the Administrative Agent on such Drawdown
Date the amount of such Lender’s Revolving Credit Commitment Percentage of the
Revolving Credit Loan to be made on such Drawdown Date, and the Administrative
Agent may (but it shall not be required to), in reliance upon such assumption,
make available to the Borrowers a corresponding amount.  If any Revolving Credit
Lender makes available to the Administrative Agent such amount on a date after
such Drawdown Date, such Lender shall pay to the Administrative Agent on demand
an amount equal to the product of (i) the average, computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, multiplied by (ii) the amount of such
Lender’s Revolving Credit Commitment Percentage of such Revolving Credit Loan,
multiplied by (iii) a fraction, the numerator of which is the number of days
that elapsed from and including such Drawdown Date to the date on which the
amount of such Lender’s Revolving Credit Commitment Percentage of such Revolving
Credit Loan shall become immediately available to the Administrative Agent, and
the denominator of which is 360.  A statement of the Administrative Agent
submitted to such Revolving Credit Lender with respect to any amounts owing
under this paragraph shall be prima facie evidence of the amount due and owing
to the Administrative Agent by such Lender.  If the amount of such Lender’s
Revolving Credit Commitment Percentage of such Revolving Credit Loans is not
made available to the Administrative Agent by such Lender within three (3)
Business Days following such Drawdown Date, the Administrative Agent shall be
entitled to recover such amount from the Borrowers on demand, with interest
thereon at the rate per annum applicable to the Revolving Credit Loans made on
such Drawdown Date.

 

 

--------------------------------------------------------------------------------

- 35 -

§2.7.Repayment of the Revolving Credit Loans at Maturity.  The Borrowers jointly
and severally promise to pay on the Revolving Credit Loan Maturity Date, and
there shall become absolutely due and payable on the Revolving Credit Loan
Maturity Date, all unpaid principal of the Revolving Credit Loans outstanding on
such date, together with any and all accrued and unpaid interest thereon, the
unpaid balance of the Facility Fee accrued through such date, and any and all
other unpaid amounts due under this Credit Agreement, the Revolving Credit Notes
or any other of the Loan Documents.

§2.8.Optional Repayments of Revolving Credit Loans.  The Borrowers shall have
the right, at their election, to prepay the outstanding amount of the Revolving
Credit Loans, in whole or in part, at any time without penalty or premium;
provided that the outstanding amount of any Revolving Credit Loans that are
LIBOR Rate Loans may not be prepaid unless the Borrowers pay any LIBOR Breakage
Costs for each LIBOR Rate Loan so prepaid at the time of such prepayment.  The
Borrower Representative shall give the Administrative Agent, no later than 10:00
a.m., New York City time, at least one (1) Business Day prior written notice of
any prepayment pursuant to this §2.8 of any Revolving Credit Loans that are Base
Rate Loans, and at least three (3) LIBOR Business Days’ notice of any proposed
prepayment pursuant to this §2.8 of Revolving Credit Loans that are LIBOR Rate
Loans, specifying the proposed date of prepayment of Revolving Credit Loans and
the principal amount to be prepaid.  Each such partial prepayment of the
Revolving Credit Loans shall be in an amount of $2,000,000 or integral multiple
of $500,000 in excess thereof, and the outstanding balance of the Revolving
Credit Loans then being repaid, shall be accompanied by the payment of all
charges outstanding on all Revolving Credit Loans so prepaid and of all accrued
interest on the principal prepaid to the date of payment, and shall be applied,
in the absence of instruction by the Borrower Representative, first to the
principal of Revolving Credit Loans that are Base Rate Loans and then to the
principal of Revolving Credit Loans that are LIBOR Rate Loans, at the
Administrative Agent’s option.

§2.9.Mandatory Repayments of Revolving Credit Loans and Other Obligations.  If
at any time the sum of the outstanding amount of the Revolving Credit Loans, the
outstanding amount of the Swingline Loans and all L/C Obligations exceeds the
lesser of (i) Total Revolving Credit Commitment and (ii) the maximum amount that
permits compliance with the terms of §10 hereof, the Borrowers shall immediately
pay the amount of such excess to the Administrative Agent for
application:  first, to any Unpaid Reimbursement Obligations; second, to the
Swingline Loans; third, to the Revolving Credit Loans (first to Base Rate Loans,
then to LIBOR Rate Loans in direct order of Interest Period maturities); and
fourth, to provide to the Administrative Agent cash collateral for Reimbursement
Obligations as contemplated by §5.6(b) and (c).  Each payment of any Unpaid
Reimbursement Obligations, or prepayment of Revolving Credit Loans shall be
allocated among the Revolving Credit Lenders, in proportion, as nearly as
practicable, to each L/C Obligation, or (as the case may be) the respective
unpaid principal amount of each Lender’s Revolving Credit Note, with adjustments
to the extent practicable to equalize any prior payments or repayments not
exactly in proportion.  All payments of the Swingline Loans shall be for the
account of the Swingline Lender only (except to the extent any Revolving Credit
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to §2.12(e), in which case such payments shall be pro rata in
accordance with such participating interests).

§2.10.Extension Options.

 

 

--------------------------------------------------------------------------------

- 36 -

(a)The Borrowers shall have the right, exercisable two times, to extend the
current Revolving Credit Loan Maturity Date in effect as of the date each such
right is exercised by six months.  The Borrowers may exercise such right only by
executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the current Revolving Credit Loan Maturity Date, a
written request for such extension (a “Revolving Extension Request”).  The
Administrative Agent shall notify the Revolving Credit Lenders if it receives a
Revolving Extension Request promptly upon receipt thereof.  Subject to
satisfaction of the following conditions, the Revolving Credit Loan Maturity
Date shall be extended for six months from the then current Revolving Loan
Maturity Date effective upon receipt by the Administrative Agent of the
Revolving Extension Request and payment of the fee referred to in the following
clause (ii): (i) immediately prior to such extension and immediately after
giving effect thereto, (x) no Default or Event of Default shall exist and
(y) the representations and warranties made or deemed made by the Borrowers and
any Guarantor in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (or, to the extent qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such extension with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (or, to the
extent qualified by materiality or Material Adverse Effect, in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents and (ii) the
Borrowers shall have paid the Fees payable under §4.1(b).  At any time prior to
the effectiveness of any such extension, upon the Administrative Agent’s
request, the Borrowers shall deliver to the Administrative Agent a certificate
from the chief executive officer or chief financial officer certifying the
matters referred to in the immediately preceding clauses (i)(x) and (i)(y).

(b)The Borrowers shall have the right, exercisable two times, to extend the Term
Maturity Date by one year.  The Borrowers may exercise such right only by
executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the Term Maturity Date, a written request for such
extension (a “Term Extension Request”).  The Administrative Agent shall notify
the Term Loan Lenders if it receives a Term Extension Request promptly upon
receipt thereof.  Subject to satisfaction of the following conditions, the Term
Loan Maturity Date shall be extended for one year from the Term Maturity Date
effective upon receipt by the Administrative Agent of the Term Extension Request
and payment of the fee referred to in the following clause (ii): (i) immediately
prior to such extension and immediately after giving effect thereto, (x) no
Default or Event of Default shall exist and (y) the representations and
warranties made or deemed made by the Borrowers and any Guarantor in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (or, to the extent qualified by materiality or Material
Adverse Effect, in all respects) on and as of the date of such extension with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (or, to the extent qualified by materiality or
Material Adverse Effect, in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents and (ii) the Borrowers shall have paid the Fees payable
under §4.1(c).  At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrowers shall deliver to the
Administrative Agent a certificate from the chief executive

 

 

--------------------------------------------------------------------------------

- 37 -

officer or chief financial officer certifying the matters referred to in the
immediately preceding clauses (i)(x) and (i)(y)

§2.11.Increase of Total Revolving Credit Commitment. Unless a Default or an
Event of Default has occurred and is continuing, the Borrowers may request, by
written notice to the Administrative Agent at any time during the period
beginning on Restatement Date to but excluding the Revolving Credit Maturity
Date, that the Total Revolving Credit Commitment be increased; provided,
however, that after giving effect to any such increases in the Total Revolving
Credit Commitment and the making of any Additional Term Loans pursuant to §3.7,
the Total Revolving Credit Commitment and the aggregate outstanding principal
balance of the Term Loans shall not exceed $900,000,000.  Each such increase in
the Total Revolving Credit Commitment must be in aggregate minimum amounts of
$25,000,000; provided that (a) the maturity date of such increase in the Total
Revolving Credit Commitment shall be the Revolving Credit Loan Maturity Date,
(b) the Borrower Representative shall have delivered to the Administrative Agent
a certificate in the form of Exhibit D-1 hereto signed by the chief financial
officer or treasurer of the Borrower Representative setting forth computations
evidencing compliance with the covenants contained in §§10.1, 10.2, 10.4, and
10.11 as of the last day of the most recently ended fiscal quarter for which
financial statements are available and determined on a pro forma basis after
giving effect to any such requested increase in the Total Revolving Credit
Commitment (assuming full utilization of the increased Total Revolving Credit
Commitment) and if Additional Term Loans have also been requested pursuant to
§3.7 at such time, giving effect to any such requested making of Additional Term
Loans, and, certifying that, both before and after giving effect to such
requested increase in the Total Revolving Credit Commitment and, if applicable,
the requested making of Additional Term Loans, no Default or Event of Default
exists or will exist under this Credit Agreement or any other Loan Document, and
that after taking into account such requested increase in the Total Revolving
Credit Commitment and, if applicable, the making of Additional Term Loans at
such time, no default will exist as of the effective date of such increase or
thereafter, (c) such Additional Term Loans and/or increase to the Total
Revolving Credit Commitment shall be on the same terms and conditions applicable
to this Credit Agreement, (d) any Revolving Credit Lender which is a party to
this Credit Agreement prior to such request for such increase, at its sole
discretion, may elect to increase its Revolving Credit Commitment but shall not
have any obligation to so increase its Revolving Credit Commitment, and (e) in
the event that, in the case of a request for increase in the Total Revolving
Credit Commitment, each Revolving Credit Lender does not elect to increase its
Revolving Credit Commitment, the Joint Lead Arrangers shall use commercially
reasonable efforts to locate additional lenders, subject to the Borrowers’
approval of such lenders (such approval not to be unreasonably withheld) willing
to hold commitments for the requested increase in the Total Revolving Credit
Commitment.  In the event that Revolving Credit Lenders commit to such increase
in the Total Revolving Credit Commitment, (i) the Revolving Credit Commitment of
each such Lender shall be increased (or, in the case of a new lender not
previously party hereto, added to the Revolving Credit Commitments), (ii) the
pro rata share of each of the Revolving Credit Lenders shall be adjusted subject
to the payment of any LIBOR Breakage Costs, (iii) new Revolving Credit Notes
shall be issued, (iv) the Borrowers shall make such borrowings and repayments as
shall be necessary to effect the reallocation of the Revolving Credit
Commitments.  In the case of an increase in the Total Revolving Credit
Commitment, changes shall be made by way of supplement, amendment or restatement
of any of the Loan Documents as may be necessary or desirable to reflect the
aggregate amount, if any, by which Revolving Credit Lenders have agreed to
increase their respective Revolving Credit

 

 

--------------------------------------------------------------------------------

- 38 -

Commitments or any other lenders have agreed to make new commitments pursuant to
this §2.11 (including the modification of Schedule 1.1(A) to reflect the
increase), in each case notwithstanding anything in §26 to the contrary, without
the consent of any Lender other than those Lenders increasing their Revolving
Credit Commitments (it being understood that the Administrative Agent shall
execute any such supplement, amendment or restatement as may be reasonably
requested by the Borrowers and necessary or desirable in connection with an
increase in the Revolving Credit Commitment permitted pursuant to this
§2.11).  The fees payable by the Borrowers upon such an increase in the
Revolving Credit Commitments shall be agreed upon by the Joint Lead Arrangers
and the Borrowers at the time of such increase.

Notwithstanding the foregoing, nothing in this §2.11 shall constitute or be
deemed to constitute an agreement by any Lender to increase its Revolving Credit
Commitment hereunder.

§2.12.Swingline Loans.

(a)Swingline Loans.  Subject to the terms and conditions hereof, the Swingline
Lender agrees to make Swingline Loans to the Borrowers, during the period from
the Restatement Date to but excluding the Swingline Maturity Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
$25,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof; provided, that the Swingline Lender shall not be required to
make a Swingline Loan if immediately after making such Swingline Loan, the
aggregate principal amount of all Revolving Credit Loans and Swingline Loans,
together with all L/C Obligations would exceed the Total Revolving Credit
Commitment.  If at any time the aggregate principal amount of the Swingline
Loans outstanding at such time exceeds the Swingline Commitment in effect at
such time, the Borrowers shall immediately pay the Administrative Agent for the
account of the Swingline Lender the amount of such excess.  Subject to the terms
and conditions of this Agreement, the Borrowers may borrow, repay and reborrow
Swingline Loans hereunder.

 

(b)Procedure for Borrowing Swingline Loans.  The Borrower Representative shall
give the Administrative Agent and the Swingline Lender notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan.  Each Notice of Swingline Borrowing shall be delivered to the
Swingline Lender no later than 10:00 a.m. (New York City time) on the proposed
date of such borrowing.  Any telephonic notice shall include all information to
be specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower Representative pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender by telecopy on the same day of
the giving of such telephonic notice.  Not later than 12:00 p.m. (New York City
time) on the date of the requested Swingline Loan and subject to satisfaction of
the applicable conditions set forth in §11 as of the Restatement Date and the
conditions set forth in §12 on the date of such request and on the proposed
Drawdown Date of the requested Swingline Loan, the Swingline Lender will make
the proceeds of such Swingline Loan available to the Borrowers in Dollars, in
immediately available funds, in the Borrower Representative’s account with the
Administrative Agent.

 

(c)Interest.  Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Credit Loans that are Base Rate Loans or at such other rate or rates
as the Borrowers and the Swingline Lender may

 

 

--------------------------------------------------------------------------------

- 39 -

agree from time to time in writing.  Interest on Swingline Loans is solely for
the account of the Swingline Lender (except to the extent a Revolving Credit
Lender acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the Interest Payment Date for Base Rate
Loans (except as the Swingline Lender and the Borrowers may otherwise agree in
writing in connection with any particular Swingline Loan).

 

(d)Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $250,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrowers.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrowers
may agree) and in connection with any such prepayment, the Borrower
Representative must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 11:00 a.m. (New York City Time) on the day
prior to the date of such prepayment.  The Swingline Loans shall, in addition to
this Agreement, be evidenced by the Swingline Note.

 

(e)Repayment and Participations of Swingline Loans.  The Borrowers agree to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan.  Notwithstanding the foregoing, the
Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Swingline Loans on the Swingline Maturity
Date (or such earlier date as the Swingline Lender and the Borrowers may agree
in writing).  In lieu of demanding repayment of any outstanding Swingline Loan
from the Borrowers, the Swingline Lender may, on behalf of the Borrowers (which
hereby irrevocably direct the Swingline Lender to act on their behalf), request
a borrowing of Revolving Credit Loans that are Base Rate Loans from the
Revolving Credit Lenders in an amount equal to the principal balance of such
Swingline Loan.  The amount limitations contained in §2.4(a) shall not apply to
any borrowing of such Revolving Credit Loans made pursuant to this
subsection.  The Swingline Lender shall give notice to the Administrative Agent
of any such borrowing of Revolving Credit Loans not later than 10:00 a.m. (New
York City time) at least one Business Day prior to the proposed date of such
borrowing.   Promptly after receipt of such notice of borrowing of Revolving
Credit Loans from the Swingline Lender under the immediately preceding sentence,
the Administrative Agent shall notify each Revolving Credit Lender of the
proposed borrowing.  Not later than 10:00 a.m. (New York City time) on the
proposed date of such borrowing, each Revolving Credit Lender will make
available to the Administrative Agent at the Administrative Agent’s Head Office
for the account of the Swingline Lender, in immediately available funds, the
proceeds of the Revolving Credit Loan to be made by such Revolving Credit
Lender.  The Administrative Agent shall pay the proceeds of such Revolving
Credit Loans to the Swingline Lender, which shall apply such proceeds to repay
such Swingline Loan.  If the Revolving Credit Lenders are prohibited from making
Revolving Credit Loans required to be made under this subsection for any reason
whatsoever, including without limitation, the occurrence of any of the Defaults
or Events of Default described in §13.1(g) or §13.1(h), each Revolving Credit
Lender shall purchase from the Swingline Lender, without recourse or warranty,
an undivided interest and participation to the extent of such Revolving Credit

 

 

--------------------------------------------------------------------------------

- 40 -

Lender’s Revolving Credit Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds.  A Revolving
Credit Lender’s obligation to purchase such a participation in a Swingline Loan
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or any other Person may have or claim against the Administrative Agent,
the Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default in §13.1(g) or §13.1(h)), or the
termination of any Revolving Credit Lender’s Revolving Credit Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, either Borrower or any
Guarantor, or (v) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Revolving Credit Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Revolving
Credit Lender, together with accrued interest thereon for each day from the date
of demand thereof, at the overnight federal funds effective rate as published by
the Board of Governors of the Federal Reserve System.  If such Revolving Credit
Lender does not pay such amount forthwith upon the Swingline Lender’s demand
therefor, and until such time as such Revolving Credit Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Revolving Credit Lenders to purchase a participation therein).  Further, such
Revolving Credit Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Revolving Credit Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Revolving Credit Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).  All payments of the Swingline
Loans shall be for the account of the Swingline Lender only (except to the
extent any Revolving Credit Lender shall have acquired a participating interest
in any such Swingline Loan).

§3.THE TERM LOAN FACILITY.

§3.1.Term Loans.  Pursuant to the terms of the Existing Credit Agreement, the
Term Loan Lenders extended to the Borrowers “Term Loans” (as defined in the
Existing Credit Agreement) in the aggregate principal amount of $325,000,000. On
the Restatement Date, such Term Loans shall remain outstanding and shall
constitute Term Loans under (and as defined in) this Credit Agreement.  As of
the Restatement Date, the outstanding principal balance of the Term Loans is
$100,000,000.  The Borrowers may not reborrow any portion of the Term Loans once
repaid.

§3.2.The Term Notes. Each Term Loan shall be evidenced by the Term Notes.  A
Term Note shall be payable to the order of each Term Loan Lender in an aggregate
principal amount equal to such Term Loan Lender’s applicable Term Loan.  The
Borrowers irrevocably authorize each Term Loan Lender to make or cause to be
made at or about the time of such Term Loan Lender’s receipt of any payment of
principal on such Term Loan Lender’s Term Note an

 

 

--------------------------------------------------------------------------------

- 41 -

appropriate notation on such Term Loan Lender’s Term Note of the receipt of such
payment.  The outstanding amount of the applicable Term Loan set forth on such
Term Loan Lender’s Term Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Term Loan Lender, but the
failure to record, or any error in so recording, any such amount on such Term
Loan Lender’s Term Note Record shall not limit or otherwise affect the
obligations of the Borrowers hereunder or under any Term Note to make payments
of principal of or interest on any Term Note when due.  Upon receipt of an
affidavit of an officer of any Term Loan Lender as to the loss, theft,
destruction or mutilation of any Term Note or any other security document which
is not of public record, and, in the case of any such loss, theft, destruction
or mutilation, upon surrender and cancellation of such Term Note or other
security document, the Borrowers will issue, in lieu thereof, a replacement Term
Note or other security document in the same principal amount thereof and
otherwise of like tenor.

§3.3.Interest on Term Loans.

(a)Except as otherwise provided in §4.10, the outstanding amount of each Term
Loan shall bear interest during each Interest Period relating to all or any
portion of such Term Loan at the following rates:

(i)To the extent that all or any portion of a Term Loan bears interest during
such Interest Period at the Base Rate, such Term Loan or such portion shall bear
interest during such Interest Period at a rate equal to the Base Rate for such
Interest Period plus the Applicable Margin for Term Loans which are Base Rate
Loans.

(ii)To the extent that all or any portion of a Term Loan bears interest during
such Interest Period at the LIBOR Rate, such Term Loan or such portion shall
bear interest during such Interest Period at a rate equal to the LIBOR Rate for
such Interest Period plus the Applicable Margin for Term Loans which are LIBOR
Rate Loans.

(b)Interest Payments.  The Borrowers jointly and severally unconditionally
promise to pay interest on the Term Loans in arrears on each Interest Payment
Date with respect thereto.

§3.4.Conversion Options. The provisions of §2.5 shall apply mutatis mutandis
with respect to all or any portion of a Term Loan so that the Borrowers may have
the same interest rate options with respect to all or any portion of a Term Loan
as they would be entitled to with respect to the Revolving Credit Loans.

§3.5.Repayment of the Term Loans at Maturity. The Borrowers jointly and
severally promise to pay on the Term Maturity Date, and there shall become
absolutely due and payable on the Term Maturity Date, all unpaid principal of
the Term Loans outstanding on such date, together with any and all accrued and
unpaid interest thereon, and any and all other unpaid amounts due under this
Credit Agreement, the Term Notes or any other of the Loan Documents in respect
of the Term Loans.

 

 

--------------------------------------------------------------------------------

- 42 -

§3.6.Optional Repayments of Term Loans. The Borrowers shall have the right, at
their election, to prepay the outstanding amount of the Term Loans, in whole or
in part, subject to (a) the Borrower Representative having given at least
fifteen (15) days’ prior written notice to the Administrative Agent of such
prepayment, and (b) the payment, simultaneously with such prepayment, of LIBOR
Breakage Costs for such Term Loans to the extent that they (or any portions
thereof) are LIBOR Rate Loans.  Each such partial prepayment of the Term Loans
shall be in an amount of $2,000,000 or integral multiple of $500,000 in excess
thereof and shall be accompanied by the payment of all charges outstanding on
such Term Loans and of all accrued interest on the principal of such Term Loans
prepaid to the date of payment, and shall be applied, in the absence of
instruction by the Borrower Representative, first to the principal of such Term
Loans to the extent that they (or any portions thereof) are Base Rate Loans and
then to the principal of such Term Loans to the extent that they (or any
portions thereof) are LIBOR Rate Loans, at the Administrative Agent’s
option.  No amount of the Term Loans that is prepaid may be re-borrowed.

§3.7.Additional Term Loans. Unless a Default or an Event of Default has occurred
and is continuing, the Borrowers may request, by written notice to the
Administrative Agent at any time during the period beginning on the Restatement
Date to but excluding the Term Maturity Date, that additional Term Loans be made
(the “Additional Term Loans”); provided, however, that after giving effect to
any increases in the Total Revolving Credit Commitment effected pursuant to
§2.11 and the making of such Additional Term Loans, the Total Revolving Credit
Commitment and the aggregate outstanding principal balance of the Term Loans
shall not exceed $900,000,000.  Each such borrowing of Additional Term Loans
must be in aggregate minimum amounts of $25,000,000; provided that (a) the
maturity date for the Additional Term Loans shall be the Term Maturity Date,
(b) the Borrower Representative shall have delivered to the Administrative Agent
a certificate in the form of Exhibit D-1 hereto signed by the chief financial
officer or treasurer of the Borrower Representative setting forth computations
evidencing compliance with the covenants contained in §§10.1, 10.2, 10.4, and
10.11 as of the last day of the most recently ended fiscal quarter for which
financial statements are available and determined on a pro forma basis after
giving effect to any such requested making of Additional Term Loans and if an
increase in the Total Revolving Credit Commitment has also been requested
pursuant to §2.11 at such time, giving effect to any such requested increase in
the Total Revolving Credit Commitment (assuming the full utilization of the
increased Total Revolving Credit Commitment), and, certifying that, both before
and after giving effect to such requested making of Additional Term Loans and,
if applicable, such increase in the Total Revolving Credit Commitment, no
Default or Event of Default exists or will exist under this Credit Agreement or
any other Loan Document, and that after taking into account such requested
making of Additional Term Loans at such time and, if applicable, such increase
in the Total Revolving Credit Commitment, no default will exist as of the
effective date of such increase or thereafter, (c) such Additional Term Loans
and/or increase to the Total Revolving Credit Commitment shall be on the same
terms and conditions applicable to this Credit Agreement, (d) any Term Loan
Lender which is a party to this Credit Agreement prior to a request for
Additional Term Loans, at its sole discretion, may elect to make an Additional
Term Loan but shall not have an obligation to make an Additional Term Loan, and
(e) in the event that, in the case of a request for Additional Term Loans, each
Term Loan Lender does not elect to make an Additional Term Loan, the Joint Lead
Arrangers shall use commercially reasonable efforts to locate additional
lenders, subject to the Borrowers’ approval of such lenders (such approval not
to be unreasonably withheld) willing to hold commitments for the making of
Additional Term Loans.  In the case of the making of Additional Term Loans,

 

 

--------------------------------------------------------------------------------

- 43 -

changes shall be made by way of supplement, amendment or restatement of any of
the Loan Documents as may be necessary or desirable to reflect the aggregate
amount, if any, by which Term Lenders have agreed to make Additional Term Loans,
in each case notwithstanding anything in §26 to the contrary, without the
consent of any Lender other than those Lenders making Additional Term Loans (it
being understood that the Administrative Agent shall execute any such
supplement, amendment or restatement as may be reasonably requested by the
Borrowers and necessary or desirable in connection with the making of Additional
Term Loans permitted pursuant to this §3.7).  The fees payable by the Borrowers
upon the making of Additional Term Loans shall be agreed upon by the Joint Lead
Arrangers and the Borrowers at the time of such increase.

Notwithstanding the foregoing, nothing in this §3.7 shall constitute or be
deemed to constitute an agreement by any Lender to make Additional Term Loans.

§4.CERTAIN GENERAL PROVISIONS.

§4.1.Fees.  

(a)The Borrowers jointly and severally agree to pay (i) to the Administrative
Agent an administration fee (the “Administration Fee”), the upfront fees (the
“Upfront Fees”), and the other fees payable to the Administrative Agent and the
Joint Lead Arrangers, in each case as set forth in that certain Fee Letter dated
as of October 4, 2018, among the Borrowers, Wells Fargo Bank and Wells Fargo
Securities, LLC (the “Fee Letter”), (ii) each other respective fee letter by and
among the Borrowers and each other Joint Lead Arranger and (iii) to the
Administrative Agent for the account of the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages as
further set forth in the definition thereof, the Facility Fee.

(b)If the Borrowers exercise their right to extend the Revolving Credit Loan
Maturity Date in accordance with §2.10(a), the Borrowers agree to pay to the
Administrative Agent for the account of each Revolving Credit Lender a fee equal
to 0.0625% of the amount of such Lender’s Revolving Credit Commitment (whether
or not utilized) for any such extension.  Such fee shall be due and payable in
full on the date the Administrative Agent receives the Extension Request
pursuant to such Section.

(c)If the Borrowers exercise their right to extend the Term Maturity Date in
accordance with §2.10(b), the Borrowers agree to pay to the Administrative Agent
for the account of each Term Loan Lender a fee equal to 0.125% of the amount of
such Lender’s Term Loans outstanding.  Such fee shall be due and payable in full
on the date the Administrative Agent receives the Extension Request pursuant to
such Section.

§4.2.Funds for Payments.

(a)All payments of principal, interest, fees, and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the
Administrative Agent, for the respective accounts of the applicable Lenders or
(as the case may be) the Administrative Agent, at the Administrative Agent’s
Head Office, in each case in Dollars and in immediately available funds.

 

 

--------------------------------------------------------------------------------

- 44 -

(b)All payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrowers
are compelled by law to make such deduction or withholding.  If any such
obligation is imposed upon the Borrowers with respect to any amount payable by
them hereunder or under any of the other Loan Documents (an “Indemnified Tax”),
the Borrowers shall pay to the Administrative Agent, for the account of the
applicable Lenders or (as the case may be) the Administrative Agent, on the date
on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
applicable Lenders to receive the same net amount which such Lenders would have
received on such due date had no such obligation (including any such obligation
applicable to additional sums payable under this Section) been imposed upon the
Borrowers.  The Borrower Representative will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Borrowers
hereunder or under such other Loan Document.

(c)The Borrowers shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any present or future stamp, court or
documentary, intangible, recording, filing or similar taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

(d)The Borrowers shall jointly and severally indemnify each Administrative Agent
or Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Administrative Agent or Lender or required to be withheld or deducted from a
payment to such Administrative Agent or Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e)Each Foreign Lender agrees that, prior to the first date on which any payment
is due to it hereunder, it will deliver to the Borrower Representative and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or Form W-8ECI or successor applicable form, as the case may
be, certifying in each case that such Foreign Lender is entitled to receive
payments under this Credit Agreement and the Notes payable to it, without
deduction or withholding of any United States federal income taxes.  Each
Foreign Lender that so delivers a Form W-8BEN or Form W8ECI pursuant to the
preceding sentence further undertakes to deliver to each of the Borrower
Representative and the Administrative Agent two further copies of Form W-8BEN or
Form W-8ECI or successor applicable form, or other manner of certification, as
the case may be, on or before the date that any such letter or form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower Representative and
the

 

 

--------------------------------------------------------------------------------

- 45 -

Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower Representative and the Administrative Agent,
certifying in the case of a Form W-8BEN or Form W-8ECI that such Foreign Lender
is entitled to receive payments under this Credit Agreement and the Notes
without deduction or withholding of any United States federal income taxes,
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Foreign Lender from duly completing and delivering
any such form with respect to it and such Foreign Lender advises the Borrower
Representative and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.

(f)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  

(g)The Borrowers shall not be required to pay any additional amounts to any
Foreign Lender in respect of United States Federal withholding tax pursuant to
§4.2(b) to the extent that (i) the obligation to withhold amounts with respect
to United States federal withholding tax existed on the date such Foreign Lender
became a party to this Credit Agreement or, with respect to payments to a
different lending office designated by the Foreign Lender as its applicable
lending office (a “New Lending Office”), the date such Foreign Lender designated
such New Lending Office with respect to the Loans; provided, however, that this
clause (i) shall not apply to any transferee or New Lending Office as a result
of an assignment, transfer or designation made at the request of the Borrowers;
and provided further, however, that this clause (i) shall not apply to the
extent the indemnity payment or additional amounts any transferee, or Lender
through a New Lending Office, would be entitled to receive without regard to
this clause (i) do not exceed the indemnity payment or additional amounts that
the Person making the assignment or transfer to such transferee, or Lender
making the designation of such New Lending Office, would have been entitled to
receive in the absence of such assignment, transfer or designation; (ii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph (e)
above or (iii) the obligation to pay such additional amounts would not have
arisen but for a failure by such Foreign Lender to comply with the provisions of
paragraph (f) above.

(h)For purposes of determining withholding taxes imposed under FATCA, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

 

--------------------------------------------------------------------------------

- 46 -

§4.3.Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be made on the basis of a 360-day year and the
actual number of days elapsed; provided, however, interest on Base Rate Loans
shall be computed on the basis of a 365-day or 366-day year, as applicable, and
the actual number of days elapsed.  Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The outstanding amount of the Loans as reflected on the Note
Records from time to time shall constitute prima facie evidence of the principal
amount thereof absent manifest error; but the failure to record, or any error in
so recording, any such amount on such Lender’s Term Note Record shall not affect
the obligations of the Borrowers hereunder or under any Term Note to make
payments of principal of and interest on any Term Note when due.

§4.4.Inability to Determine LIBOR Rate. In the event, prior to the commencement
of any Interest Period relating to any LIBOR Rate Loan, the Administrative Agent
shall reasonably determine that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate that would otherwise determine the rate of interest
to be applicable to any LIBOR Rate Loan during any Interest Period, the
Administrative Agent shall forthwith give notice of such determination (which
shall be conclusive and binding on the Borrowers) to the Borrower Representative
and the Lenders.  In such event (a) any Completed Revolving Credit Loan Request
with respect to LIBOR Rate Loans shall be automatically withdrawn and shall be
deemed a request for Base Rate Loans, (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period thereof,
become a Base Rate Loan, and (c) the obligations of the Lenders to make LIBOR
Rate Loans shall be suspended until the Administrative Agent reasonably
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Administrative Agent shall so notify the Borrower
Representative and the Lenders.

§4.5.Illegality.  

(a)Notwithstanding any other provisions herein, if (i) any present or future
law, regulation, treaty or directive or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain LIBOR Rate
Loans or (ii) the making, maintaining or continuation of its LIBOR Rate Loans
has become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, such Lender shall forthwith give notice
of such circumstances to the Borrower Representative and the other Lenders and
thereupon (a) the commitment of such Lender to make LIBOR Rate Loans or convert
Base Rate Loans to LIBOR Rate Loans shall forthwith be suspended and (b) such
Lender’s LIBOR Rate Loans then outstanding shall be converted automatically to
Base Rate Loans on the last day of each Interest Period applicable to such LIBOR
Rate Loans or within such earlier period as may be required by law, all until
such time as it is no longer unlawful for such Lender to make or maintain LIBOR
Rate Loans.  The Borrowers hereby jointly and severally agree to promptly pay
the Administrative Agent for the account of such Lender, upon demand, any
additional amounts necessary to compensate such Lender for any costs incurred by
such Lender in making any conversion required by this §4.5 prior to the last day
of an Interest Period with respect to a LIBOR Rate Loan, including

 

 

--------------------------------------------------------------------------------

- 47 -

any interest or fees payable by such Lender to lenders of funds obtained by it
in order to make or maintain its LIBOR Rate Loans hereunder.

(b)LIBOR Rate Replacement.  Subject to any general provisions herein regarding
conversion from the LIBOR Rate, including, without limitation, §4.4 and §4.5(a),
if for any reason the Administrative Agent shall determine that (i) the LIBOR
Rate (as defined herein) no longer exists, substantively, or is otherwise
unavailable for an extended period of time (as determined by the Administrative
Agent in its sole discretion) including because (a) dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loan and such circumstances are
unlikely to be temporary or (b) reasonable and adequate means do not exist for
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan and such circumstances are unlikely to be temporary, (ii) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the United States syndicated loan
market in the applicable currency or (iii) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
governmental authority having, or purporting to have, jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in the United States syndicated
loan market in the applicable currency, then the applicable interest rate for
each applicable Interest Period hereunder may be determined by such comparable
alternate method designed to measure interest rates in a manner similar to the
method in effect prior to LIBOR Rate’s unavailability, all as determined and
selected by the Administrative Agent in its sole discretion (subject to the
limitations set forth in this §4.5(b)).  Any successor/replacement index and
alternate methodology shall be an interest-based index, variations in the value
of which can reasonably be expected to measure contemporaneous variations in the
cost of newly borrowed funds in United States Dollars, as determined by the
Administrative Agent in its sole discretion (subject to the limitations set
forth in this §4.5(b)).  In connection with the establishment and application of
any successor/replacement index and alternate methodology, this Agreement and
the other Loan Documents shall be amended solely with the consent of the
Administrative Agent, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section.  Notwithstanding
anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, §26), such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Required Lenders, with each
such notice stating that such Lender objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Lender objects), in which case the last sentence of §4.4 shall apply
following such objection by the Required Lenders.  In order to account for the
relationship of the replacement index to the pre-existing and applicable LIBOR
Rate, such alternate method, and the amendment referred to above, shall
incorporate any additional spread or margin to any replacement index as is
necessary, in the Administrative Agent’s sole discretion, in an effort to ensure
that the alternate method will measure interest rates in a manner similar to the
pre-existing LIBOR Rate.

§4.6.Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged

 

 

--------------------------------------------------------------------------------

- 48 -

with the administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law)(including, without limitation, regardless of the date enacted, adopted or
issued: (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III) shall:

(a)subject any Lender or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Credit Agreement, the other Loan Documents, such Lender’s Commitments or the
Loans (other than taxes based upon or measured by the income or profits of such
Lender or the Administrative Agent), or

(b)materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to the Administrative Agent or any
Lender under this Credit Agreement or the other Loan Documents, or

(c)impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Lender, or

(d)impose on any Lender or the Administrative Agent any other conditions or
requirements with respect to this Credit Agreement, the other Loan Documents,
any Letters of Credit, the Loans, such Lender’s Commitments, or any class of
loans, or commitments of which any of the Loans or such Lender’s Commitments
form a part;

and the result of any of the foregoing is

 

(i)

to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitments, or any
Letter of Credit, or

 

(ii)

to reduce the amount of principal, interest, Reimbursement Obligation or other
amount payable to such Lender or the Administrative Agent hereunder on account
of such Lender’s Commitments or any of the Loans, or

 

(iii)

to require such Lender or the Administrative Agent to make any payment or to
forego any interest or Reimbursement Obligation or other sum payable hereunder,
the amount of which payment or foregone interest or Reimbursement Obligation or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Lender or the Administrative Agent from the Borrowers
hereunder,

 

 

--------------------------------------------------------------------------------

- 49 -

then, and in each such case, the Borrowers will, within thirty (30) days of
demand made by such Lender or (as the case may be) the Administrative Agent at
any time and from time to time and as often as the occasion therefor may arise,
pay to such Lender such additional amounts as such Lender shall determine in
good faith to be sufficient to compensate such Lender for such additional cost,
reduction, payment or foregone interest or Reimbursement Obligation or other
sum, provided that such Lender is generally imposing similar charges on its
other similarly situated borrowers.

§4.7.Capital Adequacy.  If after the date hereof any Lender or the
Administrative Agent determines that (i) the adoption of or change in any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) regarding capital or liquidity requirements for banks
or bank holding companies or any change in the interpretation or application
thereof by a court or governmental authority with appropriate jurisdiction, or
(ii) compliance by such Lender or the Administrative Agent or any Person
controlling such Lender or the Administrative Agent with any law, governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) of any such Person regarding capital adequacy or liquidity (with
respect to the foregoing clauses (i) and (ii), regardless of the date enacted,
adopted or issued including, without limitation: (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III), has the effect of reducing the return on such
Lender’s or the Administrative Agent’s Commitments with respect to any Loans to
a level below that which such Lender or the Administrative Agent could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or the Administrative Agent’s then existing policies with respect
to capital adequacy and liquidity and assuming full utilization of such entity’s
capital) by any amount deemed by such Lender or (as the case may be) the
Administrative Agent to be material, then such Lender or the Administrative
Agent may notify the Borrower Representative of such fact.  To the extent that
the amount of such reduction in the return on capital is not reflected in the
Base Rate or the LIBOR Rate, the Borrowers jointly and severally agree to pay
such Lender or (as the case may be) the Administrative Agent for the amount of
such reduction in the return on capital as and when such reduction is determined
within thirty (30) days of presentation by such Lender or (as the case may be)
the Administrative Agent of a certificate in accordance with §4.8 hereof.  Each
Lender shall allocate such cost increases among its customers in good faith and
on an equitable basis.

§4.8.Certificate.  A certificate setting forth any additional amounts payable
pursuant to §§4.5, 4.6 or 4.7 and a brief explanation of such amounts (including
the calculation thereof) which are due, submitted by any Lender or the
Administrative Agent to the Borrower Representative, shall be prima facie
evidence that such amounts are due and owing.

§4.9.Indemnity.  In addition to the other provisions of this Credit Agreement
regarding such matters, but without duplication to the extent a Lender has been
compensated pursuant thereto, the Borrowers jointly and severally agree to
indemnify the Administrative Agent and each Lender and to hold the
Administrative Agent and each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that the Administrative Agent or
such Lender may sustain or incur as a consequence of (a) the failure by the
Borrowers to pay any

 

 

--------------------------------------------------------------------------------

- 50 -

principal amount of or any interest on any LIBOR Rate Loans as and when due and
payable, including any such loss or expense arising from interest or fees
payable by the Administrative Agent or such Lender to lenders of funds obtained
by it in order to maintain its LIBOR Rate Loans, (b) the failure by the
Borrowers to make a borrowing or conversion after the Borrowers have given a
Completed Revolving Credit Loan Request for a LIBOR Rate Loan or a Conversion
Request for a LIBOR Rate Loan, and (c) the making of any payment of a LIBOR Rate
Loan or the making of any conversion of any such Loan to a Base Rate Loan on a
day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by the Administrative Agent or a
Lender to lenders of funds obtained by it in order to maintain any such LIBOR
Rate Loans.

§4.10.Interest During Event of Default; Late Charges.  During the continuance of
an Event of Default, outstanding principal and (to the extent permitted by
applicable law) interest on the Loans (including Swingline Loans) and all other
amounts outstanding hereunder, including, without limitation, any fees
applicable to Letters of Credit, or under any of the other Loan Documents shall
bear interest at a rate per annum equal to two percent (2%) above the interest
rate that would otherwise be applicable until such amount shall be paid in full
(after as well as before judgment).  In addition, the Borrowers shall pay on
demand a late charge equal to five percent (5%) of any amount of principal
and/or interest charges on the Loans (including Swingline Loans) which is not
paid within ten (10) days of the date when due.

§4.11.Concerning Joint and Several Liability of the Borrowers.

(a)Each of the Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders under this Credit Agreement, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each other Borrower to accept joint and several liability
for the Obligations.

(b)Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this §4.11), it being the intention of the parties
hereto that all the Obligations shall be the joint and several Obligations of
each of the Borrowers without preferences or distinction among them.

(c)If and to the extent that any of the Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)The Obligations of each of the Borrowers under the provisions of this §4.11
constitute full recourse Obligations of each of the Borrowers enforceable
against each such Person to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Credit
Agreement or any other circumstance whatsoever.

 

 

--------------------------------------------------------------------------------

- 51 -

(e)Except as otherwise expressly provided in this Credit Agreement, each of the
Borrowers hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made under this Credit Agreement, notice of any action at
any time taken or omitted by the Lenders under or in respect of any of the
Obligations, and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Credit Agreement.  Each of the Borrowers hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Lenders at any time or times in respect of any default by
any of the Borrowers in the performance or satisfaction of any term, covenant,
condition or provision of this Credit Agreement, any and all other indulgences
whatsoever by the Lenders in respect of any of the Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Obligations or the addition, substitution or
release, in whole or in part, of any of the Borrowers.  Without limiting the
generality of the foregoing, each of the Borrowers assents to any other action
or delay in acting or failure to act on the part of the Lenders with respect to
the failure by any of the Borrowers to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
§4.11, afford grounds for terminating, discharging or relieving any of the
Borrowers, in whole or in part, from any of its Obligations under this §4.11, it
being the intention of each of the Borrowers that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of such Borrowers
under this §4.11 shall not be discharged except by performance and then only to
the extent of such performance.  The Obligations of each of the Borrowers under
this §4.11 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, re-construction or similar proceeding
with respect to any of the Borrowers or the Lenders.  The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the Borrowers or the Lenders.

(f)The provisions of this §4.11 are made for the benefit of the Lenders and
their successors and assigns, and may be enforced against any or all of the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Lenders first to marshal any of their claims or to exercise any of
their rights against any other Borrower or to exhaust any remedies available to
them against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this §4.11 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied.  If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this §4.11 will forthwith be
reinstated in effect, as though such payment had not been made.

§4.12.Interest Limitation.  All agreements between the Borrowers and the
Guarantors, on the one hand, and the Lenders and the Administrative Agent, on
the other hand, are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the Loans or
otherwise, shall the amount paid or agreed to be paid to

 

 

--------------------------------------------------------------------------------

- 52 -

the Lenders for the use or the forbearance of the Loans exceed the maximum
permissible under applicable law.  As used herein, the term “applicable law”
shall mean the law in effect as of the date hereof; provided, however that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Credit Agreement and other Loan Document shall be
governed by such new law as of its effective date.  In this regard, it is
expressly agreed that it is the intent of the Borrowers and the Guarantors and
the Lenders and the Administrative Agent in the execution, delivery and
acceptance of this Credit Agreement and the other Loan Documents to contract in
strict compliance with the laws of the State of New York from time to time in
effect.  If, under or from any circumstances whatsoever, fulfillment of any
provision hereof or of any of the other Loan Documents at the time of
performance of such provision shall involve transcending the limit of such
validity prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
any circumstances whatsoever any Lender should ever receive as interest any
amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal balance of
the Loans and not to the payment of interest.  This provision shall control
every other provision of all agreements between the Borrowers and the Guarantors
and the Lenders and the Administrative Agent.

§4.13.Reasonable Efforts to Mitigate.  Each Lender agrees that as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would cause it to be affected under §§4.5, 4.6 or
4.7, such Lender will give notice thereof to the Borrower Representative, with a
copy to the Administrative Agent and, to the extent so requested by the Borrower
Representative and not inconsistent with regulatory policies applicable to such
Lender, such Lender shall use reasonable efforts and take such actions as are
reasonably appropriate (including the changing of its lending office or branch)
if as a result thereof the additional moneys which would otherwise be required
to be paid to such Lender pursuant to such sections would be reduced other than
for de minimus amounts, or the illegality or other adverse circumstances which
would otherwise require a conversion of such Loans or result in the inability to
make such Loans pursuant to such sections would cease to exist, and in each case
if, as determined by such Lender in its sole discretion, the taking such actions
would not adversely affect such Loans.

§4.14.Replacement of Lenders.  If any Lender (an “Affected Lender”) (i) makes
demand upon the Borrowers for (or if the Borrowers are otherwise required to
pay) amounts pursuant to §§4.5, 4.6 or 4.7, (ii) is unable to make or maintain
LIBOR Rate Loans as a result of a condition described in §4.5, or (iii) does not
vote in favor of any amendment, modification or waiver to this Credit Agreement
which, pursuant to §26, requires the vote of all of the Lenders or all affected
Lenders, and the Required Lenders shall have voted in favor of such amendment,
modification or waiver, the Borrower Representative may, within 90 days of
receipt of such demand, notice or vote (or the occurrence of such other event
causing the Borrowers to be required to pay such compensation or causing §4.5 to
be applicable or failure to obtain unanimous consent or approval required by
§26) as the case may be, by notice (a “Replacement Notice”) in writing to the
Administrative Agent and such Affected Lender (A) request the Affected Lender to
cooperate with the Borrowers in obtaining a replacement lender satisfactory to
the Administrative Agent and the Borrowers (the “Replacement Lender”); (B)
request the non-Affected Lenders with Revolving Credit Commitments, to acquire
and assume all of the Affected Lender’s Loans and Revolving Credit Commitment as
provided herein, but none of such Lenders shall be under an obligation to

 

 

--------------------------------------------------------------------------------

- 53 -

do so; or (C) designate a Replacement Lender which is an Eligible Assignee and
is reasonably satisfactory to the Administrative Agent other than when an Event
of Default has occurred and is continuing and absolutely satisfactory to the
Administrative Agent when an Event of Default has occurred and is
continuing.  If any satisfactory Replacement Lender shall be obtained, and/or
any of the non-Affected Lenders shall agree to acquire and assume all of the
Affected Lender’s Loans and Revolving Credit Commitment, then such Affected
Lender shall assign, in accordance with §19, all of its Revolving Credit
Commitment, Loans, Letter of Credit Participations, Notes and other rights and
obligations under this Credit Agreement and all other Loan Documents to such
Replacement Lender or non-Affected Lenders, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Lender; provided, however, that (x) such assignment shall be in
accordance with the provisions of §19, shall be without recourse, representation
or warranty and shall be on terms and conditions reasonably satisfactory to such
Affected Lender and such Replacement Lender and/or non-Affected Lenders, as the
case may be, and (y) prior to any such assignment, the Borrowers shall have paid
to such Affected Lender all amounts properly demanded and unreimbursed under
§§4.5, 4.6, 4.7 and 4.9.

§4.15  Defaulting Lender..  

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required Lenders
and §26.

 

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to §13
or otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to §14 shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing by such Defaulting Lender to the Swingline Lender
hereunder; third, if such Defaulting Lender is a Revolving Credit Lender, to
Cash Collateralize the Administrative Agent’s  Fronting Exposure with respect to
such Defaulting Lender in accordance with §5.11; fourth, as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Credit Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrowers, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Credit Agreement and (y) if such
Defaulting Lender is a Revolving Credit Lender, to Cash Collateralize the
Administrative Agent’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Credit
Agreement, in accordance with §5.11; sixth, to the payment of any amounts owing
to the

 

 

--------------------------------------------------------------------------------

- 54 -

Lenders, the Swingline Lender or the Administrative Agent as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Swingline Lender or the Administrative Agent against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by a Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Credit Agreement; and eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or L/C Obligations in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in §12 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders holding the applicable Commitments (or Loans of the same
class) on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and, as applicable, all unfunded participations in L/C
Obligations and Swingline Loans are held by the Revolving Credit Lenders pro
rata in accordance with their respective Revolving Credit Commitment Percentages
(determined without giving effect to §4.15(a)(iv)). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this §4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)Certain Fees.

 

(A) Each Defaulting Lender shall be entitled to receive a Facility Fee for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of (1) the outstanding principal amount of the Revolving Credit Loans
funded by it, and (2) its Revolving Credit Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to §5.11.  

 

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral.  

 

(C)With respect to any Facility Fee or Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Administrative Agent and Swingline Lender, as applicable, the amount of

 

 

--------------------------------------------------------------------------------

- 55 -

any such fee otherwise payable to such Defaulting Lender to the extent allocable
to the Administrative Agent’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders with Revolving Credit
Commitments in accordance with their respective Revolving Credit Commitment
Percentages (in each case, calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)Cash Collateral; Repayment of Swingline Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second Cash Collateralize the Administrative
Agent’s Fronting Exposure in accordance with the procedures set forth in §5.11.

 

(b)Defaulting Lender Cure.  If the Borrower Representative, the Administrative
Agent and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the applicable Commitments (without
giving effect to §4.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)New Swingline Loans/New Letters of Credit.  So long as any Revolving Credit
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Administrative
Agent shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

 

--------------------------------------------------------------------------------

- 56 -

 

§4.16  Pro Rata Treatment.  Except to the extent otherwise provided herein:
(a) each borrowing from the Revolving Credit Lenders under §§2.1(b), 2.12(e) and
5.7 shall be made from the Revolving Credit Lenders, each payment of the fees
under clause (ii) of §4.1, and each payment of the fees under the first sentence
of §5.10 shall be made for the account of the Revolving Credit Lenders, pro rata
according to the amounts of their respective Revolving Credit Commitments;
(b) each payment or prepayment of principal of Revolving Credit Loans shall be
made for the account of the Revolving Credit Lenders pro rata in accordance with
the respective unpaid principal amounts of the Revolving Credit Loans held by
them, provided that, subject to §4.15, if immediately prior to giving effect to
any such payment in respect of any Revolving Credit Loans the outstanding
principal amount of the Revolving Credit Loans shall not be held by the
Revolving Credit Lenders pro rata in accordance with their respective Revolving
Credit Commitments in effect at the time such Revolving Credit Loans were made,
then such payment shall be applied to the Revolving Credit Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Revolving Credit Loans being held by the Revolving Credit Lenders
pro rata in accordance with such respective Revolving Credit Commitments;
(c) each payment or prepayment of principal of Term Loans shall be made for the
account of the Term Loan Lenders pro rata in accordance with the respective
unpaid principal amounts of the Term Loans held by them; (d) each payment of
interest on Revolving Credit Loans or Term Loans shall be made for the account
of the Revolving Credit Lenders or Term Loan Lenders, as applicable, pro rata in
accordance with the amounts of interest on such Revolving Loans or Term Loans,
as applicable, then due and payable to the respective Lenders; (e) the
Conversion and Continuation of Revolving Loans or Term Loans of a particular
Type (other than Conversions provided for by §§4.4 and 5.5) shall be made pro
rata among the Revolving Credit Lenders or Term Loan Lenders, as applicable,
according to the amounts of their respective Revolving Credit Loans or Term
Loans, as applicable, and the then current Interest Period for each Lender’s
portion of each such Loan of such Type shall be coterminous; (f) the Revolving
Credit Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under §2.12, shall be in accordance with their respective
Revolving Credit Commitment Percentages; and (i) the Revolving Credit Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
§5, shall be in accordance with their respective Revolving Credit Commitment
Percentages.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to §2.12(e), in which case such
payments shall be pro rata in accordance with such participating interests).

 

§5.LETTERS OF CREDIT.

§5.1.Commitment to Issue Letters of Credit.  Subject to the terms and conditions
hereof and the execution and delivery by the Borrowers of a letter of credit
application on the Administrative Agent’s customary form (a “Letter of Credit
Application”), the Administrative Agent on behalf of the Revolving Credit
Lenders and in reliance upon the agreement of the Revolving Credit Lenders set
forth in §5.4 and upon the representations and warranties of the Borrowers
contained herein, agrees, in its individual capacity, to issue, extend and renew
for the account of the Borrowers one or more standby letters of credit
(individually, a “Letter of Credit”), in such form as may be requested from time
to time by the Borrowers and agreed to by the Administrative Agent; provided,
however, that, at all times, after giving effect to such request, (a)

 

 

--------------------------------------------------------------------------------

- 57 -

the sum of the aggregate Maximum Drawing Amount and all Unpaid Reimbursement
Obligations shall not exceed $15,000,000 at any one time, and (b) the sum of (i)
all L/C Obligations, and (ii) the amount of all Revolving Credit Loans and
Swingline Loans outstanding shall not exceed the Total Revolving Credit
Commitment at any time.  Notwithstanding the foregoing, the Administrative Agent
shall have no obligation to issue any Letter of Credit to support or secure any
Indebtedness of the Borrowers or any of their Subsidiaries to the extent that
such Indebtedness was incurred prior to the proposed issuance date of such
Letter of Credit, unless in any such case the Borrowers demonstrate to the
satisfaction of the Administrative Agent that (x) such prior incurred
Indebtedness was then fully secured by a prior perfected and unavoidable
security interest in collateral provided by the Borrowers or such Subsidiary to
the proposed beneficiary of such Letter of Credit or (y) such prior incurred
Indebtedness was then secured or supported by a letter of credit issued for the
account of the Borrowers or such Subsidiary and the reimbursement obligation
with respect to such letter of credit was fully secured by a prior perfected and
unavoidable security interest in collateral provided to the issuer of such
letter of credit by the Borrowers or such Subsidiary.  Each Existing Letter of
Credit shall, from and after the Restatement Date, be deemed to be a Letter of
Credit issued under this Credit Agreement and shall be subject to and governed
by the terms and conditions of this Credit Agreement and the other Loan
Documents.

§5.2.Letter of Credit Applications.  Each Letter of Credit Application shall be
completed to the satisfaction of the Administrative Agent.  In the event that
any provision of any Letter of Credit Application shall be inconsistent with any
provision of this Credit Agreement, then the provisions of this Credit Agreement
shall, to the extent of any such inconsistency, govern.

§5.3.Terms of Letters of Credit.  Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) have an
expiry date of the earlier of (i) the date one (1) year from its date of
issuance and (ii) the date which is thirty (30) days prior to the Revolving
Credit Loan Maturity Date; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Administrative Agent but in no event
shall any such provision permit the extension of the expiration date of such
Letter of Credit beyond the date that is thirty (30) days prior to the Revolving
Credit Loan Maturity Date.  Notwithstanding the foregoing, a Letter of Credit
may, as a result of its express terms or as the result of the effect of an
automatic extension provision, have an expiration date of not more than one year
beyond the Revolving Credit Loan Maturity Date (any such Letter of Credit being
referred to as an “Extended Letter of Credit”), so long as the Borrowers deliver
to the Administrative Agent for its benefit and the benefit of the
Administrative Agent and the Revolving Credit Lenders no later than thirty (30)
days prior to the Revolving Credit Loan Maturity Date, Cash Collateral for such
Letter of Credit for deposit into the Letter of Credit Collateral Account in an
amount equal to the Maximum Drawing Amount of such Letter of Credit; provided,
that the obligations of the Borrowers under this Section in respect of such
Extended Letters of Credit shall survive the termination of this Agreement and
shall remain in effect until no such Extended Letters of Credit remain
outstanding.  If the Borrowers fail to provide Cash Collateral with respect to
any Extended Letter of Credit by the date thirty (30) days prior to the
Revolving Credit Loan Maturity Date, such failure shall be treated as a drawing
under such Extended Letter of Credit (in an amount equal to the Maximum Drawing
Amount of such Letter

 

 

--------------------------------------------------------------------------------

- 58 -

of Credit), which shall be reimbursed (or participations therein funded) by the
Revolving Credit Lenders in accordance with §5.4 and §5.5, with the proceeds
being utilized to provide Cash Collateral for such Letter of Credit.  Each
Letter of Credit issued, extended or renewed hereunder shall be subject to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 or any successor version
thereto adopted by the Administrative Agent in the ordinary course of its
business as a letter of credit issuer and in effect at the time of issuance of
such Letter of Credit (the “Uniform Customs”) or, in the case of a standby
Letter of Credit, either the Uniform Customs or the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, or any
successor code of standby letter of credit practices among banks adopted by the
Administrative Agent in the ordinary course of its business as a standby letter
of credit issuer and in effect at the time of issuance of such Letter of Credit.

§5.4.Reimbursement Obligations of Lenders.  Each Revolving Credit Lender
severally agrees that it shall be absolutely liable, without regard to the
occurrence of any Default or Event of Default or any other condition precedent
whatsoever or to the delivery of Cash Collateral in respect of any Extended
Letter of Credit, to the extent of such Lender’s Revolving Credit Commitment
Percentage, to reimburse the Administrative Agent on demand for the amount of
each draft paid by the Administrative Agent under each Letter of Credit to the
extent that such amount is not reimbursed by the Borrowers pursuant to §5.6
(such agreement for a Revolving Credit Lender being called herein the “Letter of
Credit Participation” of such Lender).

§5.5.Participations of Lenders.  Each payment made by a Lender pursuant to §5.4
above shall be treated as the purchase by such Revolving Credit Lender of a
participating interest in the Borrowers’ Reimbursement Obligation under §5.6 in
an amount equal to such payment.  Each such Lender shall share in accordance
with its participating interest in any interest which accrues pursuant to §5.6.

§5.6.Reimbursement Obligation of the Borrowers.  In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Revolving Credit Lenders to participate therein, the Borrowers hereby agree to
reimburse or pay to the Administrative Agent, for the account of the
Administrative Agent or (as the case may be) the Lenders, with respect to each
Letter of Credit issued, extended or renewed by the Administrative Agent
hereunder,

(a)except as otherwise expressly provided in §5.6(b), on each date that any
draft presented under such Letter of Credit is honored by the Administrative
Agent, or the Administrative Agent otherwise makes a payment with respect
thereto, (i) the amount paid by the Administrative Agent under or with respect
to such Letter of Credit, and (ii) the amount of any taxes, fees, charges or
other costs and expenses whatsoever incurred by the Administrative Agent or any
Revolving Credit Lender in connection with any payment made by the
Administrative Agent or any such Lender under, or with respect to, such Letter
of Credit (it being understood that such payment to the Administrative Agent
shall, subject to the satisfaction of the conditions set forth herein, be made
from the proceeds of a Revolving Credit Loan made to the Borrowers pursuant to
§2.4);

 

 

--------------------------------------------------------------------------------

- 59 -

(b)upon the reduction (but not termination) of the Total Revolving Credit
Commitment to an amount less than the Maximum Drawing Amount on all Letters of
Credit, an amount equal to such difference, which amount shall be held by the
Administrative Agent for the ratable benefit of the Revolving Credit Lenders and
the Administrative Agent as cash collateral for all L/C Obligations; and

(c)upon the termination of the Total Revolving Credit Commitment, or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §13, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the
Administrative Agent for the ratable benefit of the Revolving Credit Lenders and
the Administrative Agent as cash collateral for all Reimbursement Obligations.

Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Head Office in immediately available funds or (in the
case of clause (a) of this §5.6) from the direct application of the proceeds of
a Revolving Credit Loan made pursuant to §2.4 hereof.  In the event that the
obligations of the Borrowers under §5.6(a) cannot, in compliance with the
provisions of this Credit Agreement, be satisfied in full by the making of a
Revolving Credit Loan pursuant to §2.4, the Administrative Agent shall so notify
the Borrowers, in which case the obligations of the Borrowers under §5.6(a)
shall be immediately due and payable to the Administrative Agent.  Interest on
any and all amounts remaining unpaid by the Borrowers under this §5.6 at any
time from the date such amounts become due and payable (whether as stated in
this §5.6, by acceleration or otherwise) until payment in full (whether before
or after judgment) shall be payable to the Administrative Agent on demand at the
rate then in effect for overdue principal on the Revolving Credit
Loans.  Notwithstanding anything contained in this Credit Agreement or any other
Loan Document to the contrary, all amounts payable by the Borrowers under this
§5.6 as a result of the occurrence of an Event of Default under §13.1(g) or (h)
shall automatically become due and payable by the Borrowers without any notice
or demand by the Administrative Agent, any Lender or any other Person.

§5.7.Letter of Credit Payments.  If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the Administrative Agent
shall notify the Borrowers of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment.  If the Borrowers fail to reimburse the
Administrative Agent as provided in §5.6 on or before the date that such draft
is paid or other payment is made by the Administrative Agent, the Administrative
Agent may at any time thereafter notify the Revolving Credit Lenders of the
amount of any such Unpaid Reimbursement Obligation.  No later than 3:00 p.m.
(New York time) on the Business Day next following the receipt of such notice,
each Revolving Credit Lender shall make available to the Administrative Agent,
at the Administrative Agent’s Head Office, in immediately available funds, such
Lender’s Revolving Credit Commitment Percentage of such Unpaid Reimbursement
Obligation, together with an amount equal to the product of (a) the average,
computed for the period referred to in clause (c) below, of the weighted average
interest rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (b) the
amount equal to such Lender’s Revolving Credit Commitment Percentage of such
Unpaid Reimbursement Obligation, times (c) a fraction, the numerator of which is
the number of days that elapse from and including the date the

 

 

--------------------------------------------------------------------------------

- 60 -

Administrative Agent paid the draft presented for honor or otherwise made
payment to the date on which such Lender’s Revolving Credit Commitment
Percentage of such Unpaid Reimbursement Obligation shall become immediately
available to the Administrative Agent, and the denominator of which is 360.  The
responsibility of the Administrative Agent to the Borrowers and the Lenders
shall be only to determine that the documents (including each draft) delivered
under each Letter of Credit in connection with such presentment shall be in
conformity in all material respects with such Letter of Credit.

§5.8.Obligations Absolute. The Borrowers’ obligations under this §5 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrowers
may have or have had against the Administrative Agent, any Lender or any
beneficiary of a Letter of Credit.  The Borrowers further agree with the
Administrative Agent and the Lenders that the Administrative Agent and the
Lenders shall not be responsible for, and the Borrowers’ Reimbursement
Obligations under §5.6 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrowers, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrowers against the beneficiary of any Letter of Credit or
any such transferee.  The Administrative Agent and the Lenders shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit.  The Borrowers agree that any action taken or omitted by
the Administrative Agent or any Lender under or in connection with each Letter
of Credit and the related drafts and documents, if done in good faith, shall be
binding upon the Borrowers and shall not result in any liability on the part of
the Administrative Agent or any Lender to the Borrowers.

§5.9.Reliance by Issuer. To the extent not inconsistent with §5.8, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement unless it shall first have received such advice or concurrence
of the Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Credit
Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and all future holders of the Revolving Credit Notes or of a Letter
of Credit Participation.

§5.10.Letter of Credit Fees. The Borrowers shall pay a fee, quarterly in arrears
on the first Business Day of the following quarter (a “Letter of Credit Fee”),
to the Administrative Agent in respect of each Letter of Credit an amount equal
to the product of (i) the Applicable

 

 

--------------------------------------------------------------------------------

- 61 -

Margin for Revolving Credit Loans which are LIBOR Rate Loans and (ii) the face
amount of such Letter of Credit.  The Letter of Credit Fee shall be for the
accounts of the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitment Percentages.  The Borrowers shall pay a fee on the
first Business Day of the following quarter following the date of issuance or
any extension or renewal of any Letter of Credit, equal to one-eighth of one
percent (0.125%) of the face amount of each Letter of Credit so issued, extended
or renewed for the account of the Administrative Agent, as a fronting fee.  In
respect of each Letter of Credit, the Borrowers shall also pay to the
Administrative Agent for the Administrative Agent’s own account, at such other
time or times as such charges are customarily made by the Administrative Agent,
including the Administrative Agent’s customary issuance, amendment, negotiation
or document examination and other administrative fees as in effect from time to
time.

§5.11.Cash Collateral.At any time that there shall exist a Defaulting Lender
with a Revolving Credit Commitment, within one Business Day following the
written request of the Administrative Agent the Borrowers shall Cash
Collateralize the Administrative Agent’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to §4.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Fronting Exposure of the Administrative Agent with respect to Letters of Credit
issued and outstanding at such time (the “Minimum Collateral Amount”).  

(a)Grant of Security Interest.  The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of itself, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of L/C Obligations, to be
applied pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(b)Application.  Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under this §5.11 or §4.15 in respect
of Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Administrative Agent’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this §5.11
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent that there exists excess Cash
Collateral; provided that, subject to §4.15 the Person providing Cash Collateral
and the Administrative Agent may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations.  

 

 

--------------------------------------------------------------------------------

- 62 -

§5.12.Extended Letters of Credit.Each Revolving Credit Lender confirms that its
obligations under §5.4 and §5.5 shall be reinstated in full and apply if the
delivery of any Cash Collateral in respect of an Extended Letter of Credit is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise.

§6.GUARANTIES. Each of the Guarantors will jointly and severally guarantee all
of the Obligations pursuant to the Guaranty Agreement.  The Obligations are full
recourse obligations of each Borrower and each Guarantor, and all of the
respective assets and properties of each Borrower and each Guarantor shall be
available for the payment in full in cash and performance of the Obligations.  

§7.REPRESENTATIONS AND WARRANTIES. Each of the Borrowers, for itself and for
each of the other Borrowers and for each Guarantor insofar as any such
statements relate to such Guarantor or its Subsidiaries represents and warrants
to the Administrative Agent and the Lenders as follows:

§7.1.Authority; Etc.

(a)Organization; Good Standing.

(i)LSLP is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware; Holdings is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; each of LSLP and Holdings has all requisite partnership or corporate,
as the case may be, power to own its respective properties and conduct its
respective business as now conducted and as presently contemplated; and each of
LSLP and Holdings is in good standing as a foreign entity and is duly authorized
to do business in the jurisdictions where the Real Estate owned by it is located
and in each other jurisdiction where such qualification is necessary except
where a failure to be so qualified in such other jurisdiction would not have a
Material Adverse Effect.

(ii)LSI is a corporation duly organized, validly existing and in good standing
under the laws of the State of Maryland; each Subsidiary of LSI is duly
organized, validly existing and in good standing as a corporation or partnership
or other entity, as the case may be, under the laws of the state of its
organization; LSI and each of its Subsidiaries has all requisite corporate or
partnership or other entity, as the case may be, power to own its respective
properties and conduct its respective business as now conducted and as presently
contemplated; and LSI and each of its Subsidiaries is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
such qualification is necessary (including, as to LSI, in the State of New York)
except where a failure to be so qualified in such other jurisdiction would not
have a materially

 

 

--------------------------------------------------------------------------------

- 63 -

adverse effect on the business, assets or financial condition of LSI or such
Subsidiary.

(iii)As to each Guarantor, a provision similar, as applicable, to (a)(i) or (ii)
above shall be included in each such Guarantor’s Guaranty, and the Borrowers
shall be deemed to make for themselves and on behalf of each such subsequent
Guarantor a representation and warranty as to such provision regarding such
subsequent Guarantor.

(b)Capitalization.

(i)The outstanding equity of LSLP is comprised of a general partner interest and
limited partner interests, all of which have been duly issued and are
outstanding and fully paid and non-assessable as set forth in Schedule 7.1(b)
hereto.  All of the issued and outstanding general partner interests of LSLP are
owned and held of record by Holdings; all of the limited partner interests of
LSLP are owned and held of record as set forth in Schedule 7.1(b)
hereto.  Except as set forth in the Agreement of Limited Partnership of LSLP or
as disclosed in Schedule 7.1(b) hereto, as of the Restatement Date there are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any equity interests in LSLP.  Except as
disclosed in Schedule 7.1(b), as of the Restatement Date there are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on LSLP or LSI which require or could require LSLP or
LSI to sell, grant, transfer, assign, mortgage, pledge or otherwise dispose of
any equity interests of LSLP.  No general partnership interests of LSLP are
subject to any restrictions on transfer or any partner agreements, voting
agreements, trust deeds, irrevocable proxies, or any other similar agreements or
interests (whether written or oral).

(ii)As of the Restatement Date, the authorized capital stock of, or any other
equity interests in Holdings are as set forth in Schedule 7.1(b), and the issued
and outstanding voting and nonvoting shares of the common stock of Holdings, and
all of the other equity interests in Holdings, all of which have been duly
issued and are outstanding and fully paid and non-assessable, are owned and held
of record by LSI.  Except as disclosed in Schedule 7.1(b), as of the Restatement
Date there are no outstanding securities or agreements exchangeable for or
convertible into or carrying any rights to acquire any equity interests in
Holdings, and there are no outstanding options, warrants, or other similar
rights to acquire any shares of any class in the capital of or any other equity
interests in Holdings.  As of the Restatement Date there are no outstanding
commitments, options, warrants, calls or other agreements or obligations
(whether written or oral) binding on Holdings to issue, sell, grant, transfer,
assign, mortgage, pledge or otherwise dispose of any shares of any class in the
capital of or other equity interests in Holdings.  No shares of, or equity

 

 

--------------------------------------------------------------------------------

- 64 -

interests in Holdings held by LSI are subject to any restrictions on transfer
pursuant to any of Holding’s applicable charter, bylaws or any shareholder
agreements, voting agreements, voting trusts, trust agreements, trust deeds,
irrevocable proxies or any other similar agreements or instruments (whether
written or oral).

(c)Due Authorization.  The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which any of the Borrowers or any
Guarantor is or is to become a party and the transactions contemplated hereby
and thereby (i) are within the authority of such Borrower and such Guarantor,
(ii) have been duly authorized by all necessary proceedings on the part of such
Borrower or such Guarantor and any general partner or other controlling Person
thereof, (iii) do not conflict with or result in any breach or contravention of
any provision of law, statute, rule or regulation to which such Borrower or such
Guarantor is subject or any judgment, order, writ, injunction, license or permit
applicable to such Borrower or such Guarantor, (iv) do not conflict with any
provision of the agreement of limited partnership, any certificate of limited
partnership, the charter documents or by-laws of such Borrower or such Guarantor
or any general partner or other controlling Person thereof, and (v) do not
contravene any provisions of, or constitute a default, Default or Event of
Default hereunder or a failure to comply with any term, condition or provision
of, any indenture or other material agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to such
Borrower or such Guarantor or any of such Borrower’s or such Guarantor’s
properties or result in the creation of any mortgage, pledge, security interest,
lien, encumbrance or charge upon any of the properties or assets of any
Borrower, the Operating Subsidiaries or any Guarantor.

(d)Enforceability.  

(i)Each of the Loan Documents to which any of the Borrowers or any of the
Guarantors is a party has been duly executed and delivered and constitutes the
legal, valid and binding obligations of each such Borrower and each such
Guarantor, as the case may be, subject only to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and to the fact that the
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

(ii)The Intercreditor Agreement is in full force and effect as of the
Restatement Date and the Indebtedness and each other payment Obligation
hereunder or arising under any Loan Document constitute “Loans” and,
consequently, “Subject Obligations” (as each such term is defined in the
Intercreditor Agreement) under the Intercreditor Agreement and remain subject to
the terms of the Intercreditor Agreement.  

§7.2.Governmental Approvals. The execution, delivery and performance by each
Borrower of this Credit Agreement and by each Borrower and each Guarantor of the
other Loan Documents to which such Borrower or such Guarantor is or is to become
a party and the transactions contemplated hereby and thereby do not require (i)
the approval or consent of any governmental agency or authority other than those
already obtained, or (ii) filing with any governmental agency or authority,
other than filings which will be made with the SEC when and as required by law.

 

 

--------------------------------------------------------------------------------

- 65 -

§7.3.Title to Properties; Leases.

The Borrowers, the Guarantors and their respective Subsidiaries each has good
title to all of its respective properties, assets and rights of every name and
nature purported to be owned by it, including, without limitation, that:

(a)As of the Restatement Date (with respect to Unencumbered Properties
designated as such on the Restatement Date) or the date of designation as an
Unencumbered Property (with respect to Unencumbered Properties acquired and/or
designated as such after the Restatement Date), and in each case to the best of
its knowledge thereafter, (i) a Borrower or (if after the Restatement Date) a
Guarantor holds good and clear record and marketable title to the Unencumbered
Properties, subject to no rights of others (except, with respect to a Ground
Lease, the rights of the lessor), including any mortgages, conditional sales
agreements, title retention agreements, liens or encumbrances, except for
Permitted Liens, and (ii) the Unencumbered Properties satisfy the requirements
for an Unencumbered Property set forth in the definition thereof.  Schedule
7.3(a) sets forth a list of all Unencumbered Properties as of the Restatement
Date.

(b)Each of the Borrowers and each of the then Guarantors and their respective
Subsidiaries will, as of the Restatement Date, own all of the assets as
reflected in the financial statements of the Borrowers described in §7.4 or
acquired since the date of such financial statements (except property and assets
sold or otherwise disposed of in the ordinary course of business since that
date).

(c)Each of the direct or indirect interests of the Borrowers or Holdings in any
Partially-Owned Entity is set forth on Schedule 7.3(c) hereto, including the
type of entity in which the interest is held, the percentage interest owned by
such Borrower or Holdings in such entity, the capacity in which such Borrower or
Holdings holds the interest, and such Borrower’s or Holdings’ ownership interest
therein.

§7.4.Financial Statements.  The following financial statements have been
furnished to each of the Lenders:

(a)The audited consolidated balance sheet of LSI and its Subsidiaries
(including, without limitation, LSLP) as of December 31, 2017, and the related
consolidated statement of operations, shareholders’ equity and cash flows for
the fiscal year ended December 31, 2017, and the audited consolidated statement
of operations, shareholders’ equity and cash flows for the fiscal year then
ended, certified by the chief financial officer of LSI.  Such financial
statements have been prepared in accordance with GAAP and fairly present the
financial condition of LSI and its Subsidiaries as of the close of business on
the dates thereof and the results of operations for the fiscal periods then
ended.  There are no contingent liabilities of LSI or any of its Subsidiaries as
of such dates involving material amounts, known to the officers of the
Borrowers, not disclosed in said financial statements and the related notes
thereto.

(b)The unaudited consolidated balance sheet of LSI and its Subsidiaries
(including, without limitation, LSLP) as of June 30, 2018, and the related
consolidated statement of operations and cash flows for the three fiscal quarter
period ended June 30, 2018, and the

 

 

--------------------------------------------------------------------------------

- 66 -

unaudited consolidated statement of operations and cash flows for the three
fiscal quarter periods then ended, certified by the chief financial officer of
LSI.  Such financial statements have been prepared in accordance with GAAP and
fairly present the financial condition of LSI and its Subsidiaries as of the
close of business on the dates thereof and the results of operations for the
fiscal periods then ended (subject to changes resulting from normal year‑end
audit adjustments).  There are no contingent or other liabilities of LSI or any
of its Subsidiaries as of such dates involving material amounts, known to the
officers of the Borrowers, not disclosed in said financial statements and the
related notes thereto.

§7.5.Fiscal Year.  The Borrowers and their respective Subsidiaries each has a
fiscal year which is the twelve months ending on December 31 of each calendar
year.

§7.6.Licenses, Permits, Franchises, Patents, Copyrights, Etc.  

(a)Each Borrower, each Guarantor and each of their respective Subsidiaries own
and possesses all franchises, patents, copyrights, trademarks, trade names,
service marks, licenses, authorizations and permits, and rights in respect of
the foregoing, adequate for the conduct of their respective businesses
substantially as now conducted without known conflict with any rights of others,
including all Permits.

(b)To the best knowledge of each Borrower, no product or service of either
Borrower or any Guarantor or Subsidiary infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, service mark,
trademark, trade name or other right owned by any other Person.

(c)To the best knowledge of each Borrower, there is no material violation by any
Person of any right of either Borrower or any Guarantor or Subsidiary with
respect to any patent, copyright, service mark, trademark, trade name or other
right owned or used by either Borrower or any Guarantor or Subsidiary.

§7.7.Litigation.  Except as stated on Schedule 7.7 there are no actions, suits,
proceedings or investigations of any kind pending or threatened against any
Borrower, any Guarantor or any of their respective Subsidiaries before any
court, tribunal or administrative agency or board that, could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect or materially impair the right of such Borrower, such Guarantor or their
respective Subsidiaries to carry on their respective businesses substantially as
now conducted by them, or result in any substantial liability not adequately
covered by insurance, or for which adequate reserves are not maintained, as
reflected in the applicable financial statements of the Borrowers, or which
question the validity of this Credit Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.

§7.8.No Materially Adverse Contracts, Etc.  None of any Borrower, any Guarantor
or any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect.  None of any Borrower, any Guarantor or any of their respective
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of their respective officers, to have a Material Adverse Effect.

 

 

--------------------------------------------------------------------------------

- 67 -

§7.9.Compliance With Other Instruments, Laws, Etc.  None of any Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its partnership agreement, charter documents, bylaws or other
organizational documents, as the case may be, or any respective agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could result,
individually or in the aggregate, in the imposition of substantial penalties or
have a Material Adverse Effect.

§7.10.Tax Status.

(a)(i) Each of the Borrowers, the Guarantors and their respective Subsidiaries
(A) has timely made or filed (taking into account all validly filed extensions)
all federal, state and local income and all other tax returns, reports and
declarations required by any jurisdiction in which it is subject to taxation,
(B) has paid all taxes and other governmental assessments and charges shown on
such returns, reports and declarations, except those being contested in good
faith and by appropriate proceedings, and (C) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
and (ii) there are no unpaid taxes in any material amount claimed in writing to
be due by the taxing authority of any jurisdiction, and the respective officers
of the Borrowers and the Guarantors and their respective Subsidiaries know of no
basis for any such claim.

(b)To the knowledge of respective officers of the Borrowers, each
Partially-Owned Entity (i) has timely made or filed (taking into account all
validly filed extensions) all federal, state and local income and all other tax
returns, reports and declarations required by any jurisdiction in which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
shown on such returns, reports and declarations, except those being contested in
good faith and by appropriate proceedings, and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  To the knowledge of respective officers of the Borrowers, except as
otherwise disclosed in writing to the Administrative Agent, there are no unpaid
taxes in any material amount claimed in writing to be due by the taxing
authority of any jurisdiction from any Partially-Owned Entity, and the
respective officers of the Borrowers know of no basis for any such claim.

§7.11.No Event of Default; No Materially Adverse Changes.  No default, Default
or Event of Default has occurred and is continuing.  Since December 31, 2017,
there has occurred no materially adverse change in the businesses, assets,
operations, conditions (financial or otherwise) or prospects of LSI and its
Subsidiaries or LSLP and its Subsidiaries from that shown on or reflected in the
audited consolidated balance sheet of LSI and its Subsidiaries as of
December 31, 2017, or the consolidated statement of income for the fiscal year
then ended, other than changes in the ordinary course of business that have not
had, and could not reasonably be expected to have, a Material Adverse Effect.

§7.12.Investment Company Act.  None of any Borrower, any Guarantor or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.  

 

 

--------------------------------------------------------------------------------

- 68 -

§7.13.Absence of UCC Financing Statements, Etc.  Except for Permitted Liens,
there will be no financing statement, security agreement, chattel mortgage, real
estate mortgage, equipment lease, financing lease, option, encumbrance or other
document filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien or encumbrance on, or security interest in, any Unencumbered
Property.  Neither any Borrower nor any Guarantor has pledged or granted any
lien on or security interest in or otherwise encumbered or transferred any of
their respective interests in any Subsidiary (including in the case of LSI, its
interests in LSLP, and in the case of any Borrower, its interests in the
Operating Subsidiaries) or in any Partially-Owned Entity.

§7.14.Absence of Liens. A Borrower or a Guarantor is the owner of the
Unencumbered Properties free from any lien, security interest, encumbrance and
any other claim or demand, except for Permitted Liens.

§7.15.Certain Transactions. Except as set forth on Schedule 7.15, none of the
officers, partners, directors, or employees of any Borrower or any Guarantor or
any of their respective Subsidiaries is presently a party to any transaction
with any Borrower, any Guarantor or any of their respective Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, partner, director or such employee
or, to the knowledge of the Borrowers, any corporation, partnership, trust or
other entity in which any officer, partner, director, or any such employee or
natural Person related to such officer, partner, director or employee or other
Person in which such officer, partner, director or employee has a direct or
indirect beneficial interest has a substantial interest or is an officer,
director, trustee or partner.

§7.16.Employee Benefit Plans.

§7.16.1.In General.  Each Employee Benefit Plan and each Guaranteed Pension Plan
has been maintained and operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions and the
bonding of fiduciaries and other persons handling plan funds as required by
Section 412 of ERISA.  The Borrowers have heretofore delivered to the
Administrative Agent the most recently completed annual report, Form 5500, with
all required attachments, and actuarial statement required to be submitted
under  Section 103(d) of ERISA, with respect to each Guaranteed Pension
Plan.  The expected post-retirement benefit obligation (determined as of the
last day of each Borrower’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of each Borrower and its Subsidiaries is not material.    

§7.16.2.Terminability of Welfare Plans.  No Employee Benefit Plan, which is an
employee welfare benefit plan within the

 

 

--------------------------------------------------------------------------------

- 69 -

meaning of Section 3(1) or Section 3(2)(B) of ERISA, provides benefit coverage
subsequent to termination of employment, except as required by Title I, Part 6
of ERISA or the applicable state insurance laws.  The Borrowers may terminate
each such employee welfare benefit plan at any time (or at any time subsequent
to the expiration of any applicable bargaining agreement) in the discretion of
the Borrowers without liability to any Person other than for claims arising
prior to termination.

§7.16.3.Guaranteed Pension Plans.  Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of Section
302(f) of ERISA, or otherwise, has been timely made.  No waiver of an
accumulated funding deficiency or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan, and neither any Borrower
or any Guarantor nor any ERISA Affiliate is obligated to or has posted security
in connection with an amendment to a Guaranteed Pension Plan pursuant to Section
307 of ERISA or Section 401(a)(29) of the Code.  No liability to the PBGC (other
than required insurance premiums, all of which have been paid) has been incurred
by any Borrower or any Guarantor or any ERISA Affiliate with respect to any
Guaranteed Pension Plan and there has not been any ERISA Reportable Event (other
than an ERISA Reportable Event as to which the requirement of thirty (30) days'
notice has been waived), or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC.  Based
on the latest valuation of each Guaranteed Pension Plan (which in each case
occurred within twelve months of the date of this representation), and on the
actuarial methods and assumptions employed for that valuation, the aggregate
benefit liabilities of all such Guaranteed Pension Plans within the meaning of
Section 4001 of ERISA did not exceed the aggregate value of the assets of all
such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities, by more than $500,000.

§7.16.4.Multiemployer Plans. Neither any Borrower nor any Guarantor nor any
ERISA Affiliate has incurred any material liability (including secondary
liability) to any Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan under Section 4201 of ERISA or as a
result of a sale of assets described in Section 4204 of ERISA.  Neither any
Borrower nor any Guarantor nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization or insolvent under and within the
meaning of Section 4241 or Section 4245 of ERISA or is at risk of entering
reorganization or becoming insolvent, or that any Multiemployer Plan intends to
terminate or has been terminated under Section 4041A of ERISA.

 

 

--------------------------------------------------------------------------------

- 70 -

§7.17.Regulations U and X.  The proceeds of the Loans and the Letters of Credit
shall be used for the purposes described in §8.12.  No portion of any Loan is to
be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of purchasing or carrying any “margin security” or “margin stock” in
violation of (and, as such terms are used in) Regulations U and X of the Board
of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

§7.18.Environmental Compliance.  The Borrowers have caused environmental
assessments to be conducted and/or taken other steps to investigate the past and
present environmental condition and usage of the Real Estate and the operations
conducted thereon.  Based upon such assessments and/or investigation, except as
set forth on Schedule 7.18, the Borrowers represent and warrant that:

(a)None of any Borrower, any Guarantor, any of their respective Subsidiaries or
any operator of the Real Estate or any portion of such Real Estate, or any
operations thereon is in violation, or alleged violation, of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment (hereinafter “Environmental Laws”), which
violation or alleged violation has, or its remediation would have, by itself or
when aggregated with all such other violations or alleged violations, a Material
Adverse Effect, or constitutes a Disqualifying Environmental Event with respect
to any Unencumbered Property.

(b)None of any Borrower, any Guarantor or any of their respective Subsidiaries
has received notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by
42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of has been found at any site at which
a federal, state or local agency or other third party has conducted or has
ordered that any Borrower, any Guarantor or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law, or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances; which event described in
any such notice would have a material adverse effect on the business, assets or
financial condition of any Borrower, any Guarantor or any of their respective
Subsidiaries, or constitutes a Disqualifying Environmental Event with respect to
any Unencumbered Property.

(c)Except as set forth on Schedule 7.18, (i) no portion of the Real Estate has
been used for the handling, processing, storage or disposal of Hazardous
Substances except in

 

 

--------------------------------------------------------------------------------

- 71 -

accordance with applicable Environmental Laws; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of any Real Estate except in accordance with applicable Environmental
Laws, (ii) in the course of any activities conducted by the Borrowers, any
Guarantors, their respective Subsidiaries or the operators of their respective
properties, or any ground or space tenants on any Real Estate, no Hazardous
Substances have been generated or are being used on such Real Estate except in
accordance with applicable Environmental Laws, (iii) there has been no present
or past releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (a “Release”) or
threatened Release of Hazardous Substances on, upon, into or from the Real
Estate, (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on such Real Estate, and
(v) any Hazardous Substances that have been generated on any of the Real Estate
during ownership thereof by a Borrower or a Guarantor or any of their respective
Subsidiaries have been transported off-site only by carriers having an
identification number issued by the EPA, treated or disposed of only by
treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the best of the Borrowers’ knowledge, operating in compliance with such
permits and applicable Environmental Laws; any of which events described in
clauses (i) through (v) above would have a material adverse effect on the
business, assets or financial condition of any Borrower, any Guarantor or any of
their respective Subsidiaries, or constitutes a Disqualifying Environmental
Event with respect to any Unencumbered Property.  Notwithstanding that the
representations contained herein are limited to the knowledge of the Borrowers,
any such limitation shall not affect the covenants specified in §8.11 or
elsewhere in this Credit Agreement.

(d)None of the Borrowers, any Guarantors, their respective Subsidiaries or the
Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement, by virtue of the transactions set forth herein
and contemplated hereby, or as a condition to the effectiveness of any other
transactions contemplated hereby.

(e)There has been no change in the status of the information disclosed on
Schedule 7.18, that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect (after taking
into account any indemnities, escrows or other similar protections provided by a
third party for the matters set forth in Schedule 7.18).

 

 

--------------------------------------------------------------------------------

- 72 -

§7.19.Subsidiaries.  Schedule 7.19 sets forth all of the respective Subsidiaries
of LSI or LSLP, and Schedule 7.19 will be updated to reflect any subsequent
Guarantor and its Subsidiaries, if any.

§7.20.Loan Documents.  All of the representations and warranties of the
Borrowers and the Guarantors made in this Credit Agreement and in the other Loan
Documents or any document or instrument delivered to the Administrative Agent or
the Lenders pursuant to or in connection with any of such Loan Documents are
true and correct in all material respects and do not include any untrue
statement of a material fact or omit to state a material fact required to be
stated or necessary to make such representations and warranties not materially
misleading.

§7.21.REIT Status.  LSI has not taken any action that would prevent it from
maintaining its qualification as a REIT for its tax year ended December 31,
2017, or from maintaining such qualification at all times during the term of
this Credit Agreement.  LSI is not a “pension held REIT” within the meaning of
§856(h)(3)(D) of the Code.

§7.22.Solvency. The fair value of the business and assets of each of the
Borrowers and each Guarantor exceeds the amount that will be required to pay its
respective liabilities (including, without limitation, contingent, subordinated,
unmatured and unliquidated liabilities on existing debts, as such liabilities
may become absolute and matured), in each case after giving effect to the
transactions contemplated by this Credit Agreement (including, without
limitation, the use of the proceeds of the Loans and the Letters of Credit
issued hereunder).  Neither the Borrowers nor the Guarantors, after giving
effect to the transactions contemplated by this Credit Agreement, will be
engaged in any business or transaction, or about to engage in any business or
transaction, for which such Person has unreasonably small assets or capital
(within the meaning of the Uniform Fraudulent Transfer Act, the Uniform
Fraudulent Conveyance Act and Section 548 of the Federal Bankruptcy Code), and
neither the Borrowers nor any Guarantor has any intent to:

 



(a)hinder, delay or defraud any entity to which any of them is, or will become,
on or after the Restatement Date, indebted, or

 



(b)incur debts that would be beyond any of their ability to pay as they mature.

 

 

--------------------------------------------------------------------------------

- 73 -

§7.23.Trading Status.  No security of LSI traded on the New York Stock Exchange
has been suspended from trading.

§7.24.Existing Indebtedness; Liens.  

(a)Schedule 7.24 sets forth a complete and correct list of all outstanding
Indebtedness of the Borrowers, the Guarantors and their respective Subsidiaries
as of Restatement Date (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any and Guaranty
thereof, if any).  Neither of the Borrowers nor any Guarantor or Subsidiary is
in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Indebtedness of the Borrowers or such Guarantor
or Subsidiary, and no event or condition exists with respect to any Indebtedness
of the Borrowers, the Guarantors or any of their respective Subsidiaries, that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

(b)Except as disclosed in Schedule 7.24, neither of the Borrowers nor any
Guarantor or Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by §9.2.

(c)Neither any Borrower nor any Guarantor or Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of such Person, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Borrowers, any Guarantor or any Subsidiary,
except for such provisions contained in (i) the Note Purchase Agreements
referred to in §9.10(b) and (ii) any agreement that evidences Unsecured
Indebtedness that any Borrower, Guarantor or Subsidiary of a Borrower may
create, incur, assume, or permit or suffer to exist without violation of this
Credit Agreement, which such provisions are substantially similar to, or less
restrictive than, those such provisions contained in the Loan Documents.

 

 

--------------------------------------------------------------------------------

- 74 -

§7.25.Sanctions.  

               (a) None of (1) any Borrower, any Guarantor or any other
Subsidiary, any of their respective directors, officers, or, to the knowledge of
any Borrower, such other Guarantor or such other Subsidiary, any of their
respective employees or Affiliates, or (2) to the knowledge of any Borrower, any
agent or representative of any Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the Agreement, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) is acting on
behalf of a Sanctioned Person, (C) has its assets located in a Sanctioned
Country, or (D) is under administrative, civil or criminal investigation for an
alleged violation of, or received notice from any governmental entity regarding
a possible violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws.

(b)Each Borrower and each of its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by each Borrower
and each of its Subsidiaries and their respective directors, officers,
employees, and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions.

(c)Each Borrower and each of its Subsidiaries, each director, officer, and to
the knowledge each Borrower, employee, agent and Affiliate of each Borrower and
each such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.

(d)No proceeds of any Loans or other extensions of credit hereunder have been
used, directly or indirectly, by any Borrower, any of their Subsidiaries or any
of their directors, officers, employees and agents in violation of §8.12(b) or
§8.22.

§7.26. Beneficial Ownership.  As of the Restatement Date, the information
included in any Beneficial Ownership Certification is true and correct in all
respects.

 

§8.AFFIRMATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS.  Each of the
Borrowers for itself and on behalf of each of the Guarantors (if and to the
extent expressly included in Subsections contained in this Section) covenants
and agrees that, so long as any Loan, Unpaid Reimbursement Obligation, Letter of
Credit or Note is outstanding or the Lenders have any obligation to make any
Loans or the Administrative Agent has any obligation to issue, extend or renew
any Letters of Credit:

§8.1.Punctual Payment.  The Borrowers will duly and punctually pay or cause to
be paid the principal and interest on the Loans and all Reimbursement
Obligations and all interest, fees, charges and other amounts provided for in
this Credit Agreement and the other Loan Documents, all in accordance with the
terms of this Credit Agreement and the Notes, and the other Loan Documents.

 

 

--------------------------------------------------------------------------------

- 75 -

§8.2.Maintenance of Office.  Each of the Borrowers and the Guarantors will
maintain its chief executive office in Williamsville, New York, or at such other
place in the contiguous United States of America as each of them shall designate
upon written notice to the Administrative Agent to be delivered within five (5)
days of such change, where notices, presentations and demands to or upon the
Borrowers and the Guarantors, as the case may be, in respect of the Loan
Documents may be given or made.

§8.3.Records and Accounts.  Each of the Borrowers and the Guarantors will (a)
keep, and cause each of its Subsidiaries to keep, true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with GAAP and all applicable requirements of any governmental
authority having legal or regulatory jurisdiction over such Borrower, such
Guarantor or such Subsidiary, as the case may be, (b) maintain adequate accounts
and reserves for all taxes (including income taxes), contingencies, depreciation
and amortization of its properties and the properties of its Subsidiaries and
(c) at all times engage Ernst & Young LLP or other Accountants as the
independent certified public accountants of LSI, LSLP and their respective
Subsidiaries and will not permit more than thirty (30) days to elapse between
the cessation of such firm’s (or any successor firm’s) engagement as the
independent certified public accountants of LSI, LSLP and their respective
Subsidiaries and the appointment in such capacity of a successor firm as
Accountants.

§8.4.Financial Statements, Certificates and Information.  The Borrowers will
deliver to the Administrative Agent:

(a)as soon as practicable, but in any event not later than ninety (90) days
after the end of each of its fiscal years (or such shorter period as is 15 days
greater than the period applicable to the filing of LSI’s Annual Report on Form
10-K with the SEC regardless of whether LSI is subject to the filing
requirements thereof):

(i)in the case of LSLP, if prepared, the audited consolidated balance sheet of
LSLP and its Subsidiaries at the end of such year, and the related audited
consolidated statements of operations, funds available for distribution and cash
flows for the year then ended, in each case (except for cash flow statements)
with supplemental consolidating schedules provided by LSLP; and

(ii)in the case of LSI, the audited consolidated and consolidating (for
Subsidiaries which own Real Estate) balance sheet of LSI and its Subsidiaries
(including, without limitation, LSLP and its Subsidiaries) at the end of such
year, and the related audited consolidated and consolidating (for Subsidiaries
which own Real Estate) statements of operations, cash flows and shareholders’
equity for the year then ended;

each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and, in each case, accompanied by (x) a certification by the principal
financial officer of LSLP or LSI, as applicable, that the information contained
in such financial statements fairly presents the financial position of

 

 

--------------------------------------------------------------------------------

- 76 -

LSLP or LSI (as the case may be) and its Subsidiaries on the date thereof and
(y) an auditor’s report prepared without qualification by the Accountants;

(b)as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its fiscal quarters (commencing with the fiscal quarter
ending September 30, 2018) (or such shorter period as is 15 days greater than
the period applicable to the filing of LSI’s Quarterly Report on Form 10-Q with
the SEC regardless of whether LSI is subject to the filing requirements
thereof):

(i)in the case of LSLP, if prepared, copies of the unaudited consolidated
balance sheet of LSLP and its Subsidiaries as at the end of such quarter, and
the related unaudited consolidated statements of operations, funds available for
distribution and cash flows for the portion of LSLP’s fiscal year then elapsed,
with supplemental consolidating schedules (except with respect to cash flow
statements) provided by LSLP; and

(ii)in the case of LSI, copies of the unaudited consolidated and consolidating
(for Subsidiaries which own Real Estate) balance sheet of LSI and its
Subsidiaries (including, without limitation, LSLP and its Subsidiaries) as at
the end of such quarter, and the related unaudited consolidated and
consolidating (for Subsidiaries which own Real Estate) statements of operations
and cash flows for the portion of LSI’s fiscal year then elapsed;

Setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the principal financial
officer of LSLP or LSI, as applicable, that the information contained in such
financial statements fairly presents the financial position of LSLP or LSI (as
the case may be) and its Subsidiaries on the date thereof (subject to year-end
adjustments);

(c)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement in the form of Exhibit D-2, or
Exhibit D-3, as the case may be, signed by the chief financial officer of LSLP
or LSI, as applicable, and (if applicable) reconciliations to reflect changes in
GAAP since June 30, 2018; and, in the case of LSI, setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §10
hereof and a list of all Excluded Subsidiaries as of such date and including a
description of each such Excluded Subsidiary’s Real Estate and Indebtedness;

(d)promptly as they become available, a copy of each report (including any
so-called management letters) submitted to any Borrower or any Guarantor or any
of their respective subsidiaries by the Accountants in connection with each
annual audit of the books of any Borrower or any Guarantor or such subsidiary by
such Accountants or in connection with any interim audit thereof pertaining to
any phase of the business of any Borrower or any Guarantor or any such
subsidiary;

 

 

--------------------------------------------------------------------------------

- 77 -

(e)contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature sent to the holders of any Indebtedness of any Borrower,
any Guarantor or any Subsidiary (other than the Loans) for borrowed money, to
the extent that the information or disclosure contained in such material refers
to or could reasonably be expected to have a Material Adverse Effect;

(f)contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the SEC or sent to the stockholders of LSI;

(g)as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of LSI, copies of the Form 10-K statement
filed by LSI with the SEC for such fiscal year, and as soon as practicable, but
in any event not later than forty-five (45) days after the end of each fiscal
quarter of LSI, copies of the Form 10-Q statement filed by LSI with the SEC for
such fiscal quarter;

(h)within 30 days after the end of each fiscal year of LSI and LSLP, a five‑year
capital plan of LSLP and its Subsidiaries;

(i)(i) at or promptly after any time at which the Borrowers or any Subsidiary
becomes subject to the Beneficial Ownership Regulation, a completed Beneficial
Ownership Certifications in form and substance acceptable to the Administrative
Agent and (ii) promptly after an officer of the Borrowers obtains knowledge of
any change in the information provided in any Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) or (d) of such certification; and

(j)from time to time such other financial data and information about the
Borrowers, the Guarantors, their respective Subsidiaries, the Real Estate and
the Partially-Owned Entities which is prepared by such Person in the normal
course of its business or is required for securities and tax law compliance as
the Administrative Agent or any Lender may reasonably request, including without
limitation occupancy information and insurance certificates with respect to the
Real Estate (including the Unencumbered Properties) and tax returns.

Financial statements and opinions of independent certified public accountants
pursuant to this §8.4 shall be deemed to have been delivered if the Borrower
Representative satisfies any of the following requirements with respect thereto:

(i)the Borrower Representative shall have timely filed such Form 10-Q or Form
10-K, satisfying the requirements of §8.4(a) or §8.4(b), as the case may be,
with the SEC on EDGAR;

(ii)such financial statements satisfying the requirements of §8.4(a) or §8.4(b)
are timely posted by or on behalf of the Borrower Representative on IntraLinks
or SyndTrak or on any other similar website to which each Lender has free
access; or    

(iii)Borrower Representative shall have filed any of the items referred to in
§8.4(g) with the SEC on EDGAR and shall have made such items available on its
home page on the internet or on IntraLinks or SyndTrak or on any other similar
website to which each Lender has free access.

 

 

--------------------------------------------------------------------------------

- 78 -

§8.5.Notices.

(a)Defaults.  The Borrower Representative will, and will cause each Guarantor,
as applicable, to, promptly notify the Administrative Agent in writing of the
occurrence of any default, Default or Event of Default.  If any Person shall
give any notice or take any other action in respect of (x) a claimed default
(whether or not constituting a Default or an Event of Default) under this Credit
Agreement or (y) a claimed default by any Borrower, any Guarantor or any of
their respective Subsidiaries, as applicable, under any note, evidence of
Indebtedness, indenture or other obligation to which or with respect to which
any of them is a party or obligor, whether as principal, guarantor or surety,
and such default would permit the holder of such note or obligation or other
evidence of Indebtedness to accelerate the maturity thereof or otherwise cause
the entire Indebtedness to become due, such Borrower or such Guarantor, as the
case may be, shall forthwith give written notice thereof to the Administrative
Agent, describing the notice or action and the nature of the claimed failure to
comply.

(b)Environmental Events.  The Borrower Representative will, and will cause each
Guarantor to, promptly give notice in writing to the Administrative Agent (i)
upon such Borrower’s or such Guarantor’s obtaining knowledge of any material
violation of any Environmental Law regarding any Real Estate or such Borrower’s
or such Guarantor’s operations or the operations of any of their Subsidiaries,
(ii) upon such Borrower’s or such Guarantor’s obtaining knowledge of any known
Release of any Hazardous Substance at, from, or into any Real Estate which it
reports in writing or is reportable by it in writing to any governmental
authority and which is material in amount or nature or which could materially
affect the value of such Real Estate, (iii) upon such Borrower’s or such
Guarantor’s receipt of any notice of material violation of any Environmental
Laws or of any material Release of Hazardous Substances in violation of any
Environmental Laws or any matter that may be a Disqualifying Environmental
Event, including a notice or claim of liability or potential responsibility from
any third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Borrower’s or such
Guarantor’s or any other Person’s operation of any Real Estate, (B)
contamination on, from or into any Real Estate, or (C) investigation or
remediation of off-site locations at which such Borrower, such Guarantor any
Subsidiary or any of their respective predecessors are alleged to have directly
or indirectly disposed of Hazardous Substances, or (iv) upon such Borrower’s or
such Guarantor’s obtaining knowledge that any expense or loss has been incurred
by such governmental authority in connection with the assessment, containment,
removal or remediation of any Hazardous Substances with respect to which such
Borrower , such Guarantor any Subsidiary or any Partially-Owned Entity may be
liable or for which a lien may be imposed on any Real Estate; any of which
events described in clauses (i) through (iv) above could reasonably be expected
to have a Material Adverse Effect, or constitutes a Disqualifying Environmental
Event with respect to any Unencumbered Property.

(c)Notification of Claims against Unencumbered Properties.  The Borrower
Representative will, and will cause each Guarantor to, promptly upon becoming
aware thereof, notify the Administrative Agent in writing of any setoff, claims,
withholdings or other defenses to which any of the Unencumbered Properties are
subject, which (i) could reasonably be expected to have a Material Adverse
Effect or materially and adversely affect the value of such Unencumbered
Property, or (ii) with respect to such Unencumbered Property, constitute a

 

 

--------------------------------------------------------------------------------

- 79 -

Disqualifying Environmental Event, a Disqualifying Legal Event, a Disqualifying
Building Event or a Lien which is not a Permitted Lien allowed to be incurred on
an Unencumbered Property in accordance with §9.2.

(d)Notice of Litigation and Judgments.  The Borrower Representative will, and
will cause each Guarantor to, and the Borrowers will cause each of their
respective Subsidiaries to, give notice to the Administrative Agent in writing
within ten (10) days of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings an adverse
determination in which could materially affect any Borrower, any Guarantor or
any of their respective Subsidiaries or any Unencumbered Property or to which
any Borrower, any Guarantor or any of their respective Subsidiaries is or is to
become a party involving a claim against any Borrower, any Guarantor or any of
their respective Subsidiaries (to the extent uninsured) that could reasonably be
expected to have a Material Adverse Effect or materially affect the value or
operation of the Unencumbered Properties and stating the nature and status of
such litigation or proceedings.  Each Borrower will, and will cause each of the
Guarantors and the Subsidiaries to, give notice to the Administrative Agent, in
writing, in form and detail reasonably satisfactory to the Administrative Agent,
within ten (10) days of any judgment to the extent not covered by insurance,
final or otherwise, against any Borrower, any Guarantor or any of their
Subsidiaries in an amount in excess of $1,000,000.

(e)Acquisition and Disposition of Real Estate.  The Borrower Representative
shall notify the Administrative Agent in writing promptly of the acquisition and
the disposition of any Real Estate by any Borrower, any Guarantor, any of their
respective Subsidiaries or any Partially-Owned Entity (whether or not such
acquisition was made with proceeds of the Loans), which notice shall include,
with respect to such Real Estate, its owner (if other than LSLP), its address, a
brief description, a summary of occupancy levels, a pro forma and historic (if
available) income statement and a summary of the key business terms of such
acquisition (including sources and uses of funds for such acquisition), a
summary of the principal terms of any financing for such Real Estate, and a
statement as to whether such Real Estate qualifies as an Unencumbered Property.

(f)Notices Regarding Note Purchase Agreement. The Borrower Representative shall
notify the Administrative Agent in writing (i) at least five (5) Business Days
prior to entering into any amendment of any Note Purchase Agreement and (ii)
within five (5) Business Days following payment in full and satisfaction of all
obligations under, or other termination of, any Note Purchase Agreement.   As
and when required to be delivered  pursuant to the Note Purchase Agreement or,
if earlier, simultaneously with the delivery to the holders of the notes issued
pursuant to the Note Purchase Agreement, the Borrower Representative shall
deliver to the Administrative Agent any notice required to be delivered to the
holders under or with respect to the Note Purchase Agreement.

(g)Notice to Lenders.  The Administrative Agent will use good faith efforts to
cause any notice delivered under this §8.5 to be delivered to each Lender in
accordance with §15.12 and in any event on the same day or the Business Day
following the day such notice is received by the Administrative Agent.

 

 

--------------------------------------------------------------------------------

- 80 -

§8.6. Existence of LSLP, Holdings and Subsidiary Guarantor; Maintenance of
Properties.  LSLP for itself and for Holdings and any Subsidiary that becomes a
Guarantor (insofar as any such statements relate to Holdings or such Subsidiary)
will do or cause to be done all things necessary to, and shall, preserve and
keep in full force and effect its existence as a limited partnership,
corporation or another legally constituted entity, and will do or cause to be
done all things necessary to preserve and keep in full force all of its rights
and franchises and those of its Subsidiaries, and will not, and will not cause
or permit any of its Subsidiaries to, convert to a limited liability company or
a limited liability partnership.  LSLP (a) will cause all necessary repairs,
renewals, replacements, betterments and improvements to be made to all Real
Estate owned or controlled by it or by any of its Subsidiaries, all as in the
judgment of LSLP or such Subsidiary may be necessary so that the business
carried on in connection therewith may be properly conducted at all times,
subject to the terms of the applicable Leases and partnership agreements or
other organizational documents, (b) will cause all of its other properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order and supplied with all necessary equipment, and (c) will, and
will cause each of its Subsidiaries, continue to engage exclusively in the
business of owning and operating self storage facilities; provided that nothing
in this Credit Agreement shall prevent the Borrowers from entering into Tower
Leases or occasional nonmaterial Leases of retail or office space incidental to
the Borrowers’ owning and operating self storage facilities; and provided
further that nothing in this §8.6 shall prevent any Borrower from discontinuing
the operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of LSLP, desirable in
the conduct of its or their business and such discontinuance does not cause a
Default or an Event of Default hereunder, could not reasonably be expected to
have a Material Adverse Effect and does not in the aggregate materially
adversely affect the business of the Borrowers and their respective Subsidiaries
on a consolidated basis.  Holdings shall at all times be a wholly-owned
Subsidiary of LSI and the sole general partner of LSLP and shall be the owner of
at least 1% of the outstanding partnership interests in LSLP.

§8.7.Existence of LSI; Maintenance of REIT Status of LSI; Maintenance of
Properties.  LSI will do or cause to be done all things necessary to preserve
and keep in full force and effect its existence as a Maryland corporation.  LSI
will at all times maintain its status as a REIT and not to take any action which
could lead to its disqualification as a REIT.  LSI shall at all times maintain
its listing on the New York Stock Exchange.  LSI will continue to operate as a
fully-integrated, self-administered and self-managed real estate investment
trust which, together with its Subsidiaries (including, without limitation LSLP)
owns and operates an improved property portfolio comprised exclusively of
self-storage facilities.  LSI will not engage in any business other than the
business of acting as a REIT and serving as a limited partner of LSLP and as a
member, partner or stockholder of other Persons as permitted by this Credit
Agreement.  LSI shall conduct all or substantially all of its business
operations through LSLP, and shall not own real estate assets outside of its
interests in LSLP.  LSI shall do or cause to be done all things necessary to
preserve and keep in full force all of its rights and franchises and those of
its Subsidiaries.  LSI shall (a) cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (b) cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of LSI may be necessary so that the business carried on
in connection therewith may be properly and

 

 

--------------------------------------------------------------------------------

- 81 -

advantageously conducted at all times, and (c) cause LSLP and each of its
Subsidiaries to continue to engage exclusively in the business of owning and
operating self storage facilities; provided that nothing in this §8.7 shall
prevent LSI from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of LSI, desirable in the conduct of its or their business and such
discontinuance does not cause a Default or an Event of Default hereunder, could
not reasonably be expected to have a Material Adverse Effect and does not in the
aggregate materially adversely affect the business of the Borrowers and their
respective Subsidiaries on a consolidated basis.

§8.8.Insurance.  Each Borrower will, and will cause each Guarantor to, maintain
with respect to its properties, and will cause each of its Subsidiaries to
maintain with financially sound and reputable insurers, insurance with respect
to such properties and its business against such casualties and contingencies as
shall be in accordance with the general practices of businesses having similar
operations and real estate portfolios in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as is
commercially reasonable, customary and prudent, and from time to time deliver to
the Administrative Agent upon its request certificates of insurance as to all of
the insurance maintained by each Borrower and their respective Subsidiaries on
the Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker, identifying insurers, types of insurance,
insurance limits, and policy terms.

§8.9.Taxes.  Each Borrower will, and will cause each Guarantor and each of its
Subsidiaries to, pay or cause to be paid real estate taxes, other taxes,
assessments and other governmental charges against the Real Estate before the
same become delinquent and will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon its sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies that if unpaid might by law become a lien or
charge upon any of the Real Estate; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if such
Borrower, such Guarantor or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided further that such Borrower,
such Guarantor or such Subsidiary will pay all such taxes, assessments, charges,
levies or claims forthwith upon the commencement of proceedings to foreclose any
lien that may have attached as security therefor.  If requested by the
Administrative Agent, the Borrowers will provide evidence of the payment of real
estate taxes, other taxes, assessments and other governmental charges against
the Real Estate in the form of receipted tax bills or other form reasonably
acceptable to the Administrative Agent.  Each Borrower will, and will cause each
Guarantor and each of its Subsidiaries to file all tax returns required to be
filed in any jurisdiction unless the non-filing thereof could not reasonably be
expected to have a Material Adverse Effect.

 

 

--------------------------------------------------------------------------------

- 82 -

§8.10.Inspection of Properties and Books; Confidentiality.  Each Borrower will,
and will cause each Guarantor to, permit the Lenders, through the Administrative
Agent or any of the Lenders’ other designated representatives, to visit and
inspect any of the properties of any Borrower, any Guarantor or any of their
respective Subsidiaries, to examine the books of account of the Borrowers, the
Guarantors and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrowers, the Guarantors and their respective Subsidiaries with, and to be
advised as to the same by, its officers, all at such reasonable times and
intervals as the Administrative Agent may reasonably request; provided that the
Borrowers shall only be responsible for the costs and expenses incurred by the
Administrative Agent in connection with such inspections after the occurrence
and during the continuance of an Event of Default.  The Administrative Agent and
each Lender agrees to keep any non-public information delivered or made
available by the Borrowers to it confidential from anyone other than persons
employed or retained by the Administrative Agent or such Lender (including,
without limitation, employees, officers, attorneys and other advisors) who, in
the reasonable determination of the Administrative Agent or such Lender,
reasonably need to know such information and who are or are expected to become
engaged in evaluating, approving, structuring or administering the Loans or
rendering legal advice in connection with the Loans; provided such employees,
officers, attorneys and other advisors agree to keep such information
confidential in accordance with this §8.10; and provided further that nothing
herein shall prevent the Administrative Agent or any Lender or persons employed
or retained by the Administrative Agent or such Lender from disclosing such
information (i) to any other Lender, (ii) to any other person if reasonably
incidental to the administration of the Loans, (iii) upon the order of any court
or administrative agency, (iv) upon the request or demand of any regulatory
agency or authority, (v) which has been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender which is not
permitted by this Credit Agreement, (vi) in connection with any litigation to
which the Administrative Agent, any Lender, or their respective Affiliates may
be a party, (vii) to the extent reasonably required in connection with the
exercise of any remedy hereunder, (viii) to the Administrative Agent’s or such
Lender’s Affiliates, legal counsel and independent auditors, (ix) to any actual
or proposed participant or Eligible Assignee of all or part of its rights
hereunder, and (x) as otherwise required by law.  

§8.11.Compliance with Laws, Contracts, Licenses, and Permits.  Each Borrower
will, and will cause each Guarantor to, comply with, and will cause each of
their respective Subsidiaries to comply with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including, without limitation, all Environmental Laws and all applicable federal
and state securities laws, (b) the provisions of its partnership agreement and
certificate or corporate charter and other organizational documents, as
applicable, (c) all material agreements and instruments to which it is a party
or by which it or any of its properties may be bound (including the Real Estate
and the Leases) and (d) all applicable decrees, orders, and judgments.  If at
any time while any Loan or Note is outstanding or the Lenders have any
obligation to make Loans hereunder, any Permit shall become necessary or
required in order that any Borrower or any Guarantor may fulfill any of its
obligations hereunder or under any other Loan Document to which it is a party,
the Borrowers and the Guarantors will immediately take or cause to be taken all
reasonable steps within the power of the Borrowers or the Guarantors, as
applicable, to obtain such Permit and furnish the Administrative Agent with
evidence thereof.  The Borrowers will, and will cause each Guarantor and each
Subsidiary to, obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the

 

 

--------------------------------------------------------------------------------

- 83 -

ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

§8.12. Use of Proceeds.  

                  (a)

Subject at all times to the other provisions of this Credit Agreement the
Borrowers will use the proceeds of the Loans and Letters of Credit to be
obtained solely to finance (a) the acquisition, renovation and construction of
self-storage facilities, (b) equity interests in joint ventures which engage in
the same line of business as the Borrowers and the acquisition of real and
personal property in connection therewith, (c) the repayment of Indebtedness (d)
stock repurchases in accordance with §9.7(a) and (e) general working capital
needs.

      (b)The Borrowers will not request any Loan, and the Borrowers shall not
use, and shall ensure that their Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan, directly or to Borrowers’ knowledge indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

§8.13.Acquisition of Unencumbered Properties.  In addition to the requirements
of §8.5(e), the Borrowers shall, within seven (7) Business Days of the
acquisition of an Unencumbered Property or the qualification of any Real Estate
as an Unencumbered Property, deliver to the Administrative Agent a certificate
from an officer of the Borrower Representative certifying that such Real Estate
satisfies the requirements for an Unencumbered Property set forth in the
definition thereof.

§8.14.Additional Guarantors.

(a)The Borrowers shall cause each of their Subsidiaries that is not already a
Guarantor and to which any of the following conditions applies to execute and
deliver to the Administrative Agent a joinder agreement in respect of the
Guaranty Agreement and deliver to the Administrative Agent and the Lenders the
other items required to be delivered under §8.14(b):

 



(i)such Subsidiary of a Borrower Guarantees, or otherwise becomes obligated in
respect of any Indebtedness of a Borrower or any Subsidiary of a Borrower (other
than an Excluded Subsidiary guaranteeing or otherwise becoming obligated in
respect of the Indebtedness of another Excluded Subsidiary); or

 



(ii)(A) such Subsidiary owns an Unencumbered Property and (B) such Subsidiary,
or any other Subsidiary of a Borrower that directly or indirectly owns

 

 

--------------------------------------------------------------------------------

- 84 -

 

any stock or other equity interests in such Subsidiary has incurred, acquired or
suffered to exist any Indebtedness that is Recourse.

(b)Each joinder agreement in respect of the Guaranty Agreement delivered by a
Subsidiary of the Borrowers under the immediately preceding subsection (a) shall
be accompanied by each of the following in form and substance satisfactory to
the Administrative Agent:  

 



(i)a certificate, in form and substance satisfactory to the Administrative
Agent, signed by an authorized, responsible officer of the Borrowers making
representations and warranties to the effect of those contained in §7 hereof,
with respect to such Subsidiary and the Guaranty Agreement, as applicable;

 



(iii)a certificate of the Secretary (or other appropriate officer) of the new
Subsidiary Guarantor as to due authorization, charter documents, board
resolutions and the incumbency of officers;

 



(iii)an opinion of counsel (who may be in-house counsel for the Borrowers)
addressed to the Administrative Agent and each Lender satisfactory to the
Administrative Agent, to the effect that the Guaranty Agreement has been duly
authorized, executed and delivered by such additional Subsidiary Guarantor and
that the Guaranty Agreement constitutes the legal, valid and binding contract
and agreement of such Subsidiary Guarantor enforceable in accordance with its
terms, except as any enforcement of such terms may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles;

 



(iv)if the Intercreditor Agreement is still in effect at such time, a
counterpart of the Intercreditor Agreement, signed by such Subsidiary Guarantor
or, if the Intercreditor Agreement is not in effect, but an intercreditor
agreement would be required at such time under any Note Purchase Agreement, a
counterpart of such intercreditor agreement signed by such Subsidiary Guarantor;
and

 



(v)(if the Intercreditor Agreement is still in effect at such time and to the
extent not already a party to the Intercreditor Agreement) a joinder to the
Intercreditor Agreement signed by each of the holders of Indebtedness for
borrowed money of the Borrowers which is a beneficiary of a guaranty of such
Subsidiary Guarantor, or if the Intercreditor Agreement is not in effect, but an
intercreditor agreement would be required at such time under any Note Purchase
Agreement, a counterpart of such intercreditor agreement signed by each of the
holders of Indebtedness for borrowed money of the Borrowers which is a
beneficiary of a guaranty of such Subsidiary Guarantor.

(c)The Borrower Representative may request in writing that the Administrative
Agent release, and upon receipt of such request the Administrative Agent shall
release a Guarantor from the Guaranty Agreement (other than Holdings) so long
as:  (i) such Guarantor is not required to be a party to the Guaranty Agreement
under §8.14(a); (ii) no Default

 

 

--------------------------------------------------------------------------------

- 85 -

or Event of Default shall have occurred and be continuing at the time of such
request or the effectiveness of such request, (iii) all of the representations
and warranties of the Borrowers contained in §7 of this Credit Agreement and in
any other Loan Document (other than representations and warranties which
expressly speak as of a different time) shall be true and correct in all
material respects at the time of such request and at the time of the
effectiveness of such request; and (iv) the Administrative Agent shall have
received such written request at least ten (10) Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release.  Delivery by the Borrower Representative of any such request
shall constitute a representation by each Borrower that the matters set forth in
the preceding sentence (both as of the date of giving such request and as of the
date of the effectiveness of such request) are true and correct with respect to
such request.

§8.15.Further Assurances.  Each Borrower will, and will cause each Guarantor to,
cooperate with, and to cause each of its Subsidiaries to cooperate with, the
Administrative Agent and the Lenders and execute such further instruments and
documents as the Lenders or the Administrative Agent shall reasonably request to
carry out to their satisfaction the transactions contemplated by this Credit
Agreement and the other Loan Documents.

§8.16.  Intentionally Omitted.  

§8.17.  Environmental Indemnification.  The Borrowers jointly and severally
covenant and agree that they will indemnify and hold the Administrative Agent
and each Lender, and each of their respective Affiliates, harmless from and
against any and all claims, expense, damage, loss or liability incurred by the
Administrative Agent, any Lender, or any such Affiliate (including all
reasonable costs of legal representation incurred by the Administrative Agent or
any Lender, but excluding, as applicable, for the Administrative Agent or a
Lender any claim, expense, damage, loss or liability as a result of the gross
negligence or willful misconduct of the Administrative Agent or such Lender or
any of their respective Affiliates) relating to (a) any Release or threatened
Release of Hazardous Substances on any Real Estate; (b) any violation of any
Environmental Laws with respect to conditions at any Real Estate or the
operations conducted thereon; (c) the investigation or remediation of off-site
locations at which any Borrower, any Guarantor or any of their respective
Subsidiaries or their predecessors are alleged to have directly or indirectly
disposed of Hazardous Substances; or (d) any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
relating to Real Estate (including, but not limited to, claims with respect to
wrongful death, personal injury or damage to property).  It is expressly
acknowledged by each Borrower that this covenant of indemnification shall
survive the payment of the Loans and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective Affiliates, their
respective successors, and their respective assigns under the Loan Documents
permitted under this Credit Agreement.

§8.18. Response Actions.  Each Borrower covenants and agrees that if any Release
or disposal of Hazardous Substances shall occur or shall have occurred on any
Real Estate owned by it or any of its Subsidiaries, such Borrower will cause the
prompt containment and removal of such Hazardous Substances and remediation of
such Real Estate as necessary to comply with all Environmental Laws or to
preserve the value of such Real Estate.

 

 

--------------------------------------------------------------------------------

- 86 -

§8.19. Environmental Assessments.  If the Required Lenders have reasonable
grounds to believe that a Disqualifying Environmental Event has occurred with
respect to any Unencumbered Property, after reasonable notice by the
Administrative Agent, whether or not a Default or an Event of Default shall have
occurred, the Required Lenders may determine that the affected Real Estate no
longer qualifies as an Unencumbered Property; provided that prior to making such
determination, the Administrative Agent shall give the Borrower Representative
reasonable notice and the opportunity to obtain one or more environmental
assessments or audits of such Unencumbered Property prepared by a
hydrogeologist, an independent engineer or other qualified consultant or expert
approved by the Administrative Agent, which approval will not be unreasonably
withheld, to evaluate or confirm (i) whether any Release of Hazardous Substances
has occurred in the soil or water at such Unencumbered Property and (ii) whether
the use and operation of such Unencumbered Property materially complies with all
Environmental Laws (including not being subject to a matter that is a
Disqualifying Environmental Event).  Such assessment will then be used by the
Administrative Agent to determine whether a Disqualifying Environmental Event
has in fact occurred with respect to such Unencumbered Property.  All such
environmental assessments shall be at the sole cost and expense of the
Borrowers.

§8.20. Employee Benefit Plans.

(a)In General.  Each Employee Benefit Plan maintained by any Borrower, any
Guarantor or any of their respective ERISA Affiliates will be operated in
compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions.

(b)Terminability of Welfare Plans.  With respect to each Employee Benefit Plan
maintained by any Borrower, any Guarantor or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of
Section 3(1) or Section 3(2)(B) of ERISA, such Borrower, such Guarantor, or any
of their respective ERISA Affiliates, as the case may be, has the right to
terminate each such plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) without liability other than
liability to pay claims incurred prior to the date of termination.

(c)Unfunded or Underfunded Liabilities.  The Borrowers will not, and will not
permit any Guarantor or Subsidiary to, at any time, have accruing or accrued
unfunded or underfunded liabilities with respect to any Employee Benefit Plan,
Guaranteed Pension Plan or Multiemployer Plan, or permit any condition to exist
under any Multiemployer Plan that would create a withdrawal liability.

§8.21.No Amendments to Certain Documents.  The Borrowers will not, and will not
permit any Guarantor or Subsidiary to, at any time cause or permit its
certificate of limited partnership, agreement of limited partnership, articles
of incorporation, by-laws or other organizational documents, as the case may be,
to be modified, amended or supplemented in any respect whatever, without (in
each case) the express prior written consent or approval of the Required Lenders
in their sole discretion, if such changes would affect LSI’s REIT status or
could otherwise reasonably be expected to have a Material Adverse Effect.

 

 

--------------------------------------------------------------------------------

- 87 -

§8.22.Anti-Corruption Laws.  The Borrowers will (a) maintain in effect and
enforce policies and procedures reasonably designed to ensure compliance by the
Borrowers, their Subsidiaries and their directors, officers, employees and
agents with all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions, (b) notify the Administrative Agent and each Lender that previously
received a Beneficial Ownership Certification of any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified therein and (c) promptly upon the
reasonable request of the Administrative Agent or any Lender, provide the
Administrative Agent or such Lender, as the case may be, any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.

§8.23. Management.  Except by reason of death or incapacity, at least two (2) of
the Key Management Individuals (as hereinafter defined) shall remain active in
the executive and/or operational management, in their current positions and with
their current responsibilities (or more senior positions with requisite greater
responsibilities), of LSI; provided, however, if at least two (2) of the Key
Management Individuals are not so active in such positions and with such
responsibilities (except by reason of death or incapacity as aforesaid), then
within ninety (90) days of the occurrence of such event, LSI shall propose and
appoint such individual(s) of comparable experience, reputation and otherwise
reasonably acceptable to the Required Lenders to such position(s) such that,
after such appointment, such acceptable replacement individuals, together with
the Key Management Individuals remaining so active with LSI in such positions
and with such responsibilities, total at least two (2).  For purposes hereof,
“Key Management Individuals” shall mean and include David L. Rogers, Andrew J.
Gregoire, Joseph Saffire and Edward F. Killeen.

§8.24. Financial Covenants under Note Purchase Agreement.  In the event that (i)
at any time, any of the financial covenants contained in any Note Purchase
Agreement (the parties hereto acknowledge and agree that for purposes of this
§8.24 the term “financial covenants” shall be deemed to refer to the covenants
set forth in Sections 10.8 through 10.20 of each Note Purchase Agreement and any
other covenant that calculates or otherwise measures the financial performance
of the Borrowers, the Guarantors or their Subsidiaries) (including the defined
terms relevant to such financial covenants (including, by way of example and
without limitation, the condition set forth in clause (d)(3) of the definition
of “Unencumbered Property” in the Note Purchase Agreement dated as of August 5,
2011, so long as such Note Purchase Agreement remains outstanding)) is more
restrictive on the Borrowers and their Subsidiaries or more beneficial to the
holders of the notes issued under the Note Purchase Agreement than the financial
covenants set forth in §10 hereof (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth herein is included in any Note
Purchase Agreement, then and in such event the Borrowers shall concurrently
therewith provide notice to such effect to the Administrative Agent and the
Administrative Agent shall promptly give such notice to the Lenders (unless the
occurrence thereof is as of the Restatement Date), and the financial covenants
and the defined terms relevant to such financial covenants set forth herein
shall automatically be deemed amended or modified to the same effect as in the
Note Purchase Agreement, or such additional financial covenants and the defined
terms relevant to such financial covenants shall automatically be deemed to be
incorporated into this Credit Agreement by reference.

 

 

--------------------------------------------------------------------------------

- 88 -

§9.

CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS.  Each Borrower
for itself and on behalf of the Guarantors covenants and agrees that, so long as
any Loan, Unpaid Reimbursement Obligation, Letter of Credit or Note is
outstanding or any of the Lenders has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:

§9.1. Restrictions on Indebtedness.

The Borrowers and the Guarantors may, and may permit their respective
Subsidiaries to, create, incur, assume, guarantee or be or remain liable for,
contingently or otherwise, any Indebtedness other than:

(a)Intentionally Omitted;

(b)Indebtedness which would result in a Default or Event of Default under §10
hereof or under any other provision of this Credit Agreement;

(c)An aggregate amount in excess of $10,000,000 at any one time in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies for which payment therefor is required to be made in
accordance with the provisions of §8.9 and has not been timely made;

(d)An aggregate amount in excess of $10,000,000 at any one time in respect of
uninsured judgments or awards, with respect to which the applicable periods for
taking appeals have expired, or with respect to which final and unappealable
judgments or awards have been rendered; and

(e)Current unsecured liabilities incurred in the ordinary course of business,
which (i) are overdue for more than sixty (60) days, (ii) exceed $10,000,000 in
the aggregate at any one time, and (iii) are not being contested in good faith.

For the avoidance of doubt, the terms and provisions of this §9.1 are in
addition to, and not in limitation of, the covenants set forth in §10 of this
Credit Agreement.

Notwithstanding anything contained herein to the contrary, the Borrowers and the
Guarantors will not, and will not permit any Subsidiary to, incur any
Indebtedness for borrowed money which, together with other Indebtedness for
borrowed money incurred by any Borrower, any Guarantor, and any Subsidiary since
the date of the most recent compliance certificate delivered to the
Administrative Agent in accordance with this Credit Agreement, exceeds
$10,000,000 in the aggregate unless the Borrowers shall have delivered a
compliance certificate in the form of Exhibit D-4 hereto to the Administrative
Agent evidencing covenant compliance at the time of delivery of the certificate
and on a pro-forma basis after giving effect to such proposed Indebtedness.  The
Administrative Agent will use good faith efforts to cause any compliance
certificate delivered under this Credit Agreement to be delivered to each Lender
in accordance with §15.12 and in any event on the same day or the Business Day
following the day such compliance certificate is received by the Administrative
Agent.

 

 

--------------------------------------------------------------------------------

- 89 -

To the extent not already a party to the Intercreditor Agreement, the Borrowers
will cause each holder of Indebtedness for borrowed money of the Borrowers which
is a beneficiary of the Guaranty Agreement by a Subsidiary Guarantor, to sign
and deliver to the Administrative Agent a joinder to the Intercreditor
Agreement.

§9.2.Restrictions on Liens, Etc.  The Borrowers will not, and will not permit
any Guarantor or any Subsidiary to:  (a) create or incur or suffer to be created
or incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it that if unpaid might by
law or upon bankruptcy or insolvency, or otherwise, be given any priority
whatsoever over its general creditors; or (e) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse (the foregoing items (a) through (e) being
sometimes referred to in this §9.2 collectively as “Liens”), provided that the
Borrowers, the Guarantors and any Subsidiary may create or incur or suffer to be
created or incurred or to exist:

(i)Liens securing taxes, assessments, governmental charges or levies or claims
for labor, material and supplies, the Indebtedness with respect to which is not
prohibited by §9.1(c);

(ii)deposits or pledges made in connection with, or to secure payment of,
worker’s compensation, unemployment insurance, old age pensions or other social
security obligations; and deposits with utility companies and other similar
deposits made in the ordinary course of business;

(iii)Liens (other than affecting the Unencumbered Properties) in respect of
judgments or awards, the Indebtedness with respect to which is not prohibited by
§9.1(d);

(iv)encumbrances on properties consisting of easements, rights of way,
covenants, restrictions on the use of real property and defects and
irregularities in the title thereto; landlord’s or lessor’s Liens under Leases
to which any Borrower, any Guarantor, or any Subsidiary is a party or bound;
purchase options granted at a price not less than the market value of such
property; and other minor Liens or encumbrances on properties, none of which
interferes materially and adversely with the use of the property affected in the
ordinary conduct of the business of the owner thereof, and which matters (x) do
not individually or in the aggregate have a Material Adverse Effect or (y) do
not make title to such property unmarketable by the conveyancing standards in
effect where such property is located;

(v)any Leases (excluding Synthetic Leases) entered into good faith with Persons
that are not Affiliates; provided that Leases with Affiliates on market terms
and with monthly market rent payments required to be paid are Permitted Liens;

 

 

--------------------------------------------------------------------------------

- 90 -

(vi)Liens and other encumbrances or rights of others which exist on the
Restatement Date, are described in Schedule 9.2(vi) hereto and do not otherwise
constitute a breach of this Credit Agreement; provided that nothing in this
clause (vi) shall be deemed or construed to permit an Unencumbered Property to
be subject to a Lien to secure Indebtedness;

(vii)as to Real Estate which is acquired after the Restatement Date, Liens and
other encumbrances or rights of others which exist on the date of acquisition
and which do not otherwise constitute a breach of this Credit Agreement;
provided that nothing in this clause (vii) shall be deemed or construed to
permit an Unencumbered Property to be subject to a Lien to secure Indebtedness;

(viii)Liens affecting the Unencumbered Properties in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal, so long as execution is not levied thereunder or in respect of which, at
the time, a good faith appeal or proceeding for review is being prosecuted, and
in respect of which a stay of execution shall have been obtained pending such
appeal or review; provided that the Borrowers shall have obtained a bond or
insurance with respect thereto to the Administrative Agent’s reasonable
satisfaction, and, provided further, such Lien does not constitute a
Disqualifying Environmental Event, a Disqualifying Building Event or a
Disqualifying Legal Event;

(ix)Liens securing Indebtedness for the purchase price of capital assets (other
than Real Estate but including Indebtedness in respect of Capitalized Leases for
equipment and other equipment leases) to the extent not otherwise prohibited by
§9.1; and

(x) other Liens (other than affecting the Unencumbered Properties) in connection
with any Indebtedness permitted under §9.1 which do not otherwise result in a
Default or Event of Default under this Credit Agreement; provided that
notwithstanding the foregoing, no Borrower, Guarantor or any Subsidiary shall in
any event secure any Indebtedness outstanding under any Note Purchase Agreement
within the provisions of this §9.2 unless concurrently therewith such Borrower,
Guarantor or Subsidiary shall equally and ratably secure the Obligations upon
terms and conditions reasonably satisfactory to the Administrative Agent.

Notwithstanding the foregoing provisions of this §9.2, the failure of any
Unencumbered Property to comply with the covenants set forth in this §9.2 shall
result in such Unencumbered Property’s disqualification as an Unencumbered
Property under this Credit Agreement, but such disqualification shall not by
itself constitute a Default or Event of Default, unless such disqualification
causes a Default or an Event of Default under another provision of this Credit
Agreement.

§9.3.Restrictions on Investments.  The Borrowers will not, and will not permit
any Guarantor or any Subsidiary to, permit to exist or to remain outstanding any
Investment except Investments in:

(a)marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase;

(b)demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;

 

 

--------------------------------------------------------------------------------

- 91 -

(c)securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, not less than “A -1” if rated
by S&P and not less than “F1” if rated by Fitch;

(d)Investments existing on the Restatement Date and listed on Schedule 9.3(d)
hereto;

(e)So long as no Default or Event of Default has occurred and is continuing or
would occur after giving effect thereto, acquisitions of Real Estate consisting
of self storage facilities, warehouses and mini-warehouses and the equity of
Persons whose primary operations consist of the ownership, development,
operation and management of self storage facilities, warehouses and
mini-warehouses; provided, however that (i) the Borrowers shall not, and shall
not permit any Guarantor or any of its Subsidiaries to, acquire any such Real
Estate without the prior written consent of the Administrative Agent if the
environmental investigation for such Real Estate determines that the potential
environmental remediation costs and other environmental liabilities associated
with such Real Estate exceed $1,000,000; and (ii) the Borrowers shall not permit
any of their Subsidiaries which is not a Borrower or a Guarantor, or which does
not become a Borrower or a Guarantor, to acquire any Unencumbered Property, and
in all cases such Guarantor shall be a wholly-owned Subsidiary of LSLP or LSI;

(f)any Investments now or hereafter made in any Guarantor and, so long as no
Default or Event of Default has occurred and is continuing hereunder,
Investments now or hereafter made in any other Subsidiary;

(g)Investments in respect of (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms, (iii)
advances to employees for travel expenses, drawing accounts and similar
expenditures, and (iv) prepaid expenses made in the ordinary course of business;

(h)a Hedge Agreement or other interest rate hedges in connection with
Indebtedness;

(i)shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in marketable direct or guaranteed obligations of the United States
of America and agencies and instrumentalities thereof, and have total assets in
excess of $50,000,000;

(j)Investments consisting of Distributions permitted under §9.7 hereof; and;

(k)any other Investment so long as (i) at the time of entering into the
obligation to make such Investment, no Default or Event of Default shall be in
existence or could reasonably be expected to arise or result therefrom after
giving effect to such Investment, and (ii)

 

 

--------------------------------------------------------------------------------

- 92 -

after giving effect to the making of such Investment, the Borrowers shall be in
compliance with the financial covenants under §10 hereof.

§9.4.Merger, Consolidation and Disposition of Assets.

The Borrowers will not, and will not permit any Guarantor or Subsidiary to:

(a)Become a party to any merger, consolidation or reorganization without the
prior written consent of the Lenders, except that so long as no Default or Event
of Default has occurred and is continuing, or would occur after giving effect
thereto, the merger, consolidation or reorganization of one or more Persons with
and into such Borrower, such Guarantor, or such Subsidiary, shall be permitted
if such action is not hostile, any Borrower, any Guarantor, or any Subsidiary,
as the case may be, is the surviving entity and such merger, consolidation or
reorganization does not cause a breach of §8.14; provided that (i) for any such
merger, consolidation or reorganization (other than (w) the merger or
consolidation of one or more Subsidiaries of LSLP with and into LSLP, (x) the
merger or consolidation of two or more Subsidiaries of LSLP, (y) the merger or
consolidation of one or more Subsidiaries of LSI with and into LSI, or (z) the
merger or consolidation of two or more Subsidiaries of LSI), the Borrowers shall
provide to the Administrative Agent a statement in the form of Exhibit D-5
hereto signed by the chief financial officer or treasurer of the Borrower
Representative and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §10 hereof and certifying that no
Default or Event of Default has occurred and is continuing, or would occur and
be continuing after giving effect to such merger, consolidation or
reorganization and all liabilities, fixed or contingent, pursuant thereto and
(ii) for any such merger, consolidation or reorganization (x) involving a
Borrower, a Borrower shall be the survivor and (y) involving a Guarantor, a
Guarantor shall be the survivor;

(b)Sell, transfer or otherwise dispose of (collectively and individually, “Sell”
or a “Sale”) or grant a Lien to secure Indebtedness (an “Indebtedness Lien”) on
any of its now owned or hereafter acquired assets without obtaining the prior
written consent of the Required Lenders except for:

(i) the Sale of or granting of an Indebtedness Lien on any Unencumbered Property
so long as no Default or Event of Default has then occurred and is continuing,
or would occur and be continuing after giving effect to such Sale or
Indebtedness Lien; provided, that prior to any Sale of any Unencumbered Property
or the granting of an Indebtedness Lien on any Unencumbered Property under this
clause (i), the Borrowers shall provide to the Administrative Agent a
certificate in the form of Exhibit D-6 hereto signed by the chief financial
officer or treasurer of the Borrower Representative and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §10 hereof and certifying that no Default or Event of Default has
occurred and is continuing, or would occur and be continuing after giving effect
to such proposed Sale or Indebtedness Lien and all liabilities, fixed or
contingent, pursuant thereto; and

 

 

--------------------------------------------------------------------------------

- 93 -

(ii) the Sale of or the granting of an Indebtedness Lien on any of its now owned
or hereafter acquired assets (other than any Unencumbered Property) so long as
no Event of Default has then occurred and is continuing and no Default or Event
of Default would occur and be continuing after giving effect to such Sale or
Indebtedness Lien and all other Sales (to be) made and Indebtedness Liens (to
be) granted under this clause (ii); provided, that (x) if such Sale or
Indebtedness Lien is made or granted under this clause (ii) while a Default is
continuing, such Sale or Indebtedness Lien (together with other Sales and
Indebtedness Liens under this clause (ii)) cures (or would cure) such Default
before it becomes an Event of Default, (y) if multiple Sales or grantings of
Indebtedness Liens are undertaken pursuant to the foregoing subclause (x) to
cure a Default, the Borrowers shall apply the net proceeds of each such Sale or
Indebtedness Lien remaining after application to such cure to the repayment of
the Loans until such Default has been fully cured, and (z) prior to the Sale of
any asset or the granting of an Indebtedness Lien on any asset under this clause
(ii), the Borrowers shall provide to the Administrative Agent a statement in the
form of Exhibit D-6 hereto signed by the chief financial officer or treasurer of
the Borrower Representative and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and certifying
that no Default or Event of Default would occur and be continuing after giving
effect to all such proposed Sales or Indebtedness Liens and all liabilities,
fixed or contingent, pursuant thereto.

For the avoidance of doubt, (i) the terms and provisions of this §9.4 are in
addition to, and not in limitation of, the covenants set forth in §9.2 of this
Credit Agreement and (ii) no Borrower, Guarantor or any Subsidiary shall in any
event secure any Indebtedness outstanding under any Note Purchase Agreement
within the provisions of this §9.4 unless concurrently therewith such Borrower,
Guarantor or Subsidiary shall equally and ratably secure the Obligations upon
terms and conditions reasonably satisfactory to the Administrative Agent.

§9.5.Sale and Leaseback.  The Borrowers will not, and will not permit any
Guarantor or any of their respective Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby any Borrower, any Guarantor or any
of their respective Subsidiaries shall sell or transfer any property owned by it
in order then or thereafter to lease such property.

§9.6.Compliance with Environmental Laws.  The Borrowers will not, and will not
permit any Guarantor or Subsidiary to, do any of the following:  (a) use any of
the Real Estate or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Substances except for quantities of
Hazardous Substances used in the ordinary course of business and in compliance
with all applicable Environmental Laws, (b) cause or permit to be located on any
of the Real Estate any underground tank or other underground storage receptacle
for Hazardous Substances except in full compliance with Environmental Laws, (c)
generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a Release or a
violation of any Environmental Law; provided that a breach of this covenant
shall result in the exclusion of the affected Real Estate from the calculation
of the covenants set forth in §10, but shall only constitute an Event of Default
under §13.1(c) hereof if such breach has a material adverse effect on the
Borrowers and their Subsidiaries, taken as a whole, or materially impairs the
ability of the Borrowers to fulfill their obligations to the Lenders under this
Credit Agreement.

 

 

--------------------------------------------------------------------------------

- 94 -

§9.7.Distributions.  The Borrowers will not make any Distributions if any
Default or Event of Default has occurred and is continuing or would occur
therefrom; provided however, that Borrowers may at all times make Distributions
with respect to any fiscal year in an aggregate amount not to exceed the minimum
amount (after taking into account all available funds of LSI from all other
sources) necessary in order to enable LSI to maintain its status as a REIT; and
provided further that, the Borrowers will not at any time make any Distributions
with respect to any period of twelve (12) consecutive months in connection with
the purchase, redemption or retirement of capital stock of the Borrowers that
exceed $100,000,000 in the aggregate during such period unless the Borrowers
shall have first received written confirmation from each Rating Agency then
rating the long term unsecured debt of the Borrowers that the proposed
Distribution will not result in such rating being withdrawn or being downgraded
below “BBB-“ by S&P, “Baa3” by Moody’s, “BBB-“ by Fitch or below an equivalent
rating by any other Rating Agency then rating the Borrowers.    

§9.8.Employee Benefit Plans.  None of any Borrower, any Guarantor or any ERISA
Affiliate will:

(a)engage in any “prohibited transaction” within the meaning of §406 of ERISA or
§4975 of the Code which could result in a material liability for any Borrower,
any Guarantor or any of their respective Subsidiaries; or

(b)[reserved]

(c)fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of any Borrower, any Guarantor
or any of their respective Subsidiaries pursuant to Section 302(f) or Section
4068 of ERISA; or

(d)amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to Section 307 of ERISA or Section 401(a)(29) of the Code; or

(e)permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of Section 4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans,
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities.

§9.9.Fiscal Year; Nature of Business.  The Borrowers will not, and will not
permit the Guarantors or any of their respective Subsidiaries to, change the
date of the end of its fiscal year from that set forth in §7.5.  The Borrowers
will not, and will not permit any Guarantor or any Subsidiary to, engage in any
business, if, as a result, when taken as a whole, the general nature of the
business of the Borrowers, the Guarantors and their respective Subsidiaries
would be substantially changed from the general nature of the business of the
Borrowers, the Guarantors and their respective Subsidiaries on the date of this
Credit Agreement.

 

 

--------------------------------------------------------------------------------

- 95 -

§9.10.Negative Pledge.  The Borrowers will not, and will not permit any
Guarantor or any Subsidiary to, enter into any agreement containing any
provision prohibiting the creation or assumption of any Lien upon its
properties, revenues or assets, whether now owned or hereafter acquired, or
restricting the ability of the Borrowers or the Guarantors to amend or modify
this Credit Agreement or any other Loan Document except for (a) prohibitions on
liens for particular assets (other than an Unencumbered Property) set forth in a
security instrument in connection with Indebtedness encumbering such assets and
the granting or effect of such liens does not otherwise constitute a Default or
Event of Default, (b) Section 10.2 of the Note Purchase Agreements described in
clauses (i) and (ii) of the definition of the term “Note Purchase Agreement” and
(c) such provisions contained in any agreement that evidences Unsecured
Indebtedness that any Borrower, Guarantor or Subsidiary of a Borrower may
create, incur, assume, or permit or suffer to exist without violation of this
Credit Agreement so long as such provisions are substantially similar to, or
less restrictive than, those such provisions contained in the Loan Documents

§9.11.Transactions with Affiliates.  The Borrowers will not, and will not permit
any Guarantor or any Subsidiary to, enter into, directly or indirectly, any
transaction or group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than a Borrower or a Guarantor), except
pursuant to the reasonable requirements of such Borrower’s, Guarantor’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Borrower, Guarantor or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

§9.12.[reserved].  

§9.13.Restrictions on Intercompany Transfers.  The Borrowers shall not, and
shall not permit any of their respective Subsidiaries (other than an Excluded
Subsidiary) to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of the Borrowers to: (a) pay dividends or make any other distribution
on any of such Subsidiary’s capital stock or other equity interests owned by the
Borrowers or any Subsidiary of the Borrowers; (b) pay any Indebtedness owed to
any of the Borrowers or any Subsidiary of the Borrowers; (c) make loans or
advances to any of the Borrowers or any Subsidiary of the Borrowers; or
(d) transfer any of its property or assets to any of the Borrowers or any
Subsidiary of the Borrowers; other than (i) with respect to clauses (a) through
(d) those encumbrances or restrictions (A) contained in any Loan Document or
(B) contained in any other agreement that evidences Unsecured Indebtedness that
any Borrower, such Guarantor or such Subsidiary of the Borrowers may create,
incur, assume, or permit or suffer to exist without violation of this Credit
Agreement containing encumbrances or restrictions on the actions described above
that are substantially similar to, or less restrictive than, those contained in
the Loan Documents, or (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by the Borrowers or any of
their respective Subsidiaries in the ordinary course of business.

§10.

FINANCIAL COVENANTS OF THE BORROWERS.  Each of the Borrowers covenants and
agrees that, so long as any Loan, Unpaid Reimbursement Obligation, Letter of

 

 

--------------------------------------------------------------------------------

- 96 -

Credit or Note is outstanding or the Lenders have any obligation to make any
Loans or the Administrative Agent has any obligation to issue, extend or renew
any Letters of Credit:

§10.1.Leverage Ratio.  As at the end of any fiscal quarter and at all other
times, the Borrowers shall not permit the Leverage Ratio to exceed 60%;
provided, however, that if the Leverage Ratio is greater than 60% but is not
greater than 65%, then the Borrowers shall be deemed to be in compliance with
this §10.1 so long as (i) the Borrowers completed a Material Acquisition which
resulted in the Leverage Ratio (after giving effect to such Material
Acquisition) exceeding 60% at any time during the fiscal quarter in which such
Material Acquisition took place and for any subsequent consecutive fiscal
quarters, (ii) the Leverage Ratio does not exceed 60% for a period of more than
four consecutive fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition was completed, (iii) the Borrowers have not
maintained compliance with this this §10.1 in reliance on this proviso for more
than two periods (which periods may not be consecutive) during the term of this
Agreement and (iv) the Leverage Ratio (after giving effect to such Material
Acquisition) is not greater than 65% at any time.

§10.2.Maximum Secured Indebtedness.  As at the end of any fiscal quarter and at
all other times, the Borrowers shall not permit Consolidated Secured
Indebtedness to exceed 40% of Gross Asset Value

§10.3.[reserved].  

§10.4.Fixed Charge Coverage.  As at the end of any fiscal quarter, the Borrowers
shall not permit Consolidated Adjusted EBITDA for the two (2) most recent,
complete, consecutive fiscal quarters to be less than (i) one and one half
(1.50) times (ii) Consolidated Fixed Charges for the two (2) most recent,
complete, consecutive fiscal quarters.

§10.5.[reserved].  

§10.6.[reserved].  

§10.7.[reserved].  

§10.8.[reserved].  .

§10.9. [reserved].  .

§10.10.  [reserved].  

§10.11.  Unsecured Indebtedness.  As at the end of any fiscal quarter and at all
other times, the Borrowers shall not permit the ratio, expressed as a percentage
(the “Unencumbered Leverage Ratio”), of Consolidated Unsecured Indebtedness to
the aggregate Capitalized Unencumbered Property Value for all Unencumbered
Properties to exceed 60%; provided, however, that if the Unencumbered Leverage
Ratio is greater than 60% but is not greater than 65%, then the Borrowers shall
be deemed to be in compliance with this §10.11 so long as (i) the Borrowers
completed a Material Acquisition which resulted in the Unencumbered Leverage
Ratio (after giving effect to such Material Acquisition) exceeding 60% at any
time during the fiscal quarter in which such Material Acquisition took place and
for any subsequent consecutive fiscal

 

 

--------------------------------------------------------------------------------

- 97 -

quarters, (ii) the Unencumbered Leverage Ratio does not exceed 60% for a period
of more than four consecutive fiscal quarters immediately following the fiscal
quarter in which such Material Acquisition was completed, (iii) the Borrowers
have not maintained compliance with this this §10.11 in reliance on this proviso
for more than two periods (which periods may not be consecutive) during the term
of this Agreement and (iv) the Unencumbered Leverage Ratio (after giving effect
to such Material Acquisition) is not greater than 65% at any time.  For purposes
of calculating the Unencumbered Leverage Ratio, to the extent that the aggregate
Capitalized Unencumbered Property Value attributable to Unencumbered Properties
subject to Ground Leases exceeds 10% of the Capitalized Unencumbered Property
Value for all Unencumbered Properties, such excess shall be excluded.

§10.12.  [reserved].  

§10.13.  Covenant Calculations.

(a)For purposes of the calculations to be made pursuant to §§10.1-10.12 (and the
defined terms relevant thereto, including, without limitation, those relating to
“fixed charges” or “debt service”), references to Indebtedness or liabilities of
the Borrowers shall mean Indebtedness or liabilities (including, without
limitation, Consolidated Total Liabilities) of the Borrowers, plus (but without
double-counting):

(i)all Indebtedness or liabilities of any Subsidiary (excluding any such
Indebtedness or liabilities owed to the Borrowers or any Guarantor),

(ii)all Indebtedness or liabilities of each unconsolidated Partially-Owned
Entity (including Capitalized Leases), but only to the extent, if any, that said
Indebtedness or liability (or a portion thereof) is Recourse to any of the
Borrowers, the Guarantors or their respective Subsidiaries or any of their
respective assets (other than their respective interests in such Partially-Owned
Entity), and

(iii)Indebtedness or liabilities of each unconsolidated Partially-Owned Entity
to the extent of the pro-rata share of such Indebtedness or liability allocable
to any of the Borrowers, the Guarantors or their respective Subsidiaries, if the
Indebtedness or liability of such Partially-Owned Entity (or a portion thereof)
is Without Recourse to such Person or its assets (other than its interest in
such Partially-Owned Entity).

(b)For purposes of §10 hereof, Consolidated Adjusted EBITDA and Adjusted
Unencumbered Property NOI (and all defined terms and calculations using such
terms) shall be adjusted to (i) deduct the actual results of any Real Estate
disposed of by a Borrower, a Guarantor or any of their respective Subsidiaries
during the relevant fiscal period, and (ii) include the pro forma results of any
Real Estate acquired by a Borrower, a Guarantor or any of their respective
Subsidiaries during the relevant fiscal period, with such pro forma results
being calculated by (x) using the Borrowers’ pro forma projections for such
acquired property, subject to the Administrative Agent’s reasonable approval, if
such property has been owned by a Borrower, a Guarantor or any of their
respective Subsidiaries for less than one complete fiscal quarter or (y) using
the actual results for such acquired property and adjusting such results for the
appropriate period of time required by the applicable financial covenant, if
such property has been

 

 

--------------------------------------------------------------------------------

- 98 -

owned by a Borrower, a Guarantor or any of their respective Subsidiaries for at
least one complete fiscal quarter.

(c)For purposes of §§10.1-10.12 hereof, Consolidated Adjusted EBITDA (and the
defined terms and calculations using such term) shall be adjusted, to the extent
applicable, to include the pro rata share of results attributable to the
Borrowers from unconsolidated Subsidiaries of the Borrowers and their respective
Subsidiaries and from unconsolidated Partially-Owned Entities.

(d)For purposes of the calculations to be made pursuant to §§10.1-10.12 (and the
defined terms relevant thereto, including, without limitation, those relating to
“fixed charges” or “debt service”), (i) any election to measure an item of
Indebtedness using fair value (as permitted by FASB ASC 825-10-25 (formerly
known as Statement of Financial Accounting Standards No. 159) or any similar
accounting standard) shall be disregarded and such determination shall be made
instead using the par value of such Indebtedness; and (ii) any change in leasing
guidance regarding accounting for operating leases (as required by FASB ASU
2016-02, Leases (Topic 42) shall be disregarded.

§11.CONDITIONS TO THE RESTATEMENT DATE.  The obligations of the Lenders to amend
and restate the Existing Credit Agreement and make any initial Revolving Credit
Loans, and the Administrative Agent to issue any Letters of Credit, shall be
subject to the satisfaction of the following conditions precedent:

§11.1.Loan Documents.  Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.

§11.2.Certified Copies of Organization Documents.  The Administrative Agent
shall have received from each Borrower and Holdings a copy, certified as of the
Restatement Date by a duly authorized officer of such Person (or its general
partner, in the case of LSLP), to be true and complete, of each of its
certificate of limited partnership, agreement of limited partnership,
incorporation documents, by-laws, and/or other organizational documents as in
effect on the Restatement Date, along with any other organization documents of
any Borrower (and its general partner, in the case of LSLP) or Holdings, and
each as in effect on the date of such certification, or in the case of any
Guarantor that has not altered its organizational documents since the date such
Guarantor became a party to the Loan Documents (as defined in the Existing
Credit Agreement) to which it is a party and delivered such organizational
documents to the Administrative Agent, a certificate from a duly authorized
officer of such Person certifying that there have been no changes to the
organizational documents delivered by such Guarantor in connection with the
Existing Credit Agreement.

§11.3.Resolutions.  All action on the part of the Borrowers and Holdings
necessary for the valid execution, delivery and performance by the Borrowers and
Holdings of this Credit Agreement and the other Loan Documents to which any of
them is or is to become a party shall have been duly and effectively taken, and
evidence thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.  

 

 

--------------------------------------------------------------------------------

- 99 -

§11.4.Incumbency Certificate; Authorized Signers.  The Administrative Agent
shall have received from each of the Borrowers and Holdings an incumbency
certificate, dated as of the Restatement Date, signed by a duly authorized
officer such Person and giving the name of each individual who shall be
authorized:  (a) to sign, in the name and on behalf of such Person, each of the
Loan Documents to which such Person is or is to become a party; (b) in the case
of the Borrower Representative, to make Completed Revolving Credit Loan
Requests, Notices of Swingline Borrowing and Conversion Requests on behalf of
the Borrowers; and (c) in the case of the Borrower Representative, to give
notices and to take other action on behalf of the Borrowers and the Guarantors
under the Loan Documents.

§11.5.Note Purchase Agreements.  The Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Borrower Representative
certifying that (i) none of the Note Purchase Agreements previously delivered to
the Administrative Agent under the Existing Credit Agreement has been amended,
restated, supplemented, or otherwise modified since July 21, 2016, and that each
is in full force and effect as of the Restatement Date, or if any of the
foregoing has been amended, restated supplemented, or otherwise modified,
attaching a copy of the foregoing thereto certified as true, correct, and
complete and (ii) neither the Borrowers nor any Guarantor has made any new notes
offerings since July 21, 2016, or if new notes have been issued, a copy of each
fully executed note purchase agreement certified as true, correct, and complete.

§11.6.Certificates of Insurance.  The Administrative Agent shall have received
(a) current certificates of insurance as to all of the insurance maintained by
each Borrower and their respective Subsidiaries on the Real Estate (including
flood insurance if necessary) from the insurer or an independent insurance
broker, identifying insurers, types of insurance, insurance limits, and policy
terms; and (b) such further information and certificates from the Borrowers,
their insurers and insurance brokers as the Administrative Agent may reasonably
request.

§11.7.Intentionally Omitted.

§11.8.Opinion of Counsel Concerning Organization and Loan Documents.  Each of
the Lenders and the Agents shall have received favorable opinions addressed to
the Lenders and the Agents in form and substance satisfactory to the Lenders and
the Agents from Phillips Lytle LLP, as counsel to the Borrowers and their
respective Subsidiaries with respect to New York law and certain matters of
Delaware corporate law and Maryland corporate law.

§11.9.Tax and Securities Law Compliance.  Each of the Lenders and the Agents
shall also have received from Phillips Lytle LLP, as counsel to the Borrowers, a
favorable opinion addressed to the Lenders and the Agents, in form and substance
satisfactory to each of the Lenders and the Agents, with respect to the
qualification of LSI as a REIT and certain other tax and securities laws
matters.

§11.10.  Guaranties.  Each of the Guaranties to be executed and delivered on the
Restatement Date shall have been duly executed and delivered by the Guarantor
thereunder.

§11.11.  Certifications from Government Officials.  The Administrative Agent
shall have received certifications from government officials evidencing the
legal existence and good standing of each Borrower and Holdings from the states
of formation of each Borrower and

 

 

--------------------------------------------------------------------------------

- 100 -

Holdings as of the most recent practicable date, along with a certified copy of
the certificate of limited partnership, certificate of incorporation or other
comparable organizational document of each Borrower and Holdings, all as of the
most recent practicable date.

§11.12.  Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in form and substance
to each of the Lenders and to the Administrative Agent’s counsel, and the
Administrative Agent, each of the Lenders and such counsel shall have received
all information and such counterpart originals or certified or other copies of
such documents as the Administrative Agent may reasonably request.

§11.13.  Fees.  The Borrowers shall have paid to the Administrative Agent, for
the accounts of the Lenders or for its own account, as applicable, all of the
fees and expenses that are due and payable as of the Restatement Date in
accordance with this Credit Agreement and the Fee Letter.

§11.14.  Compliance Certificate.  The Borrowers shall have delivered a
compliance certificate in the form of Exhibit D-7 hereto evidencing compliance
with the covenants set forth in §10 hereof after giving pro forma effect to the
transactions contemplated by this Credit Agreement.

§11.15.  Existing Indebtedness.  The existing of record indebtedness of the
Borrowers under the Existing Credit Agreement shall have been reallocated in
accordance with §1.3.

§11.16.  Subsequent Guarantors.  As a condition to the effectiveness of any
joinder to the Guaranty Agreement, each Guarantor shall deliver such documents,
agreements, instruments and opinions as the Administrative Agent shall require
as to such Guarantor and the Unencumbered Property owned by such Guarantor that
are analogous to the deliveries made by the Guarantors as of the Restatement
Date pursuant to §11.2 through §11.8, §11.10, §11.11 and §11.18.

§11.17.  No Material Adverse Effect.  Since December 31, 2017, there shall not
have occurred or become known to the Administrative Agent or any of the Lenders
any event, condition, change, circumstance, effect or state of facts that,
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.  

§11.18.  KYC.  Each Borrower and each other Guarantor shall have provided all
information reasonably requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and Anti-Money Laundering
Laws, including without limitation, the Patriot Act.  

§11.19.  Beneficial Ownership Certification.  Each Borrower, Guarantor or
Subsidiary thereof that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall, collectively, have delivered to the
Administrative Agent, and any Lender requesting the same, one Beneficial
Ownership Certification in relation to each such Borrower, Guarantor or such
Subsidiary, in each case, at least five (5) Business Days prior to the
Restatement Date.  

 

 

--------------------------------------------------------------------------------

- 101 -

§11.20.  Other Information.  The Administrative Agent shall have received such
other documents, agreements and instruments as the Administrative Agent on
behalf of the Lenders may reasonably request.

§12.CONDITIONS TO ALL BORROWINGS.  The obligations of the Lenders to make any
Loan, including the Revolving Credit Loan and the Term Loans, of the Swingline
Lender to make Swingline Loans and of the Administrative Agent to issue, extend
or renew any Letter of Credit, in each case whether on or after the Restatement
Date, shall also be subject to the satisfaction of the following conditions
precedent:

§12.1.Representations True; No Event of Default; Compliance Certificate.  Each
of the representations and warranties of the Borrowers and the Guarantors
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the time of the making of each Loan or the issuance, extension or
renewal of such Letter of Credit, with the same effect as if made at and as of
that time (except to the extent that such representations and warranties relate
expressly to an earlier date); and no Default or Event of Default under this
Credit Agreement shall have occurred and be continuing on the date of any
Completed Revolving Credit Loan Request; Notice of Swingline Borrowing or on the
Drawdown Date of any Loan or on the date of the issuance, extension or renewal
of such Letter of Credit.  The Administrative Agent shall have received a
certificate of the Borrowers signed by an authorized officer of the Borrower
Representative as provided in §2.4(d)(iii).

§12.2.No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Administrative Agent or any Lender would make it illegal for any Lender
to make such Loan or to participate in the issuance, extension or renewal of
such Letter of Credit.

§12.3.Governmental Regulation.  Each Lender shall have received such statements
in substance and form reasonably satisfactory to such Lender as such Lender
shall require for the purpose of compliance with any applicable regulations of
the Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.

§13.EVENTS OF DEFAULT; ACCELERATION; ETC.

§13.1.Events of Default and Acceleration.  If any of the following events
(“Events of Default”) shall occur:

(a)the Borrowers shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment (including, without limitation, amounts due under §2.7
and §3.5);

(b)the Borrowers shall fail to pay any interest on the Loans, or any other sums
due hereunder or under any of the other Loan Documents (including, without
limitation, amounts due under §8.17) when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment, and such failure continues for five (5) days;

 

 

--------------------------------------------------------------------------------

- 102 -

(c)any Borrower or any Guarantor or any of their respective Subsidiaries shall
fail to comply with any of their respective covenants contained in §§8.1, 8.5,
8.6, 8.7, 8.8, 8.9, 8.12, 8.21, 8.22, 8.23, 9 or 10;

(d)any Borrower or any Guarantor or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
other Loan Document (other than those specified elsewhere in this §13) and such
failure continues for thirty (30) days;

(e)any representation or warranty of any Borrower or any Guarantor or any of
their respective Subsidiaries in this Credit Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Credit Agreement shall prove to have been false in any
material respect upon the date when made or deemed to have been made or
repeated;

(f)any Borrower or any Guarantor or any of their respective Subsidiaries shall
(i) fail to pay when due and payable (including at maturity) after giving effect
to any applicable period of grace, any obligation for borrowed money or credit
received, any obligation in respect of any Capitalized Leases, Recourse
obligations or credit, or Without Recourse obligations or credit having an
aggregate outstanding principal amount, in each case individually or in the
aggregate with all other such obligations or credit as to which such a failure
exists, in excess of $10,000,000; or (ii) fail to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing borrowed money or credit received or in respect of
any Capitalized Leases, any Recourse obligations or credit or any Without
Recourse obligations or credit having an aggregate outstanding principal amount,
in each case individually or in the aggregate with all other such obligations or
credit as to which such a failure exists, in excess of $10,000,000, in each case
for such period of time (after the giving of appropriate notice if required) as
would permit the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof, or an “Event of Default” shall
occur and be continuing under the Note Purchase Agreements that permits
acceleration; or (iii) default in any payment obligation under a Hedge
Agreement, and such default shall continue after any applicable grace period
contained in such Hedge Agreement or any other agreement or instrument relating
thereto; or (iv) becomes obligated to purchase or repay Indebtedness (other than
the Obligations) before its regular maturity or before its regularly scheduled
dates of payment in an aggregate principal amount of at least $10,000,000, as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests or the exercise by either Borrower or
any Subsidiary of a contractual right to prepay such Indebtedness).

(g)any Borrower, any Guarantor or any of their respective Subsidiaries shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of any Borrower, any Guarantor or any of their
respective Subsidiaries or of any substantial part of the properties or assets
of any Borrower, any Guarantor or any of their respective Subsidiaries or shall
commence any case or other proceeding relating to any Borrower, any Guarantor or
any of their respective Subsidiaries under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution

 

 

--------------------------------------------------------------------------------

- 103 -

or liquidation or similar law of any jurisdiction, now or hereafter in effect,
or shall take any action to authorize or in furtherance of any of the foregoing,
or if any such petition or application shall be filed or any such case or other
proceeding shall be commenced against any Borrower, any Guarantor or any of
their respective Subsidiaries and (i) any Borrower, any Guarantor or any of
their respective Subsidiaries shall indicate its approval thereof, consent
thereto or acquiescence therein or (ii) any such petition, application, case or
other proceeding shall continue undismissed, or unstayed and in effect, for a
period of ninety (90) days;

(h)a decree or order is entered appointing any trustee, custodian, liquidator or
receiver or adjudicating any Borrower, any Guarantor or any of their respective
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
Borrower, any Guarantor or any of their respective Subsidiaries in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;

(i)there shall remain in force, undischarged, unsatisfied and unstayed, for more
than thirty (30) days, whether or not consecutive, any uninsured final judgment
against any Borrower, any Guarantor or any of their respective Subsidiaries
that, with other outstanding uninsured final judgments, undischarged,
unsatisfied and unstayed, against any Borrower, any Guarantor or any of their
respective Subsidiaries exceeds in the aggregate $10,000,000;

(j)any of the Loan Documents or any material provision of any Loan Documents
shall be cancelled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Required Lenders (or all Lenders if required under
§26), or the Guaranty Agreement shall be cancelled, terminated, revoked or
rescinded at any time or for any reason whatsoever, or any action at law, suit
or in equity or other legal proceeding to make unenforceable, cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any
Borrower or any of its Subsidiaries or any Guarantor or any of its Subsidiaries,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable as to any material terms thereof;

(k)any “Event of Default” or default (after notice and expiration of any period
of grace, to the extent provided, and if none is specifically provided, then for
a period of thirty (30) days after notice), as defined or provided in any of the
other Loan Documents, shall occur and be continuing;

(l)any Borrower or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $2,500,000, or any Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $2,500,000, or any of the
following occurs with respect to a Guaranteed Pension Plan:  (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of Section 302 and Section 303 of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event (A)
could be expected to result in liability of any Borrower or any of their
respective Subsidiaries to the PBGC or such Guaranteed

 

 

--------------------------------------------------------------------------------

- 104 -

Pension Plan in an aggregate amount exceeding $2,500,000, and (B) could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC, for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan or for the imposition of a
lien in favor of such Guaranteed Pension Plan; or (ii) the appointment by a
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (iii) the institution by the PBGC of proceedings to terminate such
Guaranteed Pension Plan; or

(m)(i) any person or group of persons (within the meaning of Sections 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of (a) 20% or more of the
outstanding shares of common stock of LSI, or (b) 33% or more in the aggregate
of the outstanding limited partnership interests of LSLP (other than by LSI and
its wholly-owned Subsidiaries); (ii) Holdings ceasing to be the sole general
partner and sole investment manager of LSLP; (iii) LSI and its wholly-owned
Subsidiaries cease to beneficially own 100% of the capital stock of Holdings; or
(iv) during any period of twelve consecutive calendar months, individuals who
were directors of LSI on the first day of such period (together with directors
whose election by the Board of Directors or whose nomination for election by
LSI’s stockholders was approved by a vote of at least two-thirds of the members
of the Board of Directors then in office who either were members of the Board of
Directors on the Restatement Date or whose election or nomination for election
was previously so approved) shall cease to constitute a majority of the board of
directors of LSI;

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers, declare all amounts owing with respect to
this Credit Agreement, the Notes and the other Loan Documents to be, and they
shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower and each Guarantor; provided that in
the event of any Event of Default specified in §13.1(g) or §13.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Administrative Agent or
action by the Lenders or the Administrative Agent.

§13.2.Termination of Commitments.  If any one or more Events of Default
specified in §13.1(g) or §13.1(h) shall occur, any unused portion of the
Commitments, the Swingline Commitment and the obligation of the Administrative
Agent to issue Letters of Credit hereunder shall forthwith terminate and the
Lenders shall be relieved of all obligations to make Loans to the Borrowers, the
Swingline Lender shall be relieved of all further obligations to make Swingline
Loans, and the Administrative Agent shall be relieved of its obligation to issue
Letters of Credit.  If any other Event of Default shall have occurred and be
continuing, whether or not the Lenders shall have accelerated the maturity of
the Loans pursuant to §13.1, the Administrative Agent may, and upon the request
of the Required Revolving Credit Lenders shall, by notice to the Borrowers,
terminate the unused portion of the credit hereunder, and upon such notice being
given such unused portion of the credit hereunder shall terminate immediately
and each of the Lenders shall be relieved of all further obligations to make
Loans, the Swingline Lender shall be relieved of all further obligations to make
Swingline Loans, and the Administrative Agent shall be relieved of its
obligation to issue Letters of Credit.  No such termination of the credit
hereunder shall relieve

 

 

--------------------------------------------------------------------------------

- 105 -

any Borrower or any Guarantor of any of the Obligations or any of its existing
obligations to the Lenders arising under other agreements or instruments.

§13.3.Remedies.  In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Loans pursuant to §13.1, the Required Lenders if owed any
Obligations may direct the Administrative Agent to proceed to protect and
enforce the rights and remedies of the Administrative Agent and the Lenders
under this Credit Agreement, the Notes, any or all of the other Loan Documents
or under applicable law by suit in equity, action at law or other appropriate
proceeding (including for the specific performance of any covenant or agreement
contained in this Credit Agreement or the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced and the obtaining of the
appointment of a receiver) and, if any amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right or remedy of the Administrative Agent and the Lenders
under the Loan Documents or applicable law.  No remedy herein conferred upon the
Lenders or the Administrative Agent or the holder of any Note or purchaser of
any Letter of Credit Participation is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or under any of the other Loan Documents or
now or hereafter existing at law or in equity or by statute or any other
provision of law.

§13.4.Distribution of Proceeds.  In the event that, following the occurrence or
during the continuance of any Default or Event of Default, the Administrative
Agent or any Lender, as the case may be, receives any monies from the Borrowers
or in connection with the enforcement of any the Guaranties, such monies shall
be distributed for application as follows:

(a)First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent or the Lenders under this Credit
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Administrative Agent against any taxes or liens which
by law shall have, or may have, priority over the rights of the Administrative
Agent to such monies;

(b)Second, to payment of, or (as the case may be) the reimbursement of the
Administrative Agent for, that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and as the issuer of Letters of
Credit and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent and Swingline Lender in proportion to the respective
amounts described in this clause (b) payable to them;

(c)Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (c)
payable to them;

 

 

--------------------------------------------------------------------------------

- 106 -

(d)Fourth, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Swingline Loans;

(e)Fifth, to the payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders and the Administrative Agent in proportion to the respective amounts
described in this clause (e) payable to them;

(f)Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans;

(g)Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations, and other L/C Obligations,
ratably among the Lenders and the Administrative Agent in proportion to the
respective amounts described in this clause (g) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account;

(h)Eighth, to all other Obligations pro rata based on the proportion of the
obligation holder’s interest in such Obligations; provided, however, that the
Administrative Agent may in its discretion make proper allowance to take into
account any Obligations not then due and payable; and

(i)Ninth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.

§13.5.Letter of Credit Collateral Account.

(a)As collateral security for the prompt payment in full when due of all L/C
Obligations and the other Obligations, each Borrower hereby pledges and grants
to the Administrative Agent, for the ratable benefit of the Administrative Agent
and the Lenders as provided herein, a security interest in all of its right,
title and interest in and to the Letter of Credit Collateral Account and the
balances from time to time in the Letter of Credit Collateral Account (including
the investments and reinvestments therein provided for below).  The balances
from time to time in the Letter of Credit Collateral Account shall not
constitute payment of any L/C Obligations until applied by the Administrative
Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section.  

(b)Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion.  All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent and the Lenders; provided, that all earnings on such
investments will be credited to and retained in the Letter of Credit Collateral
Account.  The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed

 

 

--------------------------------------------------------------------------------

- 107 -

to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords other funds deposited
with the Administrative Agent, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Letter of
Credit Collateral Account.

(c)If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrowers and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Administrative Agent for the payment
made by the Administrative Agent to the beneficiary with respect to such
drawing.

(d)If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Required Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with §13.4.  Notwithstanding the foregoing, the Administrative Agent shall not
be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Maximum Drawing Amount of all Extended Letters of
Credit that remain outstanding.

(e)So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the L/C Obligations, the Administrative Agent shall, from
time to time, at the request of the Borrower Representative, deliver to the
Borrowers within ten (10) Business Days after the Administrative Agent’s receipt
of such request from the Borrower Representative, against receipt but without
any recourse, warranty or representation whatsoever, such amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the aggregate
amount of L/C Obligations at such time.  Upon the expiration, termination or
cancellation of an Extended Letter of Credit for which the Lenders reimbursed
(or funded participations in) a drawing deemed to have occurred under the third
sentence of §5.3 for deposit into the Letter of Credit Collateral Account but in
respect of which the Revolving Credit Lenders have not otherwise received
payment for the amount so reimbursed or funded, the Administrative Agent shall
promptly remit to the Revolving Credit Lenders the amount so reimbursed or
funded for such Extended Letter of Credit that remains in the Letter of Credit
Collateral Account, pro rata in accordance with the respective unpaid
reimbursements or funded participations of the Revolving Credit Lenders in
respect of such Extended Letter of Credit, against receipt but without any
recourse, warranty or representation whatsoever.  When all of the Obligations
shall have been indefeasibly paid in full and no Letters of Credit remain
outstanding, the Administrative Agent shall deliver to the Borrowers, against
receipt but without any recourse, warranty or representation whatsoever, the
balances remaining in the Letter of Credit Collateral Account.

(f)The Borrowers shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

 

--------------------------------------------------------------------------------

- 108 -

§14.SET OFF.  Borrowers and each Guarantor hereby grants to the Administrative
Agent, for the ratable benefit of the Lenders, a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
the Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or any entity under
the control of M&T Bank and its successors and assigns or in transit to any of
them.  Without demand or notice to the extent permitted by applicable law,
during the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch at which such deposits are held, but specifically
excluding tenant security deposits, other fiduciary accounts and other
segregated escrow accounts required to be maintained by any of the Borrowers for
the benefit of any third party) or other sums credited by or due from any of the
Lenders to any of the Borrowers or any other property of any of the Borrowers in
the possession of the Administrative Agent or a Lender may be applied to or set
off against the payment of the Obligations.  ANY AND ALL RIGHTS TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY
BORROWER OR GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.  Each of the Lenders agrees with each other Lender that (a) if pursuant
to any agreement between such Lender and any Borrower (other than this Credit
Agreement or any other Loan Document), an amount to be set off is to be applied
to Indebtedness of any Borrower to such Lender, other than with respect to the
Obligations, such amount shall be applied ratably to such other Indebtedness and
to the Obligations, and (b) if such Lender shall receive from any Borrower,
whether by voluntary payment, exercise of the right of setoff, counterclaim,
cross action, enforcement of the Obligations by proceedings against such
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by, and Reimbursement Obligations owed to, all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise, as shall result in each
Lender receiving in respect of the Notes held by it or Reimbursement Obligations
owed it, its proportionate payment as contemplated by this Credit Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without
interest.  Notwithstanding the foregoing, no Lender shall exercise a right of
setoff if such exercise would limit or prevent the exercise of any other remedy
or other recourse against any Borrower, and in any event, without the consent of
the Administrative Agent.

 

 

--------------------------------------------------------------------------------

- 109 -

§15.THE AGENTS.

§15.1.Authorization.  (a)  The Administrative Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Administrative Agent, together with such powers as are
reasonably incident thereto, including, without limitation, to enter into the
Intercreditor Agreement (or any amendment thereto) as agent for the Lenders (to
which the Lenders agree to be bound), provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Administrative Agent.  The relationship between the
Administrative Agent and the Lenders is and shall be that of agent and principal
only, and nothing contained in this Credit Agreement or any of the other Loan
Documents shall be construed to constitute the Administrative Agent as a trustee
or fiduciary for any Lender.

(b)Each Borrower and each Guarantor, without further inquiry or investigation,
shall, and is hereby authorized by the Lenders to, assume that all actions taken
by the Administrative Agent hereunder and in connection with or under the Loan
Documents are duly authorized by the Lenders.  The Lenders shall notify the
Borrowers of any successor to Administrative Agent by a writing signed by
Required Lenders, which successor shall be reasonably acceptable to the
Borrowers so long as no Default or Event of Default has occurred and is
continuing.

§15.2.Employees and Agents.  The Administrative Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Credit Agreement and the other Loan
Documents.  The Administrative Agent may utilize the services of such Persons as
the Administrative Agent in its sole discretion may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrowers if so provided in §16 hereof.

§15.3.No Liability.  Neither the Administrative Agent, nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent may be liable for losses due to its willful misconduct or gross
negligence.

§15.4.No Representations.  The Administrative Agent shall not be responsible for
the execution or validity or enforceability of this Credit Agreement, the Notes,
or any of the other Loan Documents or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein or in any of
the other Loan Documents or in any certificate or instrument hereafter furnished
to it by or on behalf of any Guarantor or any Borrower or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements in this Credit Agreement or the other Loan Documents.  The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or

 

 

--------------------------------------------------------------------------------

- 110 -

request delivered to it by any Borrower or any Guarantor or any holder of any of
the Notes shall have been duly authorized or is true, accurate and
complete.  The Administrative Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the credit worthiness or financial
condition of any Borrower or any of its Subsidiaries or any Guarantor or any of
the Subsidiaries or any tenant under a Lease or any other entity.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement.

§15.5.Payments.

(a)The Administrative Agent agrees to distribute to each applicable Lender such
Lender’s pro rata share of payments received by the Administrative Agent for the
account of the Lenders, as provided herein or in any of the other Loan
Documents.  All such payments shall be made on the date received, if before 1:00
p.m., and if after 1:00 p.m., on the next Business Day.  If payment is not made
on the day received, interest thereon at the overnight federal funds effective
rate shall be paid pro rata to the Lenders entitled to such payments.

(b)If in the reasonable opinion of the Administrative Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in material liability, it may
refrain from making distribution until its right to make distribution shall have
been adjudicated by a court of competent jurisdiction, provided that interest
thereon at the overnight federal funds effective rate shall be paid pro rata to
the Lenders who would otherwise be entitled to such distribution.  If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Administrative Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Administrative Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.

§15.6.Holders of Notes.  As provided in §19.3, the Administrative Agent may deem
and treat the payee of any Notes or the purchaser of any Letter of Credit
Participation as the absolute owner or purchaser thereof for all purposes hereof
until it shall have been furnished in writing with a different name by such
payee or by a subsequent holder, assignee or transferee.

§15.7.Indemnity.  The Lenders ratably and severally agree hereby to indemnify
and hold harmless each Agent and its Affiliates from and against any and all
claims, actions and suits (whether groundless or otherwise), losses, damages,
costs, expenses (including any expenses for which such Agent has not been
reimbursed by the Borrowers as required by §16), and liabilities of every nature
and character arising out of or related to this Credit Agreement, the Notes, or
any of the other Loan Documents or the transactions contemplated or evidenced
hereby or thereby, or such Agent’s or any Affiliate’s actions taken hereunder or
thereunder, except to the extent that any of the same shall be directly caused
by such Agent’s or any Affiliate’s willful misconduct or gross
negligence.  Nothing in this §15.7 shall limit any indemnification obligations
of the Borrowers hereunder.

 

 

--------------------------------------------------------------------------------

- 111 -

§15.8.Agents as Lenders.  In its individual capacity as a Lender, M&T Bank shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitments and the Loans made by it, and as the holder of any of the
Notes and as the purchaser of any Letter of Credit Participations, as it would
have were it not also an Agent.

§15.9.Notification of Defaults and Events of Default.  Each Lender hereby agrees
that, upon learning of the existence of a default, Default or an Event of
Default, it shall (to the extent notice has not previously been provided)
promptly notify the Administrative Agent thereof.  The Administrative Agent
hereby agrees that upon receipt of any notice under this §15.9 it shall promptly
notify the other Lenders of the existence of such default, Default or Event of
Default.

§15.10.  Duties in the Case of Enforcement.  In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Administrative Agent shall, if (a)
so requested by the Required Lenders and (b) the Lenders have provided to the
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as the Administrative Agent may reasonably request, proceed to
enforce the provisions of this Credit Agreement and exercise all or any such
other legal and equitable and other rights or remedies as it may have in respect
of enforcement of the Lenders’ rights against the Borrowers and the Guarantors
under this Credit Agreement and the other Loan Documents.  The Required Lenders
may direct the Administrative Agent in writing as to the method and the extent
(other than when such direction requires Unanimous Lender Approval under §26) of
any such enforcement, the Lenders (including any Lender which is not one of the
Required Lenders) hereby agreeing to ratably and severally indemnify and hold
the Administrative Agent harmless from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, provided that
the Administrative Agent need not comply with any such direction to the extent
that the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.

§15.11.  Successor Agents.  M&T Bank, or any successor Administrative Agent, may
resign as Administrative Agent at any time by giving written notice thereof to
the Lenders and to the Borrowers.  Any such resignation shall be effective upon
appointment and acceptance of a successor Administrative Agent, as hereinafter
provided.  Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent, which is a Lender under this Credit
Agreement, provided that so long as no Default or Event of Default has occurred
and is continuing the Borrowers shall have the right to approve any successor
Administrative Agent, which approval shall not be unreasonably withheld.  If, in
the case of a resignation by the Administrative Agent, no successor
Administrative Agent shall have been so appointed by the Required Lenders and
approved by the Borrowers, if applicable, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint any one of the other Lenders as a successor
Administrative Agent, if any Lender shall be willing to serve, and otherwise
shall be an Eligible Assignee; provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no Lender has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and

 

 

--------------------------------------------------------------------------------

- 112 -

determinations provided to be made by, to or through the Administrative Agent
shall instead be made to each Lender directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender were itself the
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from all further duties
and obligations as Administrative Agent under this Credit Agreement.  After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this §15 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Credit
Agreement.  Any resignation by an Administrative Agent shall also constitute the
resignation as the issuer of Letters of Credit and Swingline Lender by the
Lender then acting as Administrative Agent (the “Resigning Lender”).  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder
(i) the Resigning Lender shall be discharged from all duties and obligations of
the issuer of Letters of Credit and the Swingline Lender hereunder and under the
other Loan Documents and (ii) the successor Administrative Agent shall issue
letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit.

§15.12.  Notices.  Any notices or other information required hereunder to be
provided to the Administrative Agent which the Administrative Agent is required
hereunder to provide to the Lenders, shall be forwarded by the Administrative
Agent to each of the Lenders on the same day (if practicable) and, in any case,
on the next Business Day following the Administrative Agent’s receipt thereof.

§15.13.  Administrative Agent May File Proofs of Claim.

(a)In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial, administrative or like proceeding or any assignment for the benefit of
creditors relative to the Borrowers or any of their Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan,
Reimbursement Obligation or Unpaid Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding, under any
such assignment or otherwise:

 



(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations or Unpaid
Reimbursement Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and

 

 

--------------------------------------------------------------------------------

- 113 -

 

advances of the Lenders and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and the Administrative Agent
under §§2.3, 3.3, 4.1, 5.10, and 16) allowed in such proceeding or under any
such assignment; and

 



(ii)for itself and for the ratable benefit of the Lenders, to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same in accordance with the provisions of this Credit
Agreement.

(b)Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such proceeding or under any such assignment is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, nevertheless to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under §§2.3, 3.3, 4.1, 5.10, and 16.

(c)Nothing contained herein shall authorize the Administrative Agent to consent
to or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations owed to such
Lender or the rights of any Lender or to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding or under any
such assignment.

§16.EXPENSES.  The Borrowers jointly and severally agree to pay (a) the
reasonable costs of producing and reproducing this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein, (b)
the reasonable fees, expenses and disbursements of the Administrative Agent’s
outside counsel, any local counsel or internal counsel to the Administrative
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the reasonable fees, expenses and disbursements
of the Administrative Agent incurred by the Administrative Agent in connection
with the preparation, administration or interpretation of the Loan Documents and
other instruments mentioned herein (including, without limitation, the Letters
of Credit), any amendments, modifications, approvals, consents or waivers hereto
or hereunder, or the cancellation of any Loan Document upon payment in full in
cash of all of the Obligations or pursuant to any terms of such Loan Document
for providing for such cancellation, including, without limitation, the
reasonable fees and disbursements of the Administrative Agent’s counsel in
preparing the documentation, (d) the reasonable fees, costs, expenses and
disbursements of each of the Agents and its Affiliates incurred in connection
with the syndication and/or participations of the Loans, including, without
limitation, costs of preparing syndication materials and photocopying costs,
which syndication costs and expenses shall be payable by the Borrowers
regardless of whether the Loans are ultimately syndicated, (e) all reasonable
expenses (including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Lender or the Administrative Agent, and the fees and costs of
appraisers, auditors, consultants, engineers, investment bankers, surveyors or
other experts retained by any Lender or the Administrative Agent in connection
with any such enforcement proceedings)

 

 

--------------------------------------------------------------------------------

- 114 -

incurred by any Lender or the Administrative Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
any Borrower or any of its Subsidiaries or any Guarantor or the administration
thereof after the occurrence and during the continuance of a Default or Event of
Default (including, without limitation, expenses incurred in any restructuring
and/or “workout” of the Loans), and (ii) subject to the limitation set forth in
§17 hereof, any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to any Lender’s or the Administrative Agent’s
relationship with any Borrower or any of its Subsidiaries or any Guarantor, (f)
all reasonable fees, expenses and disbursements of the Administrative Agent
incurred in connection with UCC searches and (g) all costs incurred by the
Administrative Agent in the future in connection with its inspection of the
Unencumbered Properties after the occurrence and during the continuance of an
Event of Default.  The covenants of this §16 shall survive payment or
satisfaction of payment of amounts owing with respect to the Notes.

§17.INDEMNIFICATION.  The Borrowers jointly and severally agree to indemnify and
hold harmless each of the Agents and Lenders and the shareholders, directors,
agents, counsel, professional advisors, officers, subsidiaries and Affiliates of
each of the Agents and Lenders (each group consisting of an Agent or a Lender
and its respective shareholders, directors, agents, counsel, professional
advisors, officers, subsidiaries and Affiliates being an “Indemnified Lender’s
Group”) from and against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
settlement payments, obligations, damages and expenses of every nature and
character, arising out of this Credit Agreement or any of the other Loan
Documents or the transactions contemplated hereby or thereby or which otherwise
arise in connection with the financing, including, without limitation, (a) any
actual or proposed use by any Borrower or any of its Subsidiaries of the
proceeds of any of the Loans, (b) any Borrower or any of its Subsidiaries or any
Guarantor entering into or performing this Credit Agreement or any of the other
Loan Documents or the transactions contemplated by this Credit Agreement or any
of the other Loan Documents, or (c) pursuant to §8.17 hereof, in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding, provided, however, that the
Borrowers shall not be obligated under this §17 to indemnify any Person for
liabilities to the extent determined by a final, non-appealable judgment of a
court of competent jurisdiction to arise from the gross negligence or willful
misconduct of such Person or of any other Person in the Indemnified Lender’s
Group of which such Person is a member (but such indemnification shall continue
to apply to all other Persons including all other Indemnified Lender’s
Groups).  Each Person to be indemnified under this §17 shall give the Borrowers
notice of any claim as to which it is seeking indemnification under this §17
promptly after becoming aware of the same (which shall constitute notice for all
Indemnified Lender’s Groups), but such Person’s failure to give prompt notice
shall not affect the obligations of the Borrowers under this §17 unless such
failure prejudices the legal rights of the Borrowers regarding such
indemnity.  If and to the extent that the obligations of the Borrowers under
this §17 are unenforceable for any reason, the Borrowers hereby agree to make
the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law.  The provisions of this §17 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder and shall continue in full force and effect as long as the
possibility of any such claim, action, cause of action or suit exists.

 

 

--------------------------------------------------------------------------------

- 115 -

§18.SURVIVAL OF COVENANTS, ETC.  All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of any Borrower or any
of its Subsidiaries or any Guarantor pursuant hereto shall be deemed to have
been relied upon by the Lenders and the Agents, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any Letter of Credit or any amount
due under this Credit Agreement or the Notes or any of the other Loan Documents
remains outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement.  The indemnification obligations of the Borrowers
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein.  All statements
contained in any certificate or other paper delivered to any Lender or Agent at
any time by or on behalf of any Borrower or any of its Subsidiaries or any
Guarantor pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Borrower or such
Subsidiary or such Guarantor hereunder.

§19.ASSIGNMENT; PARTICIPATIONS: ETC.

§19.1.Successors and Assigns Generally.  The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrowers
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of their respective rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of §19.2, (ii) by way of participation in accordance with the
provisions of §19.4 or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of §19.6 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in §19.4 and, to
the extent expressly contemplated hereby, the Affiliates and the partners,
directors, officers, employees, agents and advisors of the Administrative Agent
and the Lenders and of their respective Affiliates) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.  

§19.2.Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees (an “Assignee”) all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(a)Minimum Amounts.  

(i)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case

 

 

--------------------------------------------------------------------------------

- 116 -

of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(ii)in any case not described in the immediately preceding subsection (i), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Credit Commitment, or $1,000,000 in the case of any assignment in
respect of a Term Loan, unless each of the Administrative Agent and, so long as
no Default or Event of Default shall exist, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed).

(b)Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to the Loan or the Commitment assigned, except that this
subsection (b) shall not prohibit any Lender from assigning all or a portion of
its rights and obligations between the Revolving Credit Loans and Revolving
Credit Commitment and Term Loans on a non-pro rata basis.

(c)No consent shall be required for any assignment except to the extent required
by clause (ii) of the immediately preceding subsection (a) and, in addition:

(i)the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall be
deemed to have consented to any such assignment unless the Borrower
Representative shall object thereto by written notice to the Administrative
Agent within 5 Business Days after having received notice thereof;

(ii)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Credit Commitment if such assignment is to a Person that is not
already a Lender with a Revolving Credit Commitment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (y) a Term Loan to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(iii)the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Credit Commitment.

(d)No such assignment shall be made to the Borrowers, any of the Borrowers’
Affiliates or Subsidiaries or any Defaulting Lender.

(e)No such assignment shall be made to a natural person.

 

 

--------------------------------------------------------------------------------

- 117 -

(f)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §19.3, from and after the effective date specified in each Assignment and
Assumption and upon delivery to the Administrative Agent of a processing and
recordation fee of $3,500, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of §4.6, §16 and §17 and the other
provisions of this Credit Agreement and the other Loan Documents as provided in
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this paragraph
shall be treated for purposes of this Credit Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with §19.4.

 

 

--------------------------------------------------------------------------------

- 118 -

§19.3.Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Head Office a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by any Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

§19.4.Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any Affiliate or
Subsidiary of any Borrower) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement.  Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any  provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document described in §26 that adversely affects such
Participant.  Subject to §19.5, the Borrowers agree that each Participant shall
be entitled to the benefits of §4.6 and §4.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to §19.7.  To the
extent permitted by Applicable Law, each Participant also shall be entitled to
the benefits of §14 as though it were a Lender, provided such Participant agrees
to be subject to §14 as though it were a Lender.  Upon request from the
Administrative Agent, a Lender shall notify the Administrative Agent and the
Borrower Representative of the sale of any participation hereunder.

§19.5.Limitation upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under §4.6 and §4.7 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrowers’ prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of §4.2
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers and
the Administrative Agent, to comply with §4.2(c) as though it were a Lender.  

§19.6.Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank;

 

 

--------------------------------------------------------------------------------

- 119 -

provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.  

§19.7.No Registration.  Each Lender agrees that, without the prior written
consent of the Borrowers and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

§19.8.Disclosure.  The Borrowers agree that, in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Credit Agreement to assignees or
Participants and potential assignees or Participants hereunder; provided that
such assignees or potential assignees shall be Eligible Assignees.  Any such
disclosed information shall be treated by any assignee or Participant with the
same standard of confidentiality set forth in §8.10 hereof.

§19.9.Syndication.  The Borrowers acknowledge that the Administrative Agent
intends, and shall have the right, by itself or through its Affiliates, to
syndicate or enter into co-lending arrangements with respect to the Loans and
the Total Revolving Credit Commitment pursuant to this §19, and the Borrowers
agree to cooperate with the Administrative Agent’s and its Affiliate’s
syndication and/or co-lending efforts, such cooperation to include, without
limitation, the provision of information reasonably requested by potential
syndicate members.

§20.NOTICES, ETC.  Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or the Notes or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by facsimile and confirmed by delivery via courier or
postal service, addressed as follows:

(a)if to any Borrower or any Guarantor, to the Borrower Representative at Life
Storage, Inc., 6467 Main Street, Williamsville, New York 14221, Attention:  Mr.
Andrew J. Gregoire, Chief Financial Officer, with a copy to Phillips Lytle LLP,
One Canalside, 125 Main Street, Buffalo, New York 14203, Attention: Deborah A.
Doxey, or to such other address for notice as the Borrower Representative or any
Guarantor shall have last furnished in writing to the Administrative Agent;

(b)if to the Administrative Agent, Manufacturers and Traders Trust Company, 1
Light Street, Baltimore, Maryland 21201, Attention:  Hugh Giorgio, or such other
address for notice as the Administrative Agent shall have last furnished in
writing to the Borrowers; and additionally, for any Completed Revolving Credit
Loan Request, to Manufacturers and Traders Trust Company, One Fountain Plaza,
Buffalo, New York 14203; and

(c)if to any Lender, at such Lender’s address set forth on Schedule 1.1(A)
hereto, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice.

 

 

--------------------------------------------------------------------------------

- 120 -

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile with electronic confirmation of receipt
and (ii) if sent by registered or certified first-class mail, postage prepaid,
on the fifth Business Day following the mailing thereof.

§21.GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.  THIS CREDIT AGREEMENT
AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL
PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH
OF THE BORROWERS AND THE GUARANTORS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL
COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWERS OR THE GUARANTORS BY MAIL AT THE ADDRESS SPECIFIED IN
§20.  THE BORROWERS AND EACH OF THE GUARANTORS HEREBY WAIVES ANY OBJECTION THAT
EITHER OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

§22.HEADINGS.  The captions in this Credit Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

§23.COUNTERPARTS.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument.  In proving this Credit
Agreement it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.  Delivery of
an executed counterpart of a signature page of this Credit Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this Credit
Agreement.

§24.ENTIRE AGREEMENT, ETC.  The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby and supersede any
and all previous agreements and understandings, oral or written, relating to the
transactions contemplated hereby.  Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§26.

§25.WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.  EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWERS, EACH OF THE GUARANTORS, THE
AGENT AND EACH OF THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING

 

 

--------------------------------------------------------------------------------

- 121 -

OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF
THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE
OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWERS
AND EACH OF THE GUARANTORS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  EACH OF THE BORROWERS AND THE GUARANTORS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGE THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

§26.CONSENTS, AMENDMENTS, WAIVERS, ETC.  Except as otherwise expressly provided
in this Credit Agreement, any consent or approval required or permitted by this
Credit Agreement may be given, and any term of this Credit Agreement or of any
of the other Loan Documents may be amended, and the performance or observance by
any Borrower or any Guarantor of any terms of this Credit Agreement or the other
Loan Documents or the continuance of any default, Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Lenders.

Notwithstanding the foregoing, the written consent of each Lender directly and
adversely affected thereby (or the Administrative Agent at the written direction
of such Lenders) shall be required for any amendment, waiver, modification or
consent that does any of the following:

 

(i)

reduces or forgives any principal of any unpaid Loan or Reimbursement
Obligations or any interest thereon (including any interest “breakage” costs) or
any fees due any Lender hereunder; or

 

(ii)

changes the unpaid principal amount of any Loan or reduces the rate of interest
on any Loan; or

 

(iii)

changes the date fixed for any payment of principal of or interest on any Loan
(including, without limitation, any extension of any Maturity Date) or any fees
payable hereunder; or

 

(iv)

changes the amount of such Lender’s Commitment (other than pursuant to an
assignment permitted under §19.1 hereof), extends the

 

 

--------------------------------------------------------------------------------

- 122 -

 

expiration date of such Lender’s Commitment or increases the amount of the Total
Revolving Credit Commitment (except for the increases in the Total Revolving
Credit Commitment as provided in §2.11) or ; or

 

(v)

with respect to the Lenders holding Term Loans makes any alteration to §3.5 or
§3.7 hereof;

 

(vi)

changes the definition of “Required Revolving Credit Lenders”, or “Required Term
Loan Lenders”;

 

(vii)

modifies provisions of §4.16;

 

(viii)

modifies any provision of §5.3 or §13.5 regarding Cash Collateral with respect
to Extended Letters of Credit, or releases any such Cash Collateral except in
accordance with §13.5;

provided that Unanimous Lender Approval shall be required for any amendment,
modification or waiver of this Credit Agreement that:

 

(1)

releases or reduces the liability of any Guarantor
pursuant to the Guaranty Agreement other than as provided in §8.14(c); or

 

(2)

modifies this §26 or any other provision herein or in any other Loan Document
which by the terms thereof expressly requires Unanimous Lender Approval; or

 

(3)

changes the definitions of Required Lenders or
Unanimous Lender Approval.

Provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent; provided further that changes
adversely affecting the rights of one class of Lenders differently from any
other class of Lenders will require the consent of the Required Revolving Credit
Lenders and/or the Required Term Loan Lenders, as the case may be; provided
further that any amendment, waiver or consent relating to §2.11 shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Swingline Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each Lender directly and adversely affected thereby may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each Lender directly and adversely affected thereby that by its
terms affects any Defaulting Lender more adversely than other affected Lenders
shall require the written consent of such Defaulting Lender.

 

 

--------------------------------------------------------------------------------

- 123 -

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial to such right or any other rights of the Administrative Agent or the
Lenders.  No notice to or demand upon any Borrower shall entitle any Borrower to
other or further notice or demand in similar or other circumstances.

§27INDEPENDENCE OF COVENANTS.  All covenants hereunder shall be given in any
jurisdiction independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

§28SEVERABILITY.  The provisions of this Credit Agreement are severable, and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Credit Agreement in
any jurisdiction.

§29.USA PATRIOT ACT NOTICE.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

§30.TRANSITIONAL ARRANGEMENTS.

§30.1.Existing Credit Agreement Superseded.This Credit Agreement shall on the
Restatement Date supersede the Existing Credit Agreement in its entirety, except
as provided in this §30.  On the Restatement Date, the rights and obligations of
the parties evidenced by the Existing Credit Agreement shall be evidenced by
this Credit Agreement and the other Loan Documents, the “Loans” as defined in
the Existing Credit Agreement shall be converted to Loans as defined herein as
provided in §1.3.

§30.2.Return and Cancellation of Notes.As soon as reasonably practicable after
its receipt of its Notes hereunder on the Restatement Date, each Lender
hereunder which was a lender under the Existing Credit Agreement, will promptly
return to the Borrowers, marked “Substituted” or “Cancelled”, as the case may
be, any promissory notes of the Borrowers held by such Lender pursuant to the
Existing Credit Agreement.

§30.3.No Novation.Upon this Credit Agreement becoming effective pursuant to §11
and the reallocation and other transactions described in §1.3, from and after
the Restatement Date (i) all terms and conditions of the Existing Credit
Agreement and any other “Loan Document” as defined therein, as amended by this
Credit Agreement and the other

 

 

--------------------------------------------------------------------------------

- 124 -

Loan Documents being executed and delivered on the Restatement Date, shall be
and remain in full force and effect, as so amended, and shall constitute the
legal, valid, binding and enforceable obligations of the parties thereto; (ii)
the terms and conditions of the Existing Credit Agreement shall be amended as
set forth herein and, as so amended, shall be restated in their entirety, but
shall be amended only with respect to the rights, duties and obligations among
the Borrowers, Lenders and Administrative Agent accruing from and after the
Restatement Date; (iii) this Credit Agreement shall not in any way release or
impair the rights, duties, Obligations or Liens, if any, created pursuant to the
Existing Credit Agreement or any other Loan Document or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Restatement Date, except as modified hereby or as modified hereafter in
accordance with the terms hereof or by documents, instruments and agreements
executed and delivered in connection herewith, and all of such rights, duties,
Obligations and Liens, if any, are assumed, ratified and affirmed by the
Borrowers; (iv) all indemnification obligations of the Borrowers and their
Subsidiaries under the Existing Credit Agreement and any other Loan Documents
shall survive the execution and delivery of this Credit Agreement and shall
continue in full force and effect for the benefit of Lenders, Administrative
Agent, and any other Person indemnified under the Existing Credit Agreement or
any other Loan Document at any time prior to the Restatement Date; (v) the
Obligations incurred under the Existing Credit Agreement shall, to the extent
outstanding on the Restatement Date, continue outstanding under this Credit
Agreement to the extent and as set forth in §1.3 hereof and shall not be deemed
to be paid, released, discharged or otherwise satisfied by the execution of this
Credit Agreement, and this Credit Agreement shall not constitute a refinancing,
substitution or novation of such Obligations or any of the other rights, duties
and obligations of the parties hereunder; (vi) the execution, delivery and
effectiveness of this Credit Agreement shall not operate as a waiver of any
right, power or remedy of Lenders or Administrative Agent under the Existing
Credit Agreement, nor constitute a waiver of any covenant, agreement or
obligation under the Existing Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; and (vii) any and all references in the Loan Documents to the
Existing Credit Agreement shall, without further action of the parties, be
deemed a reference to the Existing Credit Agreement, as amended and restated by
this Credit Agreement, and as this Credit Agreement shall be further amended or
amended and restated from time to time hereafter.  

 

§31.ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

 

 

 

--------------------------------------------------------------------------------

- 125 -

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

§32.NO FIDUCIARY DUTIES .

The relationship between the Borrowers, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  None of the Administrative Agent or any Lender shall have any fiduciary
responsibilities to the Borrowers and no provision in this Credit Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrowers or any
Guarantor.  None of the Administrative Agent or any Lender undertakes any
responsibility to the Borrowers to review or inform the Borrowers of any matter
in connection with any phase of the Borrowers’ business or operations.

 

[Remainder of page intentionally left blank]

 

 

 

--------------------------------------------------------------------------------

- 126 -

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.

LIFE STORAGE, INC.

 

 

By:/s/Andrew J. Gregoire

Name:Andrew J. Gregoire

Title:  Chief Financial Officer

 

 

LIFE STORAGE LP

 

By: Life Storage Holdings, Inc., its general partner

 

 

By:/s/Andrew J. Gregoire

Name:Andrew J. Gregoire

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

MANUFACTURERS AND TRADERS

TRUST COMPANY

 

 

By:/s/Susan Freed-Oestreicher

Name:Susan Freed-Oestreicher

Title:Vice President

 

 

 

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By:/s/Matthew Kuhn

Name:Matthew Kuhn

Title:Vice President

 

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,

as a Lender

 

 

By:/s/David Bouton

Name:David Bouton

Title:Managing Director

 

 

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

 

By:/s/Curt M. Steiner

Name:Curt M. Steiner

Title:Senior Vice President

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

 

By:/s/Edmund E. Mielcarek

Name:Edmund E. Mielcarek

Title:Vice President

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

By:/s/Gregory Fedorko

Name:Gregory Fedorko

Title:Vice President

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK,

as a Lender

 

 

By:/s/Brandon Young

Name:Brandon Young

Title:Vice President

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

 

 

By:/s/Courtney W. Jones

Name:Courtney W. Jones

Title:Vice President

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.,

as a Lender

 

 

By:/s/Tsung-Yao Tsai

Name:Tsung-Yao Tsai

Title:Assistant Vice President

 

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

Schedule 1.1(A)

 

Lenders’ Commitments

 

 

 

Lender

 

Revolving

Credit

Commitment

Revolving

Credit

Commitment Percentage

 

Term

Loans

 

Term

Commitment Percentage

Wells Fargo Bank, National Association

$68,000,000

13.60%

$14,807,692

14.81%

Manufacturers and Traders Trust Company

$68,000,000

13.60%

$14,807,692

14.81%

Citibank, N.A.

$68,000,000

13.60%

$5,000,000

5.00%

U.S. Bank National Association

$60,000,000

12.00%

$13,192,308

13.19%

HSBC Bank USA, National Association

$60,000,000

12.00%

$13,192,308

13.19%

PNC Bank, National Association

$60,000,000

12.00%

$13,192,308

13.19%

SunTrust Bank

$60,000,000

12.00%

$13,192,308

13.19%

Branch Banking and Trust Company

$50,000,000

10.00%

$11,076,923

11.08%

Mega International Commercial Bank Co., Ltd.

$6,000,000

1.20%

$1,538,462

1.54%

TOTAL:

$500,000,000

100%

$100,000,000

100%

 

 

Signature Page to Seventh Amended and Restated Revolving Credit and Term Loan
Agreement

 

--------------------------------------------------------------------------------

 

Schedule 1.1(B)

 

Existing Letters of Credit

 

Issuer

Instrument ID

Beneficiary

Stated Amount

M&T Bank

 

City of Saco, ME

$556,122.00

M&T Bank

 

New Jersey Department of Environmental Protection

$287,010.18

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.1(b)

 

Capitalization; Outstanding Securities

LSLP and Holdings

 

 

A.Life Storage LP

 

Partner’s Names and Addresses

Number

of Units

Percentage Interest

in the Partnership

 

 

 

1.

General Partner:

 

 

 

 

 

 

 

Life Storage Holdings, Inc.

468,164.356

1.0000%

 

6467 Main Street

 

 

 

Williamsville, NY 14221

 

 

 

 

 

 

2.

Limited Partners:

 

 

 

 

 

 

 

Life Storage, Inc.

46,133,262.644

98.5407%

 

6467 Main Street

 

 

 

Williamsville, NY 14221

 

 

 

 

 

 

 

Harold Samloff and Judy Samloff,

25,000.000 0.0534%

 

 

Co-Trustees of the Samloff

 

 

 

Revocable Trust,

 

 

 

Dated May 16, 2011

 

 

 

10040 E. Happy Valley Road, #2026

 

 

 

Scottsdale, AZ 85255

 

 

 

 

 

 

 

Laurence C. Glazer

5,857.425

0.0125%

 

1 S. Washington Street, Suite 200

 

 

 

Rochester, NY 14614

 

 

 

Rhonda Billick

1,275.000

0.0027%

 

145 Cheerywood Drive

 

 

 

Williamsville, NY 14221

 

 

 

 

 

 

 

Morgan S. Whiteley Revocable

7,000.000

0.0150%

 

Living Trust

 

 

 

11714 Amkin Drive

 

 

 

Clifton, VA 20124

 

 

 

 

 

 

 

Marlene F. Whiteley Revocable

7,000.000

0.0150%

 

Living Trust

 

 

 

11714 Amkin Drive

 

 

 

Clifton, VA 20124

 

 

 

 

 

 

 

Survivor Trust u/Waldner Family

71,911.350

0.1536%

 

Wealth Trust

 

 

 

160 Sago Palm Road

 

 

 

Vero Beach, FL 32963

 

 

 

 

 

 

 

Marjorie W. Waldner, Trustee of

8,959.580

0.0191%

 

The Waldner Non-Exempt

 

 

 

Family Trust u/Waldner Family

 

 

 

Wealth Trust

 

 

 

--------------------------------------------------------------------------------

 

 

160 Sago Palm Road

 

 

 

Vero Beach, FL 32963

 

 

 

 

 

 

 

Kevin Staley

30,861.230

0.0659%

 

10 Holster Lane

 

 

 

Bell Canyon, CA 91307

 

 

 

 

 

 

 

Jerome A. Fink

13,824.736

0.0295%

 

416 9th Street

 

 

 

Huntington Beach, CA 92648

 

 

 

 

 

 

 

2015 Kim Family Trust

9,010.261

0.0192%

 

9591 James Circle

 

 

 

Villa Park, CA 92861

 

 

 

 

 

 

 

Chenco Holding Company LLC

10,812.313

0.0231%

 

4415 Spring Mountain Road #100

 

 

 

Las Vegas, NV 89102

 

 

 

 

 

 

 

Martin Slusser

4,496.112

0.0096%

 

10377 West Sunset Boulevard

 

 

 

Los Angeles, CA 90077

 

 

 

 

 

 

 

Rand Road Storage LLC

19,000.656

0.0406%

 

44 Hawthorne Road

 

 

 

Harrington Hills, Illinois 60010

 

 

 

 

 

TOTALS

46,816,435.663

100.0000%

 




 

--------------------------------------------------------------------------------

- 2 -

LSLP is a party to an Agreement to Contribute dated September 24, 2018 which
provides that LSLP will acquire certain real property for aggregate
consideration of $7,150,000 of which up to $4,300,000 may be paid through the
issuance of limited partnership units of LSLP.  The transaction is subject to
customary conditions to closing.

 

B.Life Storage Holdings, Inc.

 

Authorized Shares:  1,500

Shares Issued:  100

 

Shares owned by Life Storage Inc.:  100

Percentage of Issued Shares owned by Life Storage Inc.:  100%

 

 

 

--------------------------------------------------------------------------------

- 3 -

Schedule 7.3(a)

Unencumbered Properties

 

Store #

Street

City

State

Zip

 

 

 

 

 

1

1471 Center Street Ext

Mount Pleasant

SC

29464

2

4400 US Highway 98 N

Lakeland

FL

33809

3

550 Cox Road

Gastonia

NC

28054

5

500 Frenchtown Rd

E Greenwich

RI

02818

7

3690 Leharps Dr

Austintown

OH

44515

9

24940 Detroit Rd

Westlake

OH

44145

11

8531 S US Highway 1

Port Saint Lucie

FL

34952

12

3075 Enterprise Road

Debary

FL

32713

13

36 Industrial Drive

Middletown

NY

10941

14

40 Leo Place

Cheektowaga

NY

14225

15

1270 Jefferson Road

Rochester

NY

14623

20

7657 103rd St

Jacksonville

FL

32210

21

2648 Two Notch Road

Columbia

SC

29204

22

140 Neponset Valley Pkwy

Readville

MA

02136

23

2585 Brighton Henrietta Town Line Rd

Rochester

NY

14623

24

81 Main St

Weymouth

MA

02188

25

10901 Abercorn St

Savannah

GA

31419

26

3511 S Holden Rd

Greensboro

NC

27407

27

2701 McNeil St

Raleigh

NC

27608

28

30 Stillman Rd

North Haven

CT

06473

29

2655 Langford Road

Norcross

GA

30071

30

303 Highway 138 SW

Riverdale

GA

30274

31

8161 Main Street

Williamsville

NY

14221

32

2401 S Wilmington St

Raleigh

NC

27603

33

7403 Parklane Rd

Columbia

SC

29223

34

5311A Bush River Rd

Columbia

SC

29212

35

10020 Two Notch Road

Columbia

SC

29223

36

1375 Commerce Road

Morrow

GA

30260

37

11955 S Orange Blossom Trl

Orlando

FL

32837

39

230 Snyder Road

Hermitage

PA

16148

40

10300 NW 55th St

Sunrise

FL

33351

41

7363 Lake Worth Road

Lake Worth

FL

33467

42

1987 Canton Rd

Marietta

GA

30066

43

1525 Williams Drive

Marietta

GA

30066

44

7604 Highway 85

Riverdale

GA

30274

45

720 Veterans Memorial Hwy SW

Mableton

GA

30126

46

1195 Gresham Road

Marietta

GA

30062

 

--------------------------------------------------------------------------------

 

Store #

Street

City

State

Zip

 

 

 

 

 

47

1212 W Patrick St

Frederick

MD

21703

48

26 W Diamond Ave

Gaithersburg

MD

20877

51

6005 N Wickham Rd

Melbourne

FL

32940

52

10429 Jefferson Avenue

Newport News

VA

23605

53

195 E Fairfield Dr

Pensacola

FL

32503

55

269 Oakwood Dr

Glastonbury

CT

06033

56

2090 Clay Rd

Austell

GA

30106

57

6457 General Green Way

Alexandria

VA

22312

58

980 N Navy Blvd

Pensacola

FL

32507

59

1923 N Wickham Rd

Melbourne

FL

32935

60

1395 South Street

Suffield

CT

06078

61

5725 Old National Hwy

College Park

GA

30349

62

1213 E Brambleton Ave

Norfolk

VA

23504

64

2630 Center Point Pkwy

Birmingham

AL

35215

65

3625 Lorna Road

Hoover

AL

35216

66

2895 Vaughn Plaza Road

Montgomery

AL

36116

67

918 Blanding Blvd

Orange Park

FL

32065

68

2807 W Michigan Ave

Pensacola

FL

32526

69

801 East Nine Mile Road

Pensacola

FL

32514

70

2295 W Michigan Ave

Pensacola

FL

32526

71

3000 W Columbus Dr

Tampa

FL

33607

72

404 Seminole Blvd

Largo

FL

33770

73

1844 N Belcher Rd

Clearwater

FL

33765

74

6011 I-55 North

Jackson

MS

39213

75

2947 McDowell Road Ext

Jackson

MS

39204

76

1210 Bentley Street

Richmond

VA

23227

77

4066 Silver Star Road

Orlando

FL

32808

80

3271 Fulling Mill Road

Middletown

PA

17057

81

191 Salem Church Road

Mechanicsburg

PA

17050

82

6523 Basile Rowe

East Syracuse

NY

13057

83

3780 Central Avenue

Fort Myers

FL

33901

84

4400 Solomon Blvd

Fort Myers

FL

33901

85

473 J Clyde Morris Blvd

Newport News

VA

23601

86

2632 Spruce Street

Montgomery

AL

36107

87

422 Old Trolley Road

Summerville

SC

29485

88

7550 W Waters Ave

Tampa

FL

33615

89

1105 N Little School Rd

Arlington

TX

76017

90

1061 Duncan Perry Rd

Arlington

TX

76011

91

4820 Western Center Blvd

Haltom City

TX

76137

92

8025 Culebra Road

San Antonio

TX

78251

93

6015 Tezel Road

San Antonio

TX

78250

94

7266 Henry Clay Blvd

Liverpool

NY

13088

 

--------------------------------------------------------------------------------

- 2 -

Store #

Street

City

State

Zip

 

 

 

 

 

95

1201 Coliseum Blvd

Montgomery

AL

36110

96

3770 Lantana Road

Lantana

FL

33462

97

1347 N Tamiami Trl

North Fort Myers

FL

33903

99

1005 S Alexander St

Plant City

FL

33563

100

511 Springfield St

Feeding Hills

MA

01030

101

6600 Industrial Dr

Fort Myers

FL

33912

102

11378 Springfield Pike

Springdale

OH

45246

104

2929 Pennsy Drive

Landover

MD

20785

105

1515 Manotak Avenue

Jacksonville

FL

32210

106

3858 Old Sunbeam Road

Jacksonville

FL

32257

108

9914 San Jose Blvd

Jacksonville

FL

32257

109

1400 Orchard Lake Dr

Charlotte

NC

28270

110

6720 E W T Harris Blvd

Charlotte

NC

28215

111

130 Concord Drive

Casselberry

FL

32707

112

1180 University Avenue

Rochester

NY

14607

113

446 Boardman Canfield Rd

Youngstown

OH

44512

115

1455 Broadway Ave

Bedford

OH

44146

116

4976 W 130th St

Cleveland

OH

44135

117

19200 Neff Road

Cleveland

OH

44119

118

15101 McCracken Road

Cleveland

OH

44128

119

24560 Sperry Dr

Westlake

OH

44145

120

1100 Erie Road

Eastlake

OH

44095

121

8650 East Avenue

Mentor

OH

44060

127

3343 SW Military Dr

San Antonio

TX

78211

128

2500 Pat Booker Road

Universal City

TX

78148

129

9665 Marbach Road

San Antonio

TX

78245

130

8020 Eastex Freeway

Beaumont

TX

77708

131

9999 Highway 69

Port Arthur

TX

77640

132

6970 College St

Beaumont

TX

77707

137

2703 Battlefield Blvd S

Chesapeake

VA

23322

139

2650 W 25th St

Sanford

FL

32771

140

1099 S Congress Ave

Delray Beach

FL

33445

141

5207 Montgomery St

Savannah

GA

31405

142

551 S Congress Ave

Delray Beach

FL

33445

143

38390 Chester Road

Avon

OH

44011

145

140 Centennial Blvd

Richardson

TX

75081

149

9940 Jones Bridge Road

Alpharetta

GA

30022

150

1725 Roswell Road

Marietta

GA

30062

151

4427 Tilly Mill Road

Doraville

GA

30360

152

4207 Hilltop Road

Greensboro

NC

27407

153

118 Stage Coach Trail

Greensboro

NC

27409

154

11670 Airline Hwy

Baton Rouge

LA

70816

 

--------------------------------------------------------------------------------

- 3 -

Store #

Street

City

State

Zip

 

 

 

 

 

155

7375 Airline Hwy

Baton Rouge

LA

70805

156

958 Peiffers Lane

Harrisburg

PA

17109

157

3248 S Military Hwy

Chesapeake

VA

23323

158

517 Volvo Pkwy

Chesapeake

VA

23320

159

4929 Shell Road

Virginia Beach

VA

23455

160

597 Central Drive

Virginia Beach

VA

23454

161

385 S. Naval Base Road

Norfolk

VA

23505

162

6010 E Hillsborough Ave

Tampa

FL

33610

163

872 Church Street Ext

Northbridge

MA

01534

164

97 Maher Lane

Harriman

NY

10926

165

5810 W Gate City Blvd

Greensboro

NC

27407

167

1903 Garden Street

Titusville

FL

32796

168

435 Highland Avenue

Salem

MA

01970

169

800 Narragansett Park Dr

Rumford

RI

02916

170

6601 Lee Hwy

Chattanooga

TN

37421

171

4429 Highway 58

Chattanooga

TN

37416

172

1013 Battlefield Pkwy

Fort Oglethorpe

GA

30742

173

6604 Walt Drive

Birmingham

AL

35242

174

2771 S County Trl

E. Greenwich

RI

02818

175

4417 Hillsborough Road

Durham

NC

27705

176

1200 E Cornwallis Rd

Durham

NC

27713

178

134 S Policy St

Salem

NH

03079

180

3787 Elm Rd NE

Warren

OH

44483

181

3942 Youngstown Rd SE

Warren

OH

44484

183

111 Tomahawk Dr

Indian Harbour Beach

FL

32937

184

5961 I-55 North

Jackson

MS

39213

185

3433 Fry Rd

Katy

TX

77449

186

7901 Sheridan Street

Hollywood

FL

33024

187

1799 W Atlantic Blvd

Pompano Beach

FL

33069

188

1500 West Sample Road

Pompano Beach

FL

33064

189

9900 SW 18th St

Boca Raton

FL

33428

190

1655 10th Avenue

Vero Beach

FL

32960

191

1701 FM 1960 Bypass Rd E

Humble

TX

77338

193

16650 Highway 3

Webster

TX

77598

194

2300 Old Denton Road

Carrollton

TX

75006

195

1109 North 21st Avenue

Hollywood

FL

33020

196

1620 S Interstate 35

San Marcos

TX

78666

197

5547 McNeil Drive

Austin

TX

78729

198

10307 FM 2222

Austin

TX

78730

202

1151 W Euless Blvd

Euless

TX

76040

203

5575 Davis Blvd

North Richland Hills

TX

76180

204

1105 Old State Route 74

Batavia

OH

45103

 

--------------------------------------------------------------------------------

- 4 -

Store #

Street

City

State

Zip

 

 

 

 

 

205

4000 N West St

Jackson

MS

39206

206

5110 Franz Road

Katy

TX

77493

207

5 James P Murphy Ind Hwy

West Warwick

RI

02893

208

2310 W Pinhook Rd

Lafayette

LA

70508

209

2207 W Pinhook Rd

Lafayette

LA

70508

210

3636 Ambassador Caffery Pkwy

Lafayette

LA

70503

211

2888 NE Evangeline Trwy

Lafayette

LA

70507

212

313 Guilbeau Road

Lafayette

LA

70506

213

375 East Elliot Road

Gilbert

AZ

85234

214

13902 N 59th Ave

Glendale

AZ

85306

215

1356 E Baseline Rd

Mesa

AZ

85204

216

837 E Broadway Rd

Mesa

AZ

85204

217

545 W Broadway Rd

Mesa

AZ

85210

218

139 N Greenfield Rd

Mesa

AZ

85205

219

3641 W Camelback Rd

Phoenix

AZ

85019

220

1928 East Bell Road

Phoenix

AZ

85022

221

20001 N 35th Ave

Phoenix

AZ

85027

222

576 Bridgton Rd

Westbrook

ME

04092

223

801 N Cocoa Blvd

Cocoa

FL

32922

224

150 North Clark Road

Cedar Hill

TX

75104

225

1111 State Route 17M

Monroe

NY

10950

226

1171 Turnpike St

North Andover

MA

01845

227

3400 Bayport Blvd (Hwy 146)

Seabrook

TX

77586

228

5605 W Sunrise Blvd

Plantation

FL

33313

229

3551 Bessemer Super Hwy

Bessemer

AL

35020

230

1639 Route 22

Brewster

NY

10509

231

8227 N Lamar Blvd

Austin

TX

78753

232

2410 E Main St

League City

TX

77573

233

800 Abrams Blvd

Lehigh Acres

FL

33971

234

73 Pleasant Street

Dracut

MA

01826

235

114 Pleasant Valley St

Methuen

MA

01844

236

7437 Garners Ferry Road

Columbia

SC

29209

237

600 Cannon Road

Myrtle Beach

SC

29577

239

6 Industrial Park Rd

Saco

ME

04072

240

55 Holman Rd

Plymouth

MA

02360

241

6 Washington Circle

Sandwich

MA

02563

242

430 Spencer Street

Syracuse

NY

13204

251

2233 Franklin Drive

Mesquite

TX

75150

252

1606 Plantation Road

Dallas

TX

75235

253

3536 Hunt Lane

San Antonio

TX

78227

254

5250 FM 1960 East

Humble

TX

77346

255

6402 Fairmont Parkway

Pasadena

TX

77505

 

--------------------------------------------------------------------------------

- 5 -

Store #

Street

City

State

Zip

 

 

 

 

 

256

2280 E Main St

League City

TX

77573

257

15261 Highway 105 W

Montgomery

TX

77356

259

3800 Highway 6 S

Houston

TX

77082

260

188 S LHS Dr

Lumberton

TX

77657

261

99 Mariner Dr Unit 4

Southampton

NY

11968

262

59 Mariner Dr

Southampton

NY

11968

263

173 W Montauk Hwy

Hampton Bays

NY

11946

264

9 Hardscrabble Ct

East Hampton

NY

11937

265

1010 E Highway 67

Duncanville

TX

75137

266

4640 Harry Hines Blvd

Dallas

TX

75235

267

280 Fairfield Avenue

Stamford

CT

06902

268

23355 State Highway 249

Tomball

TX

77375

269

2828 FM 1488

Conroe

TX

77384

270

8625 Spring Cypress

Spring

TX

77379

271

5415 Bissonnet St

Houston

TX

77081

272

1238 FM 1462 Rd

Alvin

TX

77511

273

1426 N McMullen Booth Rd

Clearwater

FL

33759

274

4717 Cartwright Road

Missouri City

TX

77459

275

4119 Hixson Pike

Chattanooga

TN

37415

276

2830 S A W Grimes Blvd

Round Rock

TX

78664

278

8239 Thompson Rd

Cicero

NY

13039

279

110 Saxon Ave

Bay Shore

NY

11706

280

40 Congress St

Springfield

MA

01104

281

649 Hope St

Stamford

CT

06907

282

9145 Jones Rd

Houston

TX

77065

283

3650 Richard Rd

Montgomery

AL

36111

284

90 Main St

Oxford

MA

01540

285

9717 E US Highway 290

Austin

TX

78724

286

10260 Marbach Rd

San Antonio

TX

78245

287

6509 South 1st Street

Austin

TX

78745

288

32777 State Highway 249

Pinehurst

TX

77362

289

3150 Austell Rd SW

Marietta

GA

30008

290

4756 Florida Blvd.

Baton Rouge

LA

70806

291

7400 Barker Cypress Rd

Cypress

TX

77433

293

2216 S Interstate 35

San Marcos

TX

78666

294

455 W Cedar Bayou Lynchburg Rd

Baytown

TX

77521

295

1280 Creek St

Webster

NY

14580

296

13033 Jones Rd

Houston

TX

77070

297

5922 Cameron St

Scott

LA

70583

298

300 Westgate Rd

Lafayette

LA

70506

299

203 Albertson Pkwy

Broussard

LA

70518

300

4706 West Congress St.

Lafayette

LA

70506

 

--------------------------------------------------------------------------------

- 6 -

Store #

Street

City

State

Zip

 

 

 

 

 

301

1902 Wellington Rd

Manchester

NH

03104

302

120 Spit Brook Rd

Nashua

NH

03062

303

10833 Seminole Blvd

Seminole

FL

33778

304

10700 US Highway 19 N

Pinellas Park

FL

33782

305

41524 US Highway 19 N

Tarpon Springs

FL

34689

306

3200 General DeGaulle Dr

New Orleans

LA

70114

307

301 Meramec Station Rd

Ballwin

MO

63021

308

11540 Saint Charles Rock Rd

Bridgeton

MO

63044

309

940 Shackelford Rd

Florissant

MO

63031

310

450 W Washington St

Florissant

MO

63031

311

6355 Howdershell Rd

Hazelwood

MO

63042

312

3535 Lemay Ferry Rd

Saint Louis

MO

63125

313

6557 Manchester Ave

Saint Louis

MO

63139

314

4320 Little Rd

Arlington

TX

76016

315

13575 Goldmark Dr

Dallas

TX

75240

316

2305 Manana Dr

Dallas

TX

75220

317

8555 Manderville Ln

Dallas

TX

75231

318

6050 Granbury Rd

Fort Worth

TX

76133

319

88 Grapevine Hwy

Hurst

TX

76054

320

20202 Blanco Rd

San Antonio

TX

78258

321

2300 Broadway St

San Antonio

TX

78215

322

11947 Huebner Rd

San Antonio

TX

78230

323

6103 Lee Highway

Chattanooga

TN

37421

324

2860 NE Evangeline Trwy

Lafayette

LA

70507

325

2650 East South Boulevard

Montgomery

AL

36116

326

3951 Pepperell Pkwy

Opelika

AL

36801

327

1231 Gatewood Dr.

Auburn

AL

36830

328

3153 Williams Rd

Columbus

GA

31909

329

4249 Miller Rd

Columbus

GA

31909

330

4510 Armour Rd

Columbus

GA

31904

331

909 Amber Dr.

Columbus

GA

31907

332

11 Integra Dr

Concord

NH

03301

333

300 Langner Rd

West Seneca

NY

14224

334

2802 Transit Rd

West Seneca

NY

14224

335

4445 Lake Ave.

Blasdell

NY

14219

336

3154 Union Rd

Cheektowaga

NY

14227

337

2681 Niagara Falls Blvd.

Amherst

NY

14228

338

521 Young St.

Tonawanda

NY

14150

339

1275 Sheridan Dr.

Buffalo

NY

14217

340

6104 S Transit Rd

Lockport

NY

14094

341

860 Phillips Rd

Webster

NY

14580

343

9595 Highway 69

Port Arthur

TX

77640

 

--------------------------------------------------------------------------------

- 7 -

Store #

Street

City

State

Zip

 

 

 

 

 

344

250 S Dowlen Rd

Beaumont

TX

77707

345

11607 S Memorial Pkwy

Huntsville

AL

35803

346

8036 Madison Blvd.

Madison

AL

35758

347

3610 Bienville Blvd

Ocean Springs

MS

39564

348

7015 Highway 72 West

Huntsville

AL

35806

349

8781 Airport Blvd.

Mobile

AL

36608

350

13130 Highway 49

Gulfport

MS

39503

351

8778 Highway 72 West

Madison

AL

35758

352

7775 State Highway 59

Foley

AL

36535

353

1600 W Nine Mile Rd

Pensacola

FL

32534

354

2020 S. College St.

Auburn

AL

36832

355

1932 Popps Ferry Rd

Biloxi

MS

39532

356

9113 W Highway 98

Pensacola

FL

32506

357

115 S. Arrowhead Dr.

Montgomery

AL

36117

358

1925 McLemore Dr.

Montgomery

AL

36117

359

3615 N Foster Rd

San Antonio

TX

78244

360

1655 S. Major Dr.

Beaumont

TX

77707

361

421 Classic Dr

Hattiesburg

MS

39402

362

4059 Ginger Dr

Diberville

MS

39540

363

7905 State Highway 59

Foley

AL

36535

364

130 Centre St

Ridgeland

MS

39157

365

5111 I-55 N

Jackson

MS

39206

366

2950 Robertson Ave

Cincinnati

OH

45209

367

3830 N Bailey Bridge Rd

Midlothian

VA

23112

368

5000 Atlantic Ave

Raleigh

NC

27616

369

7209 Wallace Ln

Charlotte

NC

28212

370

302 Davis Grove Cir

Cary

NC

27519

371

9225 Westmoreland Rd

Cornelius

NC

28031

372

3617 Matthews Weddington Rd

Matthews

NC

28105

373

5738 Dillard Dr

Cary

NC

27518

374

13125 Zeb Morris Way

Mint Hill

NC

28227

375

445 Wagaraw Rd

Fair Lawn

NJ

07410

376

480 Allen St

Elizabeth

NJ

07202

377

115 Jacqueline Lane

High Ridge

MO

63049

378

2910 N Decatur Rd

Decatur

GA

30033

379

19415 Pinehurst Trail Drive

Humble

TX

77346

380

2905 Crystal Springs

Bedford

TX

76021

381

7610 Highway 6 N

Houston

TX

77095

382

309 South Bell Boulevard

Cedar Park

TX

78613

383

2499 South Mason Rd

Katy

TX

77450

384

3321 Center Street

Deer Park

TX

77536

385

13300 W Little York Rd

Houston

TX

77041

 

--------------------------------------------------------------------------------

- 8 -

Store #

Street

City

State

Zip

 

 

 

 

 

386

4155 Fairway Plaza Drive

Pasadena

TX

77505

387

4333 FM 2351 Rd

Friendswood

TX

77546

388

6911 Louetta Road

Spring

TX

77379

389

7835 W Sam Houston Pkwy N

Houston

TX

77040

390

12835 Pond Springs Road

Austin

TX

78729

391

3411 Rayford Road

Spring

TX

77386

392

550 S. IH-35

Round Rock

TX

78681

393

1435 Silverado Drive

Houston

TX

77077

394

11220 S Highway 6

Sugar Land

TX

77498

395

12711 Westheimer Road

Houston

TX

77077

396

2010 Wilcrest Drive

Houston

TX

77042

397

4455 Panther Creek Pines

The Woodlands

TX

77381

398

7951 Alden Bend Dr

The Woodlands

TX

77382

399

5425 Katy Freeway

Houston

TX

77007

401

701 Brick Kiln Blvd.

Newport News

VA

23602

402

5060 N Palafox St

Pensacola

FL

32505

403

6820 SW 81st Terrace

Miami

FL

33143

404

1400 S Skokie Hwy

Lake Forest

IL

60045

405

1401 N. Plum Grove Rd

Schaumburg

IL

60173

406

1806 E Little Creek Rd

Norfolk

VA

23518

407

680 14th Street NW

Atlanta

GA

30318

408

1709 Blanding Blvd

Middleburg

FL

32068

409

600 Blanding Blvd

Orange Park

FL

32073

410

4800 US Highway 1 S

Saint Augustine

FL

32086

411

1890 Briarwood Rd NE

Atlanta

GA

30329

412

1125 Roberts Blvd NW

Kennesaw

GA

30144

413

875 Marathon Parkway

Lawrenceville

GA

30046

414

42 Sycamore Lane

Woodstock

GA

30188

415

160 Havensite Court

Cary

NC

27513

416

20765 W. Grass Lake Road

Lindenhurst

IL

60046

417

11525 184th Place

Orland Park

IL

60467

418

5305 Manatee Ave. W

Bradenton

FL

34209

419

3111 Cleveland Ave

Fort Myers

FL

33901

420

2180 Drew Street

Clearwater

FL

33765

421

111 North Myrtle Ave

Clearwater

FL

33755

422

232 South Lake Street

Aurora

IL

60506

423

2924 N 83rd Ave

Phoenix

AZ

85033

424

2051 North Austin Ave

Chicago

IL

60639

425

345 North Western Ave

Chicago

IL

60612

426

615 W Pershing Rd

Chicago

IL

60609

427

3997 FM 1431

Round Rock

TX

78681

428

101 East Hoffman Avenue

Lindenhurst

NY

11757

 

--------------------------------------------------------------------------------

- 9 -

Store #

Street

City

State

Zip

 

 

 

 

 

429

2715 Sam Bass Road

Round Rock

TX

78681

430

2101 Double Creek Dr

Round Rock

TX

78664

431

9403 Marbach Road

San Antonio

TX

78245

432

3626 N Broadway St

Chicago

IL

60613

433

51 McGrath Hwy.

Somerville

MA

02143

434

715 Grand Blvd.

Deer Park

NY

11729

435

24 Sterling Place

Amityville

NY

11701

436

4750 Scarlet Drive

Colorado Springs

CO

80920

437

15 Kenosia Ave

Danbury

CT

06810

438

1525 Boston Post Road

Milford

CT

06460

439

65 W John St

Hicksville

NY

11801

440

1 Executive Blvd

Farmingdale

NY

11735

441

7411 S Military Trl

Lake Worth

FL

33463

442

2625 E. Main Street

Saint Charles

IL

60174

443

1341 Route 37 West

Toms River

NJ

08755

444

24264 Wilderness Oak

San Antonio

TX

78258

445

9706 Manchaca Road

Austin

TX

78748

446

1515 North AW Grimes Blvd

Round Rock

TX

78665

447

338 Highway 34

Matawan

NJ

07747

448

813 1st Avenue

Asbury Park

NJ

07712

449

42 Tinton Falls Road

Farmingdale

NJ

07727

450

1225 State Route 70

Lakewood

NJ

08701

451

50 Gorham Rd

South Portland

ME

04106

452

11 Sand Hill Rd

Topsham

ME

04086

453

700 Mountain Road

Bristol

CT

06010

454

3950 New Brunswick Ave.

Piscataway

NJ

08854

455

747 NE 3rd Avenue

Fort Lauderdale

FL

33304

456

1401 Mercer Avenue

West Palm Beach

FL

33401

457

1000 Cooper Circle

Peachtree City

GA

30269

458

6110 Walzem Road

San Antonio

TX

78239

459

1600 Woodson Rd

Saint Louis

MO

63114

460

3939 Mexico Road

Saint Peters

MO

63376

461

3850 Vogel Road

Arnold

MO

63010

463

8524 Manchester Road

Brentwood

MO

63144

464

485 North Highway Drive

Fenton

MO

63026

465

1475 Dunn Road

Florissant

MO

63033

466

77 Willowbrook Boulevard

Wayne

NJ

07470

467

1625 S Ashland Ave

Chicago

IL

60608

468

3540 Quakerbridge Road

Hamilton Township

NJ

08619

469

35 Merritt Boulevard

Fishkill

NY

12524

470

10111 Gandy Boulevard N.

Saint Petersburg

FL

33702

471

1380 Broad St

Chattanooga

TN

37402

 

--------------------------------------------------------------------------------

- 10 -

Store #

Street

City

State

Zip

 

 

 

 

 

472

1907 Campostella Rd

Chesapeake

VA

23324

473

7340 Blanco Road

San Antonio

TX

78216

474

2440 W Whitestone Blvd

Cedar Park

TX

78613

475

1540 Meeting Street Rd

Charleston

SC

29405

476

2201 W Napoleon Ave

Kenner

LA

70062

477

475 Celebration Place

Celebration

FL

34747

478

2870 Gessner Rd

Houston

TX

77080

479

2850 N. Pulaski Road

Chicago

IL

60641

480

5253 West 111th Street

Alsip

IL

60803

481

5860 N. Pulaski Road

Chicago

IL

60646

483

19400 S. Tamiami Trail

Fort Myers

FL

33908

484

8485 20th St.

Vero Beach

FL

32966

485

10725 S. Federal Hwy.

Port Saint Lucie

FL

34952

486

6800 N. Military Trail

West Palm Beach

FL

33407

487

28239 S. Tamiami Trail

Bonita Springs

FL

34134

488

18625 N. Tatum Blvd.

Phoenix

AZ

85050

489

14130 Beach Blvd.

Jacksonville

FL

32250

490

908 Allen Central Dr.

Allen

TX

75013

491

154 Pleasant St

Lynn

MA

01901

492

640 NW 133rd St

N Miami

FL

33168

493

314 Ainsley Drive

Syracuse

NY

13210

494

5666 State Route 31

Cicero

NY

13039

495

104 Bennett Road

Camillus

NY

13031

496

111 Fairgrounds Drive

Manlius

NY

13104

497

5800 A Brookshire Blvd

Charlotte

NC

28216

498

1514 Mathis Ferry Rd

Mount Pleasant

SC

29464

499

2687 Beaver Run Blvd

Surfside Beach

SC

29575

500

6000 Garners Ferry Rd

Columbia

SC

29209

502

19B Sheridan Park Circle

Bluffton

SC

29910

504

1414 N Rand Rd

Arlington Heights

IL

60004

507

11583 University Blvd.

Orlando

FL

32817

508

2650 N Powers Dr

Orlando

FL

32818

509

12560 Tamiami Trail S

North Port

FL

34287

510

900 N 48th St

Phoenix

AZ

85008

511

1125 E Saint Charles Rd

Lombard

IL

60148

512

801 E Commercial St

Los Angeles

CA

90012

513

700 E Slauson Ave

Los Angeles

CA

90011

514

8041 Edinger Ave

Westminster

CA

92683

515

5045 Old Scandia Ln

Calabasas

CA

91302

516

164 Route 125

Kingston

NH

03848

517

220 Kingston Rd

Danville

NH

03819

518

143 Lafayette Rd

Hampton Falls

NH

03844

 

--------------------------------------------------------------------------------

- 11 -

Store #

Street

City

State

Zip

 

 

 

 

 

519

44 Calef Hwy

Lee

NH

03861

520

70 Heritage Ave

Portsmouth

NH

3801

521

167 Elm St

Salisbury

MA

1952

522

8747 Stockard Dr

Frisco

TX

75034

523

550 N Custer Rd

McKinney

TX

75071

524

3080 Alma Rd

McKinney

TX

75070

525

3200 Ridge Pike

Eagleville

PA

19403

526

407 S Chester Pike

Glenolden

PA

19036

527

3190 Pullman St

Costa Mesa

CA

92626

528

4320 W 190th St

Torrance

CA

90504

529

10025 Muirlands Blvd

Irvine

CA

92618

530

1727 Buena Vista St

Duarte

CA

91010

531

9000 Gale Blvd

Thornton

CO

80260

532

513 Main St

Wallingford

CT

6492

533

433 Lakewood Rd

Waterbury

CT

6704

535

320 Washington St

Mount Vernon

NY

10553

536

24781 Clinton Keith Rd

Wildomar

CA

92595

537

604 W Morehead St

Charlotte

NC

28208

538

550 Cayuga Rd

Buffalo

NY

14225

539

1348 Ridge Rd

Lackawanna

NY

14218

540

2710 Denton Tap Rd

Lewisville

TX

75067

542

2607 W Braker Ln

Austin

TX

78758

543

10800 Highway 290 W

Austin

TX

78736

544

4201 S. Clear Creek Rd.

Killeen

TX

76549

545

506 McNeil Rd

Round Rock

TX

78681

546

71 Wildwood Dr

Georgetown

TX

78633

547

20217 FM 685

Pflugerville

TX

78660

548

2301 W Algonquin Rd

Algonquin

IL

60102

549

2253 Randall Rd

Carpentersville

IL

60110

550

3323 W Addison St

Chicago

IL

60618

551

2361 S. State St.

Chicago

IL

60616

552

4014 W. Grand Ave.

Chicago

IL

60651

553

700 E. Park Ave.

Libertyville

IL

60048

554

1650 N. Randall Rd.

Aurora

IL

60506

555

6505 Oakton St

Morton Grove

IL

60053

556

7700 W 79th St

Bridgeview

IL

60455

557

426 S Westgate St

Addison

IL

60101

558

6603 W Diversey Ave

Chicago

IL

60707

559

953 S. State Route 83

Elmhurst

IL

60126

560

450 Airport Rd

Elgin

IL

60123

561

7524 N. Paulina St.

Chicago

IL

60626

562

21700 S. Cicero Ave.

Matteson

IL

60443

 

--------------------------------------------------------------------------------

- 12 -

Store #

Street

City

State

Zip

 

 

 

 

 

563

3200 Holeman Ave

South Chicago Heights

IL

60411

564

4500 W Grand Ave

Chicago

IL

60639

565

3245 W 30th St

Chicago

IL

60623

566

8531 W. 191st St.

Mokena

IL

60448

567

1455 S. Barrington Rd.

Barrington

IL

60010

568

1950 N Washington St

Naperville

IL

60563

569

1800 Des Plaines Ave

Forest Park

IL

60130

570

405 Shawmut Ave

La Grange

IL

60525

571

1205 Milwaukee Ave

Glenview

IL

60025

572

500 Buckingham Rd

Richardson

TX

75081

573

4255 S Bowen Rd

Arlington

TX

76016

574

3405 Coit Rd

Plano

TX

75093

575

1350 N Belt Line Rd

Mesquite

TX

75149

576

717 S Good Latimer Expy

Dallas

TX

75226

577

6338 Arapahoe Rd

Boulder

CO

80303

578

6405 Odell Pl

Boulder

CO

80301

579

5815 Arapahoe Ave.

Boulder

CO

80303

580

4545 Broadway St

Boulder

CO

80304

581

12455 Westpark Dr.

Houston

TX

77082

582

1770 E T C Jester Blvd

Houston

TX

77008

583

14102 Bay Pointe Ct.

Houston

TX

77062

584

16220 FM 529 Rd

Houston

TX

77095

585

8902 Jones Rd

Houston

TX

77065

586

5491 Plaza Dr.

Flowood

MS

39232

587

9930 Spencer St.

Las Vegas

NV

89183

588

9722 W Maule Ave

Las Vegas

NV

89148

589

6075 W Wigwam Ave

Las Vegas

NV

89139

590

1011 Stufflebeam Ave

Henderson

NV

89011

591

5555 S Fort Apache Rd

Las Vegas

NV

89148

592

4480 Berg St

North Las Vegas

NV

89081

593

6590 W Warm Springs Rd

Las Vegas

NV

89118

594

550 Conestoga Way

Henderson

NV

89002

595

6545 W Warm Springs Rd

Las Vegas

NV

89118

596

3225 S Nellis Blvd

Las Vegas

NV

89121

597

9770 W. Cheyenne Ave.

Las Vegas

NV

89129

598

11330 Dean Martin Dr

Las Vegas

NV

89141

599

9227 W. Flamingo Rd.

Las Vegas

NV

89147

600

4475 W. Rome Blvd.

North Las Vegas

NV

89084

601

318 N Boulder Hwy

Henderson

NV

89015

602

5714 Ferrell St.

North Las Vegas

NV

89031

603

8424 Farm Rd

Las Vegas

NV

89131

604

19106 Normandie Ave

Torrance

CA

90502

 

--------------------------------------------------------------------------------

- 13 -

Store #

Street

City

State

Zip

 

 

 

 

 

605

17392 Murphy Ave

Irvine

CA

92614

606

40050 Harris Ln

Palm Desert

CA

92211

607

4565 N Green Bay Ave

Milwaukee

WI

53209

608

1236 S Vineland Rd

Winter Garden

FL

34787

609

1170 W State Road 434

Longwood

FL

32750

610

7244 Overland Rd

Orlando

FL

32810

611

8740 Calvine Rd.

Sacramento

CA

95828

612

7716 Folsom Blvd.

Sacramento

CA

95826

613

4161 Pell Dr.

Sacramento

CA

95838

614

55 Goldenland Ct.

Sacramento

CA

95834

615

1022 Gibson Rd.

Woodland

CA

95695

616

1300 El Camino Ave

Sacramento

CA

95815

617

3800 Bayou Way

Sacramento

CA

95835

618

8960 Calvine Rd

Sacramento

CA

95829

619

4501 Latrobe Rd

El Dorado Hills

CA

95762

620

8870 Fruitridge Rd

Sacramento

CA

95826

622

23860 US-281 N

San Antonio

TX

78258

623

1615 N IH 35

San Marcos

TX

78666

624

1341 W Mary St

Austin

TX

78704

627

5100 W 81st Pl

Westminster

CO

80031

630

76 Old Route 6

Carmel

NY

10512

631

6 Smith Ln

Londonderry

NH

3053

632

181 Main Ave

Sacramento

CA

95838

 

 

 

 

--------------------------------------------------------------------------------

- 14 -

Schedule 7.3(c)

Partially Owned Entities

 

LSLP owns (i) a 49% membership interest in Iskalo Office Holdings, LLC, a New
York limited liability company, (ii) a 20% membership interest in Sovran HHF
Storage Holdings LLC, a Delaware limited liability company, (iii) a 15% interest
in Sovran HHF Storage Holdings II LLC, a Delaware limited liability company,
(iv) a 20% interest in 191 III Holdings LLC, a Delaware limited liability
company, (v) a 20% interest in Life Storage-SERS Storage LLC, a Delaware limited
liability company, (vi) a 5% interest in SNL/Orix 1200 McDonald Ave., LLC,  a
Delaware limited liability company, (vii) a 5% interest in SNL Orix Merrick,
LLC, a Delaware limited liability company, (viii) a 40% interest in Review
Avenue Partners, LLC a Delaware limited liability company and (ix) a 46%
interest in N 32nd Street Self Storage, LLC. a Delaware limited liability
company  

 

LSLP, indirectly through wholly owned  subsidiaries (Life Storage Solutions,
LLC, 1168795 B.C. Unlimited Liability Company, LSS GP LLC and Life Storage
Bluebird Storage LP), owns a 17% interest in NYX Don Mills Storage  LP, an
Ontario limited partnership    

 

LSLP, indirectly through its wholly owned subsidiary, 181083 B.C. Ltd., owns a
38% interest in  NYX Sheridan Storage LP, an Ontario limited partnership    

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.7

Litigation

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.15

Certain Transactions

1.

Charles E. Lannon, a director of Life Storage, Inc., rents an office from Life
Storage LP  (“LSLP”) at the headquarters of LSLP on a month-to-month basis at a
market rate ($1,000 per month).

 

2.

Frederick G. Attea is an Assistant Secretary of Life Storage, Inc. and is a
partner in Phillips Lytle LLP, the law firm which represents Life Storage, Inc.,
Life Storage Holdings, Inc., Life Storage LP and their subsidiaries

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 7.18

Environmental Matters

None.

 

 

 




 

--------------------------------------------------------------------------------

 

 

Schedule 7.19

Subsidiaries

A.Subsidiaries of Life Storage, Inc. (all Delaware Entities):

Life Storage Holdings, Inc. – 100% Owned

Life Storage LP – 99.5% Limited Partnership Interest (directly and indirectly

                        through Life Storage Holdings, Inc.)

 

B.Subsidiaries of Life Storage LP:

100% Owned Delaware Entities                100% Owned New York Entities

Sovran Peacock 505 LLC                              Iskalo Land Holdings LLC

Sovran Mahopac 534 LLC                             Life Storage Solutions, LLC

Life Curry Ford Road 628 LLC                     Iskalo Land Holdings, LLC

 

85% Owned Delaware Entities

Urban Box Coralway Storage, LLC  

100% Owned Canadian Entities

1181083 B.C. Ltd.

 

C.Subsidiaries of Life Storage Solutions, LLC:

100% Owned Delaware Entities

Life Storage Bluebird Storage LP

LSS GP LLC

UBM Solar LLC

 

60% Owned Delaware Entities

Warehouse Anywhere, LLC

 

100% Owned Canadian Entities

1168795 B.C. Unlimited Liability Company (indirectly through LSS GP LLC and Life

Storage Bluebird Storage LP)

 

 




 

--------------------------------------------------------------------------------

 

Schedule 7.24

Existing Indebtedness

 

A.Notes

 

The Borrowers are the co-obligors on $100,000,000 principal amount of 5.54%
Senior Guaranteed Notes, Series D, due August 5, 2021, issued pursuant to the
Note Purchase Agreement dated as of August 5, 2011, among LSI, LSLP, and the
several purchasers identified therein.

 

The Borrowers are the co-obligors on $175,000,000 principal amount of 4.533%
Senior Guaranteed Notes, Series E, due April 8, 2024 , issued pursuant to the
Note Purchase Agreement dated as of April 8, 2014, among LSI, LSLP, and the
several purchasers identified therein.

 

The Borrowers are the co-obligors on $200,000,000 principal amount of 3.67%
Senior Guaranteed Notes, Series F, due July 21, 2028, issued pursuant to the
Note Purchase Agreement dated as of July 21, 2016, among LSI, LSLP, and the
several purchasers identified therein.

 

On June 20, 2016, LSLP issued $600 million in aggregate principal amount of
3.50% unsecured senior notes due July 1, 2026 (the “2026 Senior Notes”).  The
2026 Senior Notes are fully and unconditionally guaranteed by LSI.

 

On December 7, 2017, LSLP issued $450 million in aggregate principal amount of
3.875% unsecured senior notes due December 15, 2027 (the “2027 Senior
Notes”).  The 2027 Senior Notes are fully and unconditionally guaranteed by LSI.

 

B.Mortgage Notes

 

 

Life Curry Ford Road 628 LLC, a wholly owned subsidiary of  LSLP, is the
borrower under a 4.98% mortgage note due January 1, 2021 with a principal
balance of approximately $2.9 million as of September 30, 2018 .

 

Sovran Mahopac 534 LLC, a wholly owned subsidiary of  LSLP, is the borrower
under a 4.065% mortgage note due April 1, 2023 with a principal balance of
approximately $4.1 million as of September 30, 2018.

 

Sovran Peacock 505 LLC, a wholly owned subsidiary of  LSLP, is the borrower
under a 5.26% mortgage note due November 1, 2023 with a principal balance of
approximately $3,9 million as of September 30, 2018.

 

LSLP is the borrower under a 5.99% mortgage note due May 1, 2026 with a
principal balance of approximately $1.6 million as of September 30, 2018.

 

C.Indemnity and Guaranty Agreements

 

LSLP is an indemnitor under certain environmental indemnity agreements made in
connection with certain securitized loans which have been fully repaid.

 

LSLP has provided certain non-recourse guaranty agreements and environmental
indemnities in connection with securitized loans entered into by certain joint
ventures in which LSLP has a minority interest which loans are secured by
mortgages on property owned by the joint ventures or special purpose entities
owned by the joint ventures.

 




 

--------------------------------------------------------------------------------

 

Schedule 9.2(vi)

Existing Liens

Mortgages listed in Schedule 7.24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 9.3(d)

Existing Investments

49% interest in Iskalo Office Holdings LLC

20% interest in Sovran HHF Storage Holdings LLC

15% interest in Sovran HHF Storage Holdings II LLC

20% interest in 191 III Holdings LLC

20% interest in Life Storage-SERS Storage LLC

5% interest in SNL/Orix 1200 McDonald Ave., LLC

5% interest in SNL Orix Merrick, LLC

40% interest in Review Avenue Partners, LLC

46% interest in N 32nd Street Self Storage, LLC.  

17% interest in NYX Don Mills Storage  LP (indirectly through  1168795 B.C.
Unlimited Liability Company)

 

38% interest in  NYX Sheridan Storage LP (indirectly through 1181083 B.C.
Ltd.)    

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A-1

 

[Form of Revolving Credit Note]

 

 

REVOLVING CREDIT NOTE

$____________

_______ ___, 2018

FOR VALUE RECEIVED, the undersigned LIFE STORAGE, INC., a Maryland corporation
(“LSI”), and the undersigned LIFE STORAGE LP, a Delaware limited partnership
(“LSLP” and together with LSI, collectively referred to herein as the
“Borrowers” and individually as a “Borrower”), hereby jointly and severally
promise to pay to the order of _______________, [a national banking association]
(the “Lender”) at the Administrative Agent’s Head Office (as defined in the
Credit Agreement defined below):

(a)  prior to or on the Revolving Credit Loan Maturity Date the principal amount
of _________________ Dollars ($_______________) or, if less, the aggregate
unpaid principal amount of Revolving Credit Loans advanced by the Lender to the
Borrowers pursuant to the Seventh Amended and Restated Revolving Credit and Term
Loan Agreement dated as of October 30, 2018 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending  institutions which are or may become
parties thereto pursuant to §19 thereof (the “Lenders”) and Manufacturers and
Traders Trust Company, as administrative agent (together with its successors and
assigns, the “Administrative Agent”); and

(b)  interest on the principal balance hereof from time to time outstanding at
the times and at the rate provided in the Credit Agreement.

This Revolving Credit Note, together with the other Revolving Credit Notes
issued as of the date hereof under the Credit Agreement (collectively, the
“Substitute Revolving Credit Notes”), are issued in substitution for the unpaid
principal balances outstanding under all of the Revolving Credit Notes
previously issued by the Borrower under the Sixth Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December 10, 2014 (the “2014
Revolving Credit Notes”), which 2014 Revolving Credit Notes are outstanding as
of the date hereof.  Up to the full amount of the principal balances of the
Substitute Revolving Credit Notes, the principal balances outstanding under the
2014 Revolving Credit Notes shall continue in all respects to be outstanding
under the Substitute Revolving Credit Notes, and this Revolving Credit Note
shall not be deemed to evidence a novation or payment and refunding of any part
of the outstanding principal balances under the 2014 Revolving Credit
Notes.  Notwithstanding the date of this Revolving Credit Note, the Substitute
Revolving Credit Notes carry all of the rights to unpaid interest that were
carried by the 2014 Revolving Credit Notes such that no loss of interest shall
result from any such substitution.  

This Revolving Credit Note evidences borrowings under and has been issued by the
Borrowers in accordance with the terms of the Credit Agreement.  The Lender and
any holder hereof pursuant to the Credit Agreement or by operation of law is
entitled to the benefits of the Credit Agreement and the other Loan Documents,
and may enforce the agreements of the Borrower contained therein, and any holder
hereof may exercise the respective remedies provided

 

--------------------------------------------------------------------------------

 

for thereby or otherwise available in respect thereof, all in accordance with
the respective terms thereof.  All capitalized terms used in this Revolving
Credit Note and not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.

The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Revolving Credit Loan or at the
time of receipt of any payment of principal of this Revolving Credit Note, an
appropriate notation on the grid attached to this Revolving Credit Note, or the
continuation of such grid, or any other similar record, including computer
records, reflecting the making of such Revolving Credit Loan or (as the case may
be) the receipt of such payment.  The outstanding amount of the Revolving Credit
Loans set forth on the grid attached to this Revolving Credit Note, or the
continuation of such grid, or any other similar record, including computer
records, maintained by the Lender with respect to any Revolving Credit Loans
shall be prima facie evidence of the principal amount thereof owing and unpaid
to the Lender, but the failure to record, or any error in so recording, any such
amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Borrowers hereunder or under the Credit
Agreement to make payments of principal of and interest on this Revolving Credit
Note when due to the extent of the unpaid principal and interest amount as of
any date of determination.

The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Revolving Credit Note on the terms and conditions specified in the Credit
Agreement.

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Revolving Credit Note and all of the unpaid interest
accrued thereon and any other charges or amounts due under any of the Loan
Documents may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

The Borrowers and every endorser and guarantor of this Revolving Credit Note or
the obligation represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Revolving Credit Note, and assents
to any extension or postponement of the time of payment or any other indulgence,
to any substitution, exchange or release of collateral and to the addition or
release of any other party or person primarily or secondarily liable.

THIS REVOLVING CREDIT NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
REVOLVING CREDIT NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK
AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT

 

--------------------------------------------------------------------------------

2-2-

THE ADDRESS SPECIFIED IN §20 OF THE CREDIT AGREEMENT.  EACH OF THE BORROWERS
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.

This Revolving Credit Note shall be deemed to take effect as a sealed instrument
under the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

--------------------------------------------------------------------------------

3-3-

IN WITNESS WHEREOF, each of the undersigned has caused this Revolving Credit
Note to be sealed and signed in its corporate or partnership name by its duly
authorized officer as of the day and year first above written.

 

LIFE STORAGE, INC.

WITNESS:

 

 

_________________________                            By:
______________________________

Name:

Title:

 

 

 

LIFE STORAGE LP

 

By: Life Storage Holdings, Inc., its general partner

WITNESS:

 

_________________________                            By:
______________________________

Name:

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

Amount of

Balance of

 

 

Amount

Principal Paid

Principal

Notation

Date

of Loan

or Prepaid

Unpaid

Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

-4-

Exhibit A-2

[Form of Term Loan Note]

 

TERM NOTE

 

 

$______________________ ___, 2018

FOR VALUE RECEIVED, the undersigned LIFE STORAGE, INC., a Maryland corporation
(“LSI”), and the undersigned LIFE STORAGE LP, a Delaware limited partnership
(“LSLP” and together with LSI, collectively referred to herein as the
“Borrowers” and individually as a “Borrower”), hereby jointly and severally
promise to pay to the order of _______________, [a national banking association]
(the “Lender”) at the Administrative Agent’s Head Office (as defined in the
Credit Agreement defined below):

(a)prior to or on the Term Maturity Date the principal amount of __________
Dollars ($__________) which principal amount is the portion of the Term Loan
advanced by the Lender to the Borrowers pursuant to the Seventh Amended and
Restated Revolving Credit and Term Loan Agreement dated as of October 30, 2018
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), among the Borrowers, Wells Fargo Bank, National
Association, Manufacturers and Traders Trust Company and the other
lending  institutions which are or may become parties thereto pursuant to §19
thereof (the “Lenders”) and Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
“Administrative Agent”);

(b)the principal outstanding hereunder from time to time at the times provided
in the Credit Agreement; and

(c)interest from the date hereof on the principal balance hereof from time to
time outstanding at the times and at the rate or rates provided in the Credit
Agreement and any other sums or fees due thereunder, all in accordance with the
Credit Agreement.

This Term Note, together with the other Term Notes issued as of the date hereof
under the Credit Agreement (collectively, the “Substitute Term Notes”), are
issued in substitution for the unpaid principal balances outstanding under all
of the Term Notes previously issued by the Borrower under the Sixth Amended and
Restated Revolving Credit and Term Loan Agreement dated as of December 10, 2014
(the “2014 Term Notes”), which 2014 Term Notes are outstanding as of the date
hereof.  Up to the full amount of the principal balances of the Substitute Term
Notes, the principal balances outstanding under the 2014 Term Notes shall
continue in all respects to be outstanding under the Substitute Term Notes, and
this Term Note shall not be deemed to evidence a novation or payment and
refunding of any part of the outstanding principal balances under the 2014 Term
Notes.  Notwithstanding the date of this Term Note, the Substitute Term Notes
carry all of the rights to unpaid interest that were carried by the 2014 Term
Notes such that no loss of interest shall result from any such substitution.

This Term Note evidences Term Loan borrowings under and has been issued by the
Borrowers in accordance with the terms of the Credit Agreement.  The Lender and
any holder hereof pursuant to the Credit Agreement or by operation of law is
entitled to the benefits of the

 

--------------------------------------------------------------------------------

 

Credit Agreement and the other Loan Documents, and may enforce the agreements of
the Borrower contained therein, and any holder hereof may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof.  All capitalized
terms used in this Term Note and not otherwise defined herein shall have the
same meanings herein as in the Credit Agreement.

The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Drawdown Date of the Term Loan or at the time of
receipt of any payment of principal of this Term Note, an appropriate notation
on the grid attached to this Term Note, or the continuation of such grid, or any
other similar record, including computer records, reflecting the making of such
Term Loan or (as the case may be) the receipt of such payment.  The outstanding
amount of the Term Loan set forth on the grid attached to this Term Note, or the
continuation of such grid, or any other similar record, including computer
records, maintained by the Lender with respect to the Term Loan shall be prima
facie evidence of the principal amount thereof owing and unpaid to the Lender,
but the failure to record, or any error in so recording, any such amount on any
such grid, continuation or other record shall not limit or otherwise affect the
obligation of the Borrowers hereunder or under the Credit Agreement to make
payments of principal of and interest on this Term Note when due to the extent
of the unpaid principal and interest amount as of any date of determination.

The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Term Note on the terms and conditions specified in the Credit Agreement.

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Term Note and all of the unpaid interest accrued
thereon and any other charges or amounts due under any of the Loan Documents may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

No delay or omission on the part of the Lender, or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

The Borrowers and every endorser and guarantor of this Term Note or the
obligations represented hereby waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Term Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

THIS TERM NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF
THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS TERM NOTE MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR
ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON

 

--------------------------------------------------------------------------------

-2-

 

THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN §20 OF THE CREDIT
AGREEMENT.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

This Term Note shall be deemed to take effect as a sealed instrument under the
laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

-3-

 

IN WITNESS WHEREOF, each of the undersigned has caused this Term Note to be
sealed and signed in its corporate or partnership name by its duly authorized
officer as of the day and year first above written.

 

LIFE STORAGE, INC.

WITNESS:

 

 

_________________________                             By:
______________________________

Name:

Title:

 

 

 

LIFE STORAGE LP

 

By: Life Storage Holdings, Inc., its general partner

WITNESS:

 

 

_________________________                             By:
______________________________

Name:

Title:

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Amount

Amount of

Balance of

 

 

of Term

Principal Paid

Principal

Notation

Date

Loan

or Prepaid

Unpaid

Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

-4-

Exhibit B

 

[FORM OF SUBSIDIARY GUARANTY]

GUARANTY

This Guaranty, dated as of October 30, 2018 by each of the undersigned and the
other Persons from time to time party hereto pursuant to the execution and
delivery of a joinder agreement in the form of Annex I hereto (all of the
undersigned, together with such other Persons, each, a “Guarantor” and
collectively, the “Guarantors”), is made in favor of Manufacturers and Traders
Trust Company, as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for itself and the Lenders
(as defined herein) under the Seventh Amended and Restated Revolving Credit and
Term Loan Agreement dated as of October 30, 2018, among Life Storage, Inc., a
Maryland corporation (“LSI”), Life Storage LP, a Delaware limited partnership
(“LSLP” and together with LSI, collectively referred to herein as the
“Borrowers”), Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending institutions which are or may become parties
thereto pursuant to §19 thereof (collectively, the “Lenders”) and the
Administrative Agent (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement.

WHEREAS, the Borrowers, the Administrative Agent, and the Lenders have entered
into the Credit Agreement;

WHEREAS, the Borrowers and each Guarantor are members of a group of related
entities, the success of either one of which is dependent in part on the success
of the other members of such group;

WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrowers by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged);

WHEREAS, it is a condition precedent to the Administrative Agent’s and the
Lenders’ willingness to extend, and to continue to extend, credit to the
Borrowers under the Credit Agreement that each Guarantor execute and deliver
this Guaranty; and

WHEREAS, each Guarantor wishes to guaranty the Borrowers’ obligations to the
Lenders and the Administrative Agent under and in respect of the Credit
Agreement as herein provided.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.Guaranty of Payment and Performance of Obligations.  In consideration of the
Lenders’ extending credit or otherwise in their discretion giving time,
financial or banking facilities or accommodations to the Borrowers, each
Guarantor hereby unconditionally guarantees to the Administrative Agent and each
Lender that the Borrowers will duly and punctually pay or perform, at the place
specified therefor, or if no place is specified, at the Administrative Agent’s
Head Office, (i) all Obligations and all indebtedness, obligations and
liabilities of the Borrowers to any of the Lenders and the Administrative Agent,
individually or collectively, under the Credit Agreement or

 

--------------------------------------------------------------------------------

 

any of the other Loan Documents or in respect of any of the Loans or the Notes
or other instruments at any time evidencing any thereof, whether existing on the
date of the Credit Agreement or arising or incurred thereafter, direct or
indirect, secured or unsecured, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, arising by contract, operation
of law or otherwise; and (ii) without limitation of the foregoing, all
reasonable fees, costs and expenses incurred by the Administrative Agent or the
Lenders in attempting to collect or enforce any of the foregoing, accrued in
each case to the date of payment hereunder (collectively the “Guaranteed
Obligations” and individually a “Guaranteed Obligation”).  This Guaranty is an
absolute, unconditional and continuing guaranty of the full and punctual payment
and performance of the Guaranteed Obligations and not of their collectibility
only and is in no way conditioned upon any requirement that any Lender or the
Administrative Agent first attempt to collect any of the Guaranteed Obligations
from the Borrowers or any other Loan Party or resort to any security or other
means of obtaining payment of any of the Guaranteed Obligations which any Lender
or the Administrative Agent now has or may acquire after the date hereof or upon
any other contingency whatsoever.  Upon any Event of Default which is continuing
by the Borrowers in the full and punctual payment and performance of the
Guaranteed Obligations, the liabilities and obligations of each Guarantor
hereunder shall, at the option of the Administrative Agent, become forthwith due
and payable to the Administrative Agent and to the Lender or Lenders owed the
same without demand or notice of any nature, all of which are expressly waived
by each Guarantor, except for notices required to be given to the Borrowers
under the Loan Documents.  Payments by each Guarantor hereunder may be required
by any Lender or the Administrative Agent on any number of occasions.

2.Guarantor’s Further Agreements to Pay.  Each Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to each Lender and the
Administrative Agent forthwith upon demand, in funds immediately available to
such Lender or the Administrative Agent, all costs and expenses (including court
costs and legal fees and expenses) incurred or expended by the Administrative
Agent or such Lender in connection with this Guaranty and the enforcement
hereof, together with interest on amounts recoverable under this Guaranty from
the time after such amounts become due at the default rate of interest set forth
in the Credit Agreement; provided that if such interest exceeds the maximum
amount permitted to be paid under applicable law, then such interest shall be
reduced to such maximum permitted amount.

3.Payments.  Each Guarantor covenants and agrees that the Guaranteed Obligations
will be paid strictly in accordance with their respective terms regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or any
Lender with respect thereto.  Without limiting the generality of the foregoing,
each Guarantor’s obligations hereunder with respect to any Guaranteed Obligation
shall not be discharged by a payment in a currency other than the currency in
which the Guaranteed Obligation is denominated (the “Obligation Currency”) or at
a place other than the place specified for the payment of the Guaranteed
Obligation, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on conversion to the Obligation Currency and transferred to New
York, New York, U.S.A., under normal banking procedures does not yield the
amount of Obligation Currency due thereunder.

4.Taxes.

(a)All payments hereunder shall be made without any counterclaim or set-off,
free and clear of, and without reduction by reason of, any taxes, levies,
imposts, charges and withholdings, restrictions or conditions of any nature
(“Taxes”), which are now or may

 

--------------------------------------------------------------------------------

-2-

hereafter be imposed, levied or assessed by the United States or any political
subdivision or taxing authority thereof (or any non-United States jurisdiction
in which there is Real Estate) on payments hereunder, all of which will be for
the account of and paid by each Guarantor.  Subject to paragraph (b), if for any
reason, any such reduction is made or any Taxes are paid by the Administrative
Agent or any Lender (except for taxes on income or profits of such
Administrative Agent or Lender), Guarantors will pay to the Administrative Agent
or such Lender such additional amounts as may be necessary to ensure that the
Administrative Agent or such Lender receives the same net amount which it would
have received had no reduction been made or Taxes paid.

(b)No Guarantor shall be required to pay any additional amounts to any Lender
that is not incorporated or organized under the laws of the United States of
America or a state thereof or the District of Columbia (a “Non-U.S. Lender”) in
respect of United States Federal withholding tax to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to the Credit
Agreement or, with respect to payments to a different lending office designated
by the Non-U.S. Lender as its applicable lending office (a “New Lending
Office”), the date such Non-U.S. Lender designated such New Lending Office with
respect to the Loans (as defined in the Credit Agreement); provided, however,
that this clause (i) shall not apply to any transferee or New Lending Office as
a result of an assignment, transfer or designation made at the request of the
Borrowers; and provided further, however, that this clause (i) shall not apply
to the extent the indemnity payment or additional amounts any transferee, or
Lender through a New Lending Office, would be entitled to receive without regard
to this clause (i) do not exceed the indemnity payment or additional amounts
that the entity making the assignment or transfer to such transferee, or Lender
making the designation of such New Lending Office, would have been entitled to
receive in the absence of such assignment, transfer or designation; or (ii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Non-U.S. Lender to deliver completed copies of United States
Internal Revenue Service Form 1001 or 4224 or to comply with all the other
requirements of §4.2(c) of the Credit Agreement.

5.Consent to Jurisdiction.  Each Guarantor agrees that any suit for the
enforcement of this Guaranty or any of the other Loan Documents may be brought
in the courts of the State of New York sitting in New York, New York or any
federal court sitting in New York, New York and consents to the non-exclusive
jurisdiction of such courts and the service of process in any such suit being
made upon such Guarantor by mail at the address specified herein.  Except to the
extent such waiver is expressly prohibited by law, each Guarantor hereby waives
any objection that it may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient court.

6.Liability of the Guarantor.  The Administrative Agent and each Lender have and
shall have the absolute right to enforce the liability of each Guarantor
hereunder without resort to any other right or remedy including any right or
remedy under any other guaranty, and the release or discharge of any guarantor
of any Guaranteed Obligations shall not affect the continuing liability of such
Guarantor hereunder.

7.Representations and Warranties; Covenants.  Each Guarantor hereby makes and
confirms the representations and warranties made on its behalf by the Borrowers
pursuant to §7 of the Credit Agreement, as if such representations and
warranties were set forth herein.  Each Guarantor hereby agrees to perform the
covenants set forth in §§8 and 9 of the Credit Agreement

 

--------------------------------------------------------------------------------

-3-

(to the extent such covenants expressly apply to the Guarantor) as if such
covenants were set forth herein.  Each Guarantor acknowledges that it is, on a
collective basis with the Borrowers and all other “Guarantors” (as defined in
the Credit Agreement), bound by the covenants set forth in §9 of the Credit
Agreement.  Each Guarantor hereby confirms that it shall be bound by all acts or
omissions of the Borrower Representative pursuant to the Credit Agreement.

8.Effectiveness.  The obligations of the Guarantors under this Guaranty shall
continue in full force and effect and shall remain in operation until all of the
Guaranteed Obligations shall have been paid in full or otherwise fully
satisfied, and continue to be effective or be reinstated, as the case may be, if
at any time payment or other satisfaction of any of the Guaranteed Obligations
is rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of the Borrowers, or otherwise, as though such
payment had not been made or other satisfaction occurred.  No invalidity,
irregularity or unenforceability of the Guaranteed Obligations by reason of
applicable bankruptcy laws or any other similar law, or by reason of any law or
order of any government or agency thereof purporting to reduce, amend or
otherwise affect the Guaranteed Obligations, shall impair, affect, be a defense
to or claim against the obligations of the Guarantors under this Guaranty.

9.Freedom of Lender to Deal with Borrowers and Other Parties.  The
Administrative Agent and each Lender shall be at liberty, without giving notice
to or obtaining the assent of any Guarantor and without relieving the Guarantors
of any liability hereunder, to deal with the Borrowers and with each other party
who now is or after the date hereof becomes liable in any manner for any of the
Guaranteed Obligations, in such manner as the Administrative Agent or such
Lender in its sole discretion deems fit, and to this end each Guarantor gives to
the Administrative Agent and each Lender full authority in its sole discretion
to do any or all of the following things: (a) extend credit, make loans and
afford other financial accommodations to the Borrowers at such times, in such
amounts and on such terms as the Administrative Agent or such Lender may
approve, (b) vary the terms and grant extensions of any present or future
indebtedness or obligation of the Borrowers or of any other party to the
Administrative Agent or such Lender, (c) grant time, waivers and other
indulgences in respect thereto, (d) vary, exchange, release or discharge, wholly
or partially, or delay in or abstain from perfecting and enforcing any security
or guaranty or other means of obtaining payment of any of the Guaranteed
Obligations which the Administrative Agent or any Lender now has or may acquire
after the date hereof, (e) accept partial payments from the Borrowers or any
such other party, (f) release or discharge, wholly or partially, any endorser or
guarantor, and (g) compromise or make any settlement or other arrangement with
the Borrowers or any such other party.

10.Unenforceability of Guaranteed Obligations Against Borrowers; Invalidity of
Security or Other Guaranties.  If for any reason the Borrowers have no legal
existence or are under no legal obligation to discharge any of the Guaranteed
Obligations undertaken or purported to be undertaken by it or on its behalf, or
if any of the moneys included in the Guaranteed Obligations have become
irrecoverable from the Borrowers by operation of law or for any other reason,
this Guaranty shall nevertheless be binding on each Guarantor to the same extent
as if such Guarantor at all times had been the principal debtor on all such
Guaranteed Obligations.  This Guaranty shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
prejudiced or rendered unenforceable by the invalidity of any such other
guaranty or security.

11.Waivers by Guarantor.  Each Guarantor waives notice of acceptance hereof,
notice of any action taken or omitted by the Administrative Agent or any Lender
in reliance hereon, and any requirement that the Administrative Agent or any
Lender be diligent or prompt in making

 

--------------------------------------------------------------------------------

-4-

demands hereunder, giving notice of any default by the Borrowers or asserting
any other rights of the Administrative Agent or any Lender hereunder.  Each
Guarantor also irrevocably waives, to the fullest extent permitted by law, all
defenses in the nature of suretyship that at any time may be available in
respect of the Guarantor’s obligations hereunder by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect.

12.Waiver of Subrogation Rights.  Notwithstanding any other provision to the
contrary contained herein or provided by applicable law, unless and until all of
the Guaranteed Obligations have been indefeasibly paid in full in cash and
satisfied in full, each Guarantor hereby irrevocably waives any and all rights
it may have at any time (whether arising directly or indirectly, by operation of
law or by contract) to assert any claim against the Borrowers on account of
payments made under this Guaranty, including, without limitation, any and all
rights of or claims for subrogation, contribution, reimbursement, exoneration
and indemnity, and further waives any benefit of and any right to participate in
any collateral which may be held by the Administrative Agent or any Lender or
any affiliate of the Administrative Agent or any Lender.  In addition, no
Guarantor will claim any set-off or counterclaim against the Borrowers in
respect of any liability it may have to the Borrowers unless and until all of
the Guaranteed Obligations have been indefeasibly paid in full in cash and
satisfied in full.

13.Demands.  Any demand on or notice made or required to be given pursuant to
this Guaranty shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, return
receipt requested, sent by overnight courier, or sent by telegraph, telecopy,
telefax or telex and confirmed by delivery via courier or postal service,
addressed as follows:

(a)if to any Guarantor, at

 

Life Storage, Inc.

6467 Main Street

Williamsville, New York  14221

Attention:  Andrew J. Gregoire

 

or at such other address for notice as the Guarantors shall last have furnished
in writing to the Administrative Agent with a copy to:

 

Phillips Lytle LLP

One Canalside

125 Main Street

Buffalo, New York 14203

Attention:  Deborah A. Doxey, Esq.

or at such other address for notice as the Guarantors shall last have furnished
in writing to the Administrative Agent; and

 

(b)if to the Administrative Agent, at

 

Manufacturers and Traders Trust Company

1 Light Street

Baltimore, Maryland  21201

 

--------------------------------------------------------------------------------

-5-

Attention:  Hugh Giorgio

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantors; and

(c)if to any Lender, at such Lender’s address as set forth in Schedule 1.2 to
the Credit Agreement or as shall have last been furnished in writing to the
Person giving the notice.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile with electronic confirmation of receipt
or (ii) if sent by registered or certified first-class mail, postage prepaid,
return receipt requested, on the fifth Business Day following the mailing
thereof.

14.Amendments, Waivers, Etc.  No provision of this Guaranty can be changed,
waived, discharged or terminated except by an instrument in writing signed by
the Administrative Agent and each Guarantor expressly referring to the provision
of this Guaranty to which such instrument relates; and no such waiver shall
extend to, affect or impair any right with respect to any Guaranteed Obligation
which is not expressly dealt with therein.  No course of dealing or delay or
omission on the part of the Administrative Agent or the Lenders or any of them
in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.

15.Further Assurances.  Each Guarantor at its sole cost and expense agrees to do
all such things and execute, acknowledge and deliver all such documents and
instruments as the Administrative Agent from time to time may reasonably request
in order to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Administrative Agent and the Lenders hereunder.

16.Reinstatement of Guaranteed Obligations.  If claim is ever made on the
Administrative Agent or any Lender for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guaranteed Obligations,
and the Administrative Agent or such Lender repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
of competent jurisdiction, or (b) any settlement or compromise of any such claim
effected by the Administrative Agent or such Lender with any such claimant
(including either Borrower or a trustee in bankruptcy for either Borrower), then
and in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of any of the Loan Documents and each Guarantor shall
be and remain liable to the Administrative Agent or such Lender for the amounts
so repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such Lender.

17.Miscellaneous Provisions.  This Guaranty is intended to take effect as a
sealed instrument to be governed by and construed in accordance with the laws of
the State of New York and shall inure to the benefit of the Administrative
Agent, each Lender and its respective successors in title and assigns permitted
under the Credit Agreement, and shall be binding on each Guarantor and such
Guarantor’s successors in title, assigns and legal representatives.  The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement.  The invalidity or unenforceability of
any one or more sections of this Guaranty shall not affect the validity or
enforceability of its remaining provisions.  Captions are for ease of

 

--------------------------------------------------------------------------------

-6-

reference only and shall not affect the meaning of the relevant provisions.  The
meanings of all defined terms used in this Guaranty shall be equally applicable
to the singular and plural forms of the terms defined.

18.WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT SUCH WAIVER IS EXPRESSLY
PROHIBITED BY LAW, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING
OUT OF THIS GUARANTY, THE GUARANTEED OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING, AMONG EACH GUARANTOR, THE BORROWERS, THE ADMINISTRATIVE AGENT AND/OR
THE LENDERS.  THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY
DOCUMENT EXECUTED BY THE GUARANTOR, THE ADMINISTRATIVE AGENT OR THE LENDERS AND
DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, AS THE CASE MAY BE,
WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL.  EACH
GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

19.Right of Contribution.  The Guarantors hereby agree as among themselves that,
if any Guarantor shall make an Excess Payment, such Guarantor shall have a right
of contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share of such Excess Payment.  The payment obligations
of any Guarantor under this Section shall be subordinate and subject in right of
payment to the Guaranteed Obligations until such time as the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Guaranteed Obligations have been indefeasibly paid and performed in
full and the Commitments have expired or terminated.  Subject to Section 12 of
this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against any other Loan Party in respect of any payment
of Guaranteed Obligations.  Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

 

20.[Reserved]

 

Section 21.Definitions.  (a) For the purposes of this Guaranty:

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the

 

--------------------------------------------------------------------------------

-7-

Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guaranteed Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

[Remainder of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

-8-

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first above written.

 

GUARANTORS:

 

_____________________________

 

 

By: ______________________________

Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX I

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT dated as of ____________, ____, executed and delivered by
______________________, a _____________ (the “New Guarantor”) in favor of
MANUFACTURERS AND TRADERS TRUST COMPANY, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Seventh Amended and Restated
Revolving Credit and Term Loan Agreement dated as of October 30, 2018, among
Life Storage, Inc., a Maryland corporation (“LSI”), Life Storage LP, a Delaware
limited partnership (together with LSI, collectively referred to herein as the
“Borrowers”), Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending institutions which are or may become parties
thereto pursuant to §19 thereof (collectively, the “Lenders”) and the
Administrative Agent (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, and the other Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;

 

WHEREAS, the New Guarantor is owned or controlled by the Borrowers, or is
otherwise an Affiliate of the Borrowers;

 

WHEREAS, the Borrowers, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Administrative Agent and the Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available; and

 

WHEREAS, the New Guarantor’s execution and delivery of this agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of ___________, 20__ (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
itself and the Lenders, and assumes all obligations of a “Guarantor” thereunder,
all as if the New Guarantor had been an original signatory to the
Guaranty.  Without limiting the generality of the foregoing, the New Guarantor
hereby:

 

(a)irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guaranteed Obligations (as defined in the Guaranty);

 

 

--------------------------------------------------------------------------------

 

(b)makes to the Administrative Agent and the Lenders as of the date hereof each
of the representations and warranties contained in Section 7 of the Guaranty and
agrees to be bound by each of the covenants contained in Section 7 of the
Guaranty; and

 

(c)consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  This agreement is intended to take effect as a
sealed instrument to be governed by and construed in accordance with the laws of
the State of New York and shall inure to the benefit of the Administrative
Agent, each Lender and its respective successors in title and assigns permitted
under the Credit Agreement, and shall be binding on the Guarantor and the
Guarantor’s successors in title, assigns and legal representatives.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement or the Guaranty, as applicable.

 

 

[Signatures on Following Page]

 




 

--------------------------------------------------------------------------------

-2-

IN WITNESS WHEREOF, the New Guarantor has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR]

 

 

By:    ___________________________

     Name:   ______________________

     Title:   _______________________

 

([CORPORATE] SEAL)

 

Address for Notices:

 

c/o [NAME OF BORROWER]

____________________________

____________________________

Attention:______________________

Telecopier: (_____) ______________

Telephone: (_____) ______________

 

 

Accepted:

 

MANUFACTURERS AND TRADERS TRUST

COMPANY, as Administrative Agent

 

 

By:   _____________________________

     Name:   ________________________

     Title:   _________________________

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

-3-

Exhibit C

 

[Form of Revolving Credit Loan Request]

 

 

Manufacturers and Traders Trust Company

One Fountain Plaza

Buffalo, New York 14203

Attention:  ______________________

 

REVOLVING CREDIT LOAN REQUEST

 

This Revolving Credit Loan Request (this “Loan Request”) is made pursuant to
§2.4 of the Seventh Amended and Restated Revolving Credit and Term Loan
Agreement dated as of October 30, 2018, among Life Storage, Inc., a Maryland
corporation (“LSI”), Life Storage LP, a Delaware limited partnership (“LSLP” and
together with LSI, collectively referred to herein as the “Borrowers” and
individually as a “Borrower”), Wells Fargo Bank, National Association,
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
“Lenders”) and Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the “Administrative Agent”) for the
Lenders (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”).  Unless otherwise defined herein, the terms used
in this Loan Request have the meanings given them in the Credit Agreement.

 

1.  LSI, as Borrower Representative, hereby requests a Revolving Credit Loan in
the principal amount of $_______________.

 

2.  The proposed Drawdown Date of the Revolving Credit Loan is:

 

_________ ____, 20__

 

3.  The Interest Period requested for the Revolving Credit Loan requested in
this Loan Request (if any) is:

 

___________________

 

4.  The Type of Revolving Credit Loan being requested in this Loan Request is:

 

_____ Base Rate Loan

_____ LIBOR Rate Loan




 

--------------------------------------------------------------------------------

 

LSI, as Borrower Representative, hereby certifies to the Administrative Agent
and the Lenders that (i) each of the representations and warranties of the
Borrowers and the Guarantors contained in the Credit Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement are true as of the date hereof (except to
the extent that such representations and warranties relate expressly to an
earlier date), (ii) no Default or Event of Default under the Credit Agreement
has occurred and is continuing on the date hereof, and (iii) the Borrowers have
concurrently furnished to the Administrative Agent a Compliance Certificate
pursuant to §2.4(d)(iii) of the Credit Agreement.

 

 

 

[Signature on following page.]

 

--------------------------------------------------------------------------------

-2-

WITNESS my hand this ___ day of _______, 20__.

 

 

LIFE STORAGE, INC.

 

 

By: ______________________________

Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D-1

[Form of Compliance Certificate]

 

COMPLIANCE CERTIFICATE OF

[CHIEF FINANCIAL OFFICER][TREASURER]

 

(Loan Request)

 

The undersigned [Chief Financial Officer][Treasurer] of Life Storage, Inc., a
Maryland corporation (“LSI”), as the Borrower Representative (as defined in the
Credit Agreement defined below) HEREBY CERTIFIES THAT:

 

This compliance certificate is furnished pursuant to [§2.4(d)(iii), §2.11]
and/or §12.1 of the Seventh Amended and Restated Revolving Credit and Term Loan
Agreement dated as of October 30, 2018, among LSI, Life Storage LP, a Delaware
limited partnership (together with LSI, collectively referred to herein as the
“Borrowers”), Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending institutions which are or may become parties
thereto pursuant to §19 thereof (collectively, the “Lenders”) and Manufacturers
and Traders Trust Company, as administrative agent (together with its successors
and assigns, the “Administrative Agent”) for the Lenders (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this Compliance
Certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers’ compliance with the covenants contained in §10.1,
§10.2, §10.4 and §10.11 of the Credit Agreement on a pro‑forma basis after
giving effect to the requested [Revolving Credit Loan] [increase of the Total
Revolving Credit Commitment], all of which data and computations, to the
knowledge and belief of the [Chief Financial Officer][Treasurer] executing and
delivering this Compliance Certificate on behalf of LSI, as Borrower
Representative, are true, complete and correct.

 

Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any “financial
covenant” in the Note Purchase Agreement is more restrictive on the Borrowers
and their Subsidiaries or more beneficial to the holders of the notes issued
under the Note Purchase Agreement than the financial covenants set forth in §10
of the Credit Agreement (and the definitions relating thereto) or (ii) any
additional financial covenant not set forth in the Credit Agreement is included
in any Note Purchase Agreement, attached hereto as Schedule 2 are financial data
and computations evidencing the Borrowers’ compliance with the such “financial
covenants.”

 

The activities of the Borrowers, each Guarantor and their respective
Subsidiaries and subsidiaries since the date of the last Compliance Certificate
submitted by the Borrowers to the Administrative Agent have been reviewed by the
[Chief Financial Officer][Treasurer] and/or by employees or agents under his/her
immediate supervision.  Based upon such review, to the knowledge and belief of
the [Chief Financial Officer][Treasurer], both before and after giving effect to
the requested [Revolving Credit Loan] [increase of the Total Revolving Credit
Commitment], (1) no Default or Event of Default exists on the date hereof or
will exist under the Credit Agreement or any other Loan Document on the
[Drawdown Date of such Loan][effective date of such increase], and (2) after
taking into account [such requested Loan][such requested

 

--------------------------------------------------------------------------------

 

increase], no Default or Event of Default will exist as of the [Drawdown Date of
such Loan][effective date of such increase] or thereafter.

 

To the knowledge and belief of the [Chief Financial Officer][Treasurer], each of
the representations and warranties of the Borrowers and each Guarantor contained
in the Credit Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with the Credit Agreement was
true as of the date as of which they were made, is true at and as of the date
hereof, and will be true at and as of the time of the [making of the requested
Loan][increase of the Total Revolving Credit Commitment], with the same effect
as if made at and as of that time.

 

The [Chief Financial Officer][Treasurer] certifies that he/she is authorized to
execute and deliver this compliance certificate on behalf of LSI, as Borrower
Representative.

 

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

-2-

Executed as of this __ day of ___________, 20__.

 

 

LIFE STORAGE, INC.

 

 

By: ______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit D-2

[Form of Compliance Certificate]

 

COMPLIANCE CERTIFICATE

OF CHIEF FINANCIAL OFFICER

 

(LSI Financial Statements)

 

The undersigned Chief Financial Officer of Life Storage, Inc., a Maryland
corporation (“LSI”), HEREBY CERTIFIES THAT:

 

This compliance certificate is furnished pursuant to §8.4(c) of the Seventh
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
October 30, 2018, among LSI, Life Storage LP, a Delaware limited partnership
(together with LSI, collectively referred to herein as the “Borrowers”), Wells
Fargo Bank, National Association, Manufacturers and Traders Trust Company and
the other lending institutions which are or may become parties thereto pursuant
to §19 thereof (collectively, the “Lenders”) and Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”).  Unless otherwise
defined herein, the terms used in this Compliance Certificate and Schedule 1
attached hereto have the meanings given them in the Credit Agreement.

 

As required by §8.4(c) of the Credit Agreement, the consolidated (and
consolidating, if required under the Credit Agreement) financial statements of
LSI and its respective subsidiaries (as defined in the Credit Agreement) for the
[year] [quarter] ended ______, 20__ (the “Financial Statements”), prepared in
accordance with GAAP (subject, in the case of quarterly statements, to year-end
adjustments none of which are anticipated to be materially adverse, except as
specifically disclosed in this compliance certificate) accompany this Compliance
Certificate.  The Financial Statements present fairly the financial position of
LSI and its subsidiaries as at the date thereof and the results of operations of
LSI and its subsidiaries for the period covered thereby.

 

Schedule 1 attached hereto sets forth (i) the financial data and computations
evidencing the Borrowers’ compliance with the covenants contained in §10 of the
Credit Agreement and (ii) a list of all Excluded Subsidiaries as of the date
hereof together with a description of each such Excluded Subsidiaries’ Real
Estate and Indebtedness, all of which data, computations, and descriptions to
the knowledge and belief of the Chief Financial Officer executing and delivering
this Compliance Certificate on behalf of LSI, as Borrower Representative, are
true, complete and correct.

 

Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any “financial
covenant” in the Note Purchase Agreement is more restrictive on the Borrowers
and their Subsidiaries or more beneficial to the holders of the notes issued
under the Note Purchase Agreement than the financial covenants set forth in §10
of the Credit Agreement (and the definitions relating thereto) or (ii) any
additional financial covenant not set forth in the Credit Agreement is included
in any Note Purchase Agreement, attached hereto as Schedule 2 are financial data
and computations evidencing the Borrowers’ compliance with the such “financial
covenants.”

 

The activities of LSI and its subsidiaries during the period covered by the
Financial Statements have been reviewed by the Chief Financial Officer and/or by
employees or agents under his immediate supervision.  Based upon such review,
during the period covered by the Financial

 

--------------------------------------------------------------------------------

 

Statements, and as of the date of this Certificate, no Default or Event of
Default has occurred and is continuing, except as specifically disclosed in this
compliance certificate.

 

The Chief Financial Officer certifies that he is authorized to execute and
deliver this Compliance Certificate on behalf of LSI, as Borrower
Representative.

 

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

-2-

Executed as of this __ day of ___________, 20__.

 

 

LIFE STORAGE, INC.

 

 

By: ______________________________

Name:

Title:  Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D-3

[Form of Compliance Certificate]

 

COMPLIANCE CERTIFICATE

OF CHIEF FINANCIAL OFFICER

 

(LSLP Financial Statements)

 

The undersigned Chief Financial Officer of Life Storage LP, a Delaware limited
partnership (“LSLP”), HEREBY CERTIFIES THAT:

 

This compliance certificate is furnished pursuant to §8.4(c) of the Seventh
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
October 30, 2018, among LSLP, Life Storage, Inc., a Maryland corporation
(together with LSLP, collectively referred to herein as the “Borrowers”), Wells
Fargo Bank, National Association, Manufacturers and Traders Trust Company and
the other lending institutions which are or may become parties thereto pursuant
to §19 thereof (collectively, the “Lenders”) and Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”).  Unless otherwise
defined herein, the terms used in this Compliance Certificate and Schedule 1
attached hereto have the meanings given them in the Credit Agreement.

 

As required by §8.4(c) of the Credit Agreement, attached hereto as Schedule 1
are financial statements of LSLP and its subsidiaries (as defined in the Credit
Agreement) for the [year] [quarter] ended ______, 20__ (the “Financial
Statements”) prepared in accordance with GAAP (subject, in the case of quarterly
statements, to year-end adjustments none of which are anticipated to be
materially adverse, except as specifically disclosed in this compliance
certificate).  The Financial Statements delivered herewith present fairly the
financial position of LSLP and its subsidiaries as at the date thereof and the
results of operations of LSLP and its subsidiaries for the period covered
thereby.

 

The activities of LSLP and its subsidiaries during the period covered by the
Financial Statements have been reviewed by the chief financial officer of LSLP
and/or by employees or agents under his immediate supervision.  Based upon such
review, during the period covered by the Financial Statements, and as of the
date of this compliance certificate, no Default or Event of Default has occurred
and is continuing, except as specifically disclosed in this compliance
certificate.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

The undersigned Chief Financial Officer of LSLP certifies that he is authorized
to execute and deliver this compliance certificate on behalf of LSLP.

 

Executed as of this __ day of ___________, 20__.

 

 

Life Storage LP

 

By: Life Storage Holdings, Inc., its general partner

 

 

By: ______________________________

Name:

Title:  Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D-4

[Form of Compliance Certificate]

 

COMPLIANCE CERTIFICATE

OF CHIEF FINANCIAL OFFICER

 

(Incurrence of Indebtedness)

 

The undersigned, being the Chief Financial Officer of Life Storage, Inc. a
Maryland corporation (“LSI” and together with Life Storage LP, a Delaware
limited partnership, collectively referred to herein as the “Borrowers”), HEREBY
CERTIFIES THAT:

 

This compliance certificate is furnished pursuant to §9.1 of the Seventh Amended
and Restated Revolving Credit and Term Loan Agreement dated as of October 30,
2018, among the Borrowers, Manufacturers and Traders Trust Company and the other
lending institutions which are or may become parties thereto pursuant to §19
thereof (collectively, the “Lenders”), Wells Fargo Bank, National Association
and Manufacturers and Traders Trust Company, as administrative agent (together
with its successors and assigns, the “Administrative Agent”) for the Lenders (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
compliance certificate and Schedule 1 attached hereto have the meanings given
them in the Credit Agreement.

 

The Borrowers hereby give the Administrative Agent notice that a Borrower, a
Guarantor or a Subsidiary plans to incur Indebtedness for borrowed money which
will cause the aggregate amount of Indebtedness for borrowed money incurred
since delivery of the most recent compliance certificate to exceed $5,000,000.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers’ compliance with the covenants contained in §10 of the
Credit Agreement on a pro forma basis after giving effect to such Indebtedness
for borrowed money, all of which data and computations, to the best knowledge
and belief of the Chief Financial Officer executing and delivering this
compliance certificate on behalf of LSI, as Borrower Representative, are true,
complete and correct.

 

Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any “financial
covenant” in the Note Purchase Agreement is more restrictive on the Borrowers
and their Subsidiaries or more beneficial to the holders of the notes issued
under the Note Purchase Agreement than the financial covenants set forth in §10
of the Credit Agreement (and the definitions relating thereto) or (ii) any
additional financial covenant not set forth in the Credit Agreement is included
in any Note Purchase Agreement, attached hereto as Schedule 2 are financial data
and computations evidencing the Borrowers’ compliance with the such “financial
covenants.”

 

The activities of the Borrower, the Guarantor or the Subsidiary, as applicable,
have been reviewed by the Chief Financial Officer and/or by employees or agents
under his immediate supervision.  The Chief Financial Officer certifies that he
is authorized to execute and deliver this compliance certificate on behalf of
LSI, as Borrower Representative.

 

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

Executed as of this __ day of ___________, 20__.

 

 

LIFE STORAGE, INC.

 

 

By: ______________________________

Name:

Title: Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D-5

[Form of Compliance Certificate]

 

COMPLIANCE CERTIFICATE OF

[CHIEF FINANCIAL OFFICER][TREASURER]

 

(Merger, Consolidation or Reorganization)

 

The undersigned, being the [Chief Financial Officer][Treasurer] of Life Storage,
Inc., a Maryland corporation (“LSI”), HEREBY CERTIFIES THAT:

 

This compliance certificate is furnished pursuant to §9.4(a) of the Seventh
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
October 30, 2018, among LSI, Life Storage LP, a Delaware limited partnership
(“LSLP” and together with LSI, collectively referred to herein as the
“Borrowers”), Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending institutions which are or may become parties
thereto pursuant to §19 thereof (collectively, the “Lenders”) and Manufacturers
and Traders Trust Company, as administrative agent (together with its successors
and assigns, the “Administrative Agent”) for the Lenders (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this compliance
certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.

 

The undersigned hereby gives the Administrative Agent notice that a Borrower, a
Guarantor, or a Subsidiary plans to become a party to a merger, consolidation or
reorganization requiring a compliance certificate under §9.4(a) of the Credit
Agreement.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers’ compliance with the covenants contained in §10 of the
Credit Agreement on a pro forma basis, all of which data and computations, to
the best knowledge and belief of the [Chief Financial Officer][Treasurer]
executing and delivering this compliance certificate, are true, complete and
correct.  Furthermore, the undersigned certifies that no Default or Event of
Default has occurred and is continuing, or would occur and be continuing after
giving effect to such merger, consolidation or reorganization and all
liabilities, fixed or contingent, pursuant thereto;

 

Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any “financial
covenant” in the Note Purchase Agreement is more restrictive on the Borrowers
and their Subsidiaries or more beneficial to the holders of the notes issued
under the Note Purchase Agreement than the financial covenants set forth in §10
of the Credit Agreement (and the definitions relating thereto) or (ii) any
additional financial covenant not set forth in the Credit Agreement is included
in any Note Purchase Agreement, attached hereto as Schedule 2 are financial data
and computations evidencing the Borrowers’ compliance with the such “financial
covenants.”

 

The activities of the Borrower, the Guarantor, the Operating Subsidiary or the
wholly-owned Subsidiary, as applicable, have been reviewed by the [Chief
Financial Officer][Treasurer] and/or by employees or agents under his immediate
supervision.  The [Chief Financial Officer][Treasurer] certifies that he is
authorized to execute and deliver this compliance certificate on behalf of the
Borrower Representative.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

Executed as of this __ day of ___________, 20__.

 

 

LIFE STORAGE, INC.

 

 

By: ______________________________

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D-6

[Form of Compliance Certificate]

 

COMPLIANCE CERTIFICATE OF

[CHIEF FINANCIAL OFFICER][TREASURER]

 

(Disposition of Unencumbered Property)

 

The undersigned [Chief Financial Officer][Treasurer] of Life Storage, Inc., a
Maryland corporation (“LSI”), HEREBY CERTIFIES THAT:

 

This compliance certificate is furnished pursuant to §9.4(b)(i) or §9.4(b)(ii)
of the Seventh Amended and Restated Revolving Credit and Term Loan Agreement
dated as of October 30, 2018, among LSI, Life Storage LP, a Delaware limited
partnership (together with LSI, collectively referred to herein as the
“Borrowers”), Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending institutions which are or may become parties
thereto pursuant to §19 thereof (collectively, the “Lenders”) and Manufacturers
and Traders Trust Company, as administrative agent (together with its successors
and assigns, the “Administrative Agent”) for the Lenders (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  LSI, as Borrower Representative hereby gives the Administrative
Agent notice of the intention of a Borrower, a Guarantor, or a Subsidiary to
Sell or to grant an Indebtedness Lien on an Unencumbered Property or other asset
pursuant to §9.4(b)(i) or §9.4(b)(ii) of the Credit Agreement.  Unless otherwise
defined herein, the terms used in this Compliance Certificate and Schedule 1
attached hereto have the meanings described in the Credit Agreement.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers’ compliance with the covenants contained in §10 of the
Credit Agreement on a pro forma basis after giving effect to such proposed Sale
or Indebtedness Lien and all liabilities, fixed or contingent, pursuant thereto,
all of which data and computations, to the knowledge and belief of the [Chief
Financial Officer][Treasurer] executing and delivering this compliance
certificate on behalf of LSI, are true, complete and correct.

 

Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any “financial
covenant” in the Note Purchase Agreement is more restrictive on the Borrowers
and their Subsidiaries or more beneficial to the holders of the notes issued
under the Note Purchase Agreement than the financial covenants set forth in §10
of the Credit Agreement (and the definitions relating thereto) or (ii) any
additional financial covenant not set forth in the Credit Agreement is included
in any Note Purchase Agreement, attached hereto as Schedule 2 are financial data
and computations evidencing the Borrowers’ compliance with the such “financial
covenants.”

 

The activities of the Borrowers, the Guarantor, or the Subsidiaries, as
applicable, have been reviewed by the [Chief Financial Officer][Treasurer]
and/or by employees or agents under his immediate supervision.  Based upon such
review, to the best knowledge and belief of the [Chief Financial
Officer][Treasurer], both before and after giving effect to the proposed Sale or
Indebtedness Lien and all liabilities, fixed or contingent, pursuant thereto, no
Default or Event of Default exists or will exist under any Loan Document.

 




 

--------------------------------------------------------------------------------

 

The [Chief Financial Officer][Treasurer] certifies that he is authorized to
execute and deliver this Compliance Certificate on behalf of LSI, as Borrower
Representative.

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

-2-

Executed as of this __ day of ___________, 20__.

 

 

LIFE STORAGE, INC.

 

 

By: ______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit D-7

[Form of Compliance Certificate]

 

COMPLIANCE CERTIFICATE

OF CHIEF FINANCIAL OFFICER

 

(Closing Condition)

 

Each of the undersigned, being the Chief Financial Officers of Life Storage,
Inc., a Maryland corporation (“LSI”), and Life Storage LP, a Delaware limited
partnership (“LSLP” and together with LSI, collectively referred to herein as
the “Borrowers”), HEREBY CERTIFIES THAT:

 

This Compliance Certificate is furnished pursuant to §11.14 of the Seventh
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
October 30, 2018, among the Borrowers, Wells Fargo Bank, National Association,
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
“Lenders”) and Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the “Administrative Agent”) for the
Lenders (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”).  Unless otherwise defined herein, the terms used
in this Compliance Certificate and Schedule 1 attached hereto have the meanings
given them in the Credit Agreement.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrowers’ compliance with the covenants contained in §10 of the
Credit Agreement after giving pro forma effect to the transactions contemplated
therein, all of which data and computations, to the best knowledge and belief of
each Chief Financial Officers executing and delivering this compliance
certificate on behalf of the Borrowers, are true, complete and correct.

 

Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any “financial
covenant” in the Note Purchase Agreement is more restrictive on the Borrowers
and their Subsidiaries or more beneficial to the holders of the notes issued
under the Note Purchase Agreement than the financial covenants set forth in §10
of the Credit Agreement (and the definitions relating thereto) or (ii) any
additional financial covenant not set forth in the Credit Agreement is included
in any Note Purchase Agreement, attached hereto as Schedule 2 are financial data
and computations evidencing the Borrowers’ compliance with the such “financial
covenants.”

 

Each of the Chief Financial Officers hereby certifies, in accordance with the
provisions of §11.14 of the Credit Agreement, that the representations and
warranties of the Borrowers contained in the Credit Agreement and in each
document and instrument delivered pursuant to or in connection therewith are
true as of the date hereof and that no Default or Event of Default has occurred
and is continuing on the date hereof.

 

Each of the Chief Financial Officers certifies that he is authorized to execute
and deliver this compliance certificate on behalf of LSI or LSLP, as the case
may be.

 

 

 

 

--------------------------------------------------------------------------------

 

Executed as of this __ day of ___________, 20__.

 

LIFE STORAGE, INC.                                  LIFE STORAGE LP

 

                                                                       By: Life
Storage Holdings, Inc., its general partner

 

By: __________________________             By: ______________________________

Name:                                                             Name:

Title:  Chief Financial Officer                        Title:  Chief Financial
Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit E

 

[Form of Assignment and Assumption Agreement]

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]2 hereunder are several and not
joint.]3  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit and Guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.  

 

1.     Assignor[s]:              ________________________________

 

         ______________________________

         [Assignor [is] [is not] a Defaulting Lender]

 

2.      Assignee[s]:

______________________________

 

 

1

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

2

Select as appropriate.

3

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------

 

                              _____________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.  Borrowers:

Life Storage, Inc., a Maryland corporation, and Life Storage LP, a Delaware
limited partnership

 

4.  Administrative Agent:

Manufacturers and Traders Trust Company, as the Administrative Agent under the
Credit Agreement

 

5.  Credit Agreement:

That certain Seventh Amended and Restated Revolving Credit and Term Loan
Agreement dated as of October 30, 2018, among Life Storage, Inc., a Maryland
corporation, Life Storage LP, a Delaware limited partnership, Wells Fargo Bank,
National Association, Manufacturers and Traders Trust Company and the other
lending institutions which are or may become parties thereto pursuant to §19
thereof, Manufacturers and Traders Trust Company, as administrative agent for
the Lenders

 

6.   Assigned Interest[s]:

 

Assignor[s]

Assignee[s]

Facility Assigned4

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/

Loans Assigned

Percentage Assigned of Commitment/
Loans

 

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 

[7.Trade Date:______________]5

 

[Page break]




 

4

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment”, Term Loans,” etc.).

5

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------

 

 

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

 

 

By:______________________________

   Title:

 

[NAME OF ASSIGNOR]

 

 

By:______________________________

   Title:

 

ASSIGNEE[S]

[NAME OF ASSIGNEE]

 

 

By:______________________________

   Title:

 

 

[NAME OF ASSIGNEE]

 

 

By:______________________________

   Title:

 




 

--------------------------------------------------------------------------------

 

 

[Consented to and]6  and Accepted:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

acting in its capacity as Administrative

Agent

 

By:    ______________________________

Name:

Title:

 

 

[Consented to:]7

 

LIFE STORAGE, INC.

 

 

By:   ________________________________

Name:

Title:

 

[Consented to:]8

 

LIFE STORAGE LP

 

By: Life Storage Holdings Inc., its general partner

 

By:     _______________________________

Name:

Title:

 

 

 

6

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.  

8

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.  

 

--------------------------------------------------------------------------------

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.  

 

1.1Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.4 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest; and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of

 

--------------------------------------------------------------------------------

 

an executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with the law of the State of New York.

 

 

 

 

 

 

--------------------------------------------------------------------------------

-2-

Exhibit F

 

[Form of Notice of Continuation/Conversion]

 

____________ ___, 20__

 

 

Manufacturers and Traders Trust Company

One Fountain Plaza

Buffalo, New York 14203

Attention:  ______________

 

Ladies and Gentlemen:

Reference is made to that certain Seventh Amended and Restated Revolving Credit
and Term Loan Agreement dated as of October 30, 2018 (such agreement, as it may
be or may have been amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein without
definition shall have the respective meanings assigned to those terms in the
Credit Agreement), among Life Storage, Inc., a Maryland corporation, Life
Storage LP, a Delaware limited partnership, Wells Fargo Bank, National
Association, Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(collectively, the “Lenders”) and Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”).  The Borrowers
hereby give you notice pursuant to [§2.5] [§3.4] of the Credit Agreement for the
[Revolving Credit Loans] [Term Loans] specified below that they elect to:

1.  [Continue [Revolving Credit Loans] [the Term Loans] as LIBOR Rate Loans, and
the aggregate principal amount of the [Revolving Credit Loans] [Term Loans]
subject to the requested continuation is $__________________ and was originally
borrowed by the Borrowers on ______________, 20__, the current Interest Period
of which ends on ______________, 20__.]

2.  [Convert [Revolving Credit Loans] [the Term Loans] to [Base Rate Loans]
[LIBOR Rate Loans] and the aggregate principal amount of the [Revolving Credit
Loans] [Term Loans] subject to the requested conversion is $__________________
and was originally borrowed by the Borrowers on ______________, 20__, the
current Interest Period of which ends on ______________, 20__.].

3.  The date for such [continuation] [conversion] shall be _______________.

4.  [The Interest Period for such continued or converted (as applicable) LIBOR
Rate Loans is requested to be a [1][2][3][6] month period] .

The Borrower Representative hereby certifies to the Administrative Agent and
each of the Lenders on behalf of each Borrower that it is authorized to execute
this notice on behalf of the Borrowers, no Default or Event of Default has
occurred and is continuing, on the date hereof there are no other prohibitions
under the Credit Agreement to the requested [conversion][continuation], no such
prohibitions will exist on the date of the requested [conversion][continuation],
and the

 

--------------------------------------------------------------------------------

 

requested [conversion][continuation] is in accordance with the provisions of
[§2.5] [§3.7] of the Credit Agreement.

 

[Signatures on following page.]

 

 

--------------------------------------------------------------------------------

-2-

 

Executed as of this _____ day of _____________, 20__.

 

 

LIFE STORAGE, INC.

 

 

 

By: ______________________________

Name:

Title:

 

LIFE STORAGE LP

 

By: Life Storage Holdings Inc., its general partner

 

By:  _______________________________

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit G

 

[Form of Notice of Swingline Borrowing]

 

____________ ___, 20__

 

 

Manufacturers and Traders Trust Company

One Fountain Plaza

Buffalo, New York 14203

Attention:  ______________

 

Ladies and Gentlemen:

 

This Notice of Swingline Borrowing is made pursuant to §2.12(b) of the Seventh
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
October 30, 2018, among Life Storage, Inc., a Maryland corporation (“LSI”), Life
Storage LP, a Delaware limited partnership (“LSLP” and together with LSI,
collectively referred to herein as the “Borrowers” and individually as a
“Borrower”), Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending institutions which are or may become parties
thereto pursuant to §19 thereof (collectively, the “Lenders”) and Manufacturers
and Traders Trust Company, as administrative agent (together with its successors
and assigns, the “Administrative Agent”) for the Lenders (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this Notice of
Swingline Borrowing shall have the meaning given to them in the Credit
Agreement.

 

 

1.

LSI, as Borrower Representative, hereby requests a Swingline Loan in the
principal amount of: $_______________.9

 

 

2.

The proposed Drawdown Date of the Swingline Loan is:_________ ____, 20__10

 

 

9

Each Swingline Loan shall be in the minimum amount of $500,000 and integral
multiples of $250,000 in excess thereof, or such other minimum amounts agreed to
by the Swingline Lender and the Borrowers.

10

Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 10:00 a.m. (New York City time) on the proposed date of such
borrowing.

 

--------------------------------------------------------------------------------

 

LSI, as Borrower Representative, hereby certifies to the Administrative Agent,
the Swingline Lender and the other Lenders that (i) each of the representations
and warranties of the Borrowers and the Guarantors contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement are true as of the date
hereof (except to the extent that such representations and warranties relate
expressly to an earlier date), (ii) no Default or Event of Default under the
Credit Agreement has occurred and is continuing on the date hereof, (iii) on the
date hereof there are no other prohibitions under the Credit Agreement to the
requested Swingline Loan, (iv) no such prohibitions will exist on the date of
the requested Swingline Loan and (v) the requested Swingline Loan is in
accordance with the provisions of §2.12 of the Credit Agreement.

 

[Signature on following page.]

 

 




 

 

--------------------------------------------------------------------------------

-2-

WITNESS my hand this ___ day of _______, 20__.

 

 

LIFE STORAGE, INC.

 

 

By: ______________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit H

 

Exhibit H

 

[Form of Swingline Note]

 

 

SWINGLINE NOTE

$_____________________ ___, 20__

FOR VALUE RECEIVED, the undersigned LIFE STORAGE, INC., a Maryland corporation
(“LSI”), and the undersigned LIFE STORAGE LP, a Delaware limited partnership
(“LSLP” and together with LSI, collectively referred to herein as the
“Borrowers” and individually as a “Borrower”), hereby jointly and severally
promise to pay to the order of _______________, [a national banking association]
(the “Lender”) at the Administrative Agent’s Head Office (as defined in the
Credit Agreement defined below):

(a)  prior to or on the Swingline Maturity Date the principal amount of
_________________ Dollars ($_______________) or, if less, the aggregate unpaid
principal amount of Swingline Loans advanced by the Lender to the Borrowers
pursuant to the Seventh Amended and Restated Revolving Credit and Term Loan
Agreement dated as of October 30, 2018 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending  institutions which are or may become
parties thereto pursuant to §19 thereof (the “Lenders”) and Manufacturers and
Traders Trust Company, as administrative agent (together with its successors and
assigns, the “Administrative Agent”) for the Lenders; and

(b)  interest on the principal balance hereof from time to time outstanding at
the times and at the rate provided in the Credit Agreement.

This Swingline Note is given in replacement of the Swingline Note previously
delivered to the Lender under the Existing Credit Agreement. THIS SWINGLINE NOTE
IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF
THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE OR THE EXISTING
CREDIT AGREEMENT.

This Swingline Note evidences borrowings under and has been issued by the
Borrowers in accordance with the terms of the Credit Agreement.  The Lender and
any holder hereof pursuant to the Credit Agreement or by operation of law is
entitled to the benefits of the Credit Agreement and the other Loan Documents,
and may enforce the agreements of the Borrower contained therein, and any holder
hereof may exercise the respective remedies provided for thereby or otherwise
available in respect thereof, all in accordance with the respective terms
thereof.  All capitalized terms used in this Swingline Note and not otherwise
defined herein shall have the same meanings herein as in the Credit Agreement.

The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Swingline Loan or at the time of
receipt of any payment of principal of this Swingline Note, an appropriate
notation on the grid attached to this Swingline

 

 

--------------------------------------------------------------------------------

 

Note, or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Swingline Loan or (as the case
may be) the receipt of such payment.  The outstanding amount of the Swingline
Loans set forth on the grid attached to this Swingline Note, or the continuation
of such grid, or any other similar record, including computer records,
maintained by the Lender with respect to any Swingline Loans shall be prima
facie evidence of the principal amount thereof owing and unpaid to the Lender,
but the failure to record, or any error in so recording, any such amount on any
such grid, continuation or other record shall not limit or otherwise affect the
obligation of the Borrowers hereunder or under the Credit Agreement to make
payments of principal of and interest on this Swingline Note when due to the
extent of the unpaid principal and interest amount as of any date of
determination.

The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Swingline Note on the terms and conditions specified in the Credit Agreement.

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Swingline Note and all of the unpaid interest accrued
thereon and any other charges or amounts due under any of the Loan Documents may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

The Borrowers and every endorser and guarantor of this Swingline Note or the
obligation represented hereby waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Swingline Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

THIS SWINGLINE NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF
THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS SWINGLINE NOTE
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN §20 OF
THE CREDIT AGREEMENT.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR
THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

This Swingline Note shall be deemed to take effect as a sealed instrument under
the laws of the State of New York.

 

 

 

--------------------------------------------------------------------------------

-2-

IN WITNESS WHEREOF, each of the undersigned has caused this Swingline Note to be
sealed and signed in its corporate or partnership name by its duly authorized
officer as of the day and year first above written.

 

                                                                            LIFE
STORAGE, INC.

WITNESS:

 

 

_________________________                          By:
______________________________

                                                                            Name:

                                                                            Title:

 

 

 

                                                                            LIFE
STORAGE LP

 

                                                                            By:
Life Storage Holdings, Inc., its general partner

WITNESS:

 

_________________________                          By:
______________________________

                                                                            Name:

                                                                            Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

Amount of

Balance of

 

 

Amount

Principal Paid

Principal

Notation

Date

of Loan

or Prepaid

Unpaid

Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 